 Case 3:18-cv-00161-N Document 38 Filed 11/16/18              Page 1 of 74 PageID 691


                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

ESCORT INC.,                                    §
an Illinois Corporation,                        §
        Plaintiff,                              §
                                                §
v.                                              §   CIVIL ACTION NO: 3:18-cv-00161-N
                                                §
UNIDEN AMERICA CORPORATION,                     §
a Delaware Corporation,                         §
      Defendant.                                §


 APPENDIX TO PLAINTIFF ESCORT INC.’S OPENING CLAIM CONSTRUCTION
                              BRIEF


Document                                                         Appendix Page No.


U.S. Patent No. RE39,038                                         APP. 001


U.S. Patent No. RE40,653                                         APP. 010


U.S. Patent No. 7,576,679                                        APP. 018


Fleming v. Escort, Civ. Action No. 1:09-cv-00105-BLW (D. Idaho APP. 050
June 29, 2010), Document 56


U.S. Patent No. RE40,653 File History                            APP. 057


Uniden’s Local Patent Rule 4-1(a) disclosures                    APP. 064


Ex Parte Reexamination Certification No. US RE39,038 C1          APP. 069


Ex Parte Reexamination Certification No. US RE40,653 C1          APP. 071
   Case 3:18-cv-00161-N Document 38 Filed 11/16/18                  Page 2 of 74 PageID 692


Dated: November 16, 2018

                                              Respectfully submitted,

                                              /s/ Megan M. O’Laughlin
                                              Megan M. O’Laughlin (TX24013263)
                                              E-Mail: molaughlin@hitchcockevert.com
                                              John T. Tower (TX24045362)
                                              E-Mail: jtower@hitchcockevert.com
                                              Kristen M. Zahnow (TX24102678)
                                              E-Mail: kzahnow@hitchcockevert.com
                                              HITCHCOCK EVERT LLP
                                              750 North St. Paul Street, Suite 1110
                                              Dallas, TX 75201
                                              Telephone: (214) 953-1111
                                              Facsimile: (214) 953-1121

                                              COUNSEL FOR PLAINTIFF


                                 CERTIFICATE OF SERVICE

        On November 16, 2018, I electronically submitted the foregoing document with the clerk
of court for the U.S. District Court, Northern District of Texas, using the electronic case filing
system of the court. I hereby certify that I have served all counsel and /or pro se parties of record
electronically or by another manner authorized by Federal Rule of Civil Procedure 5(b)(2).


                                              /s/ Megan M. O’Laughlin
                                              Megan M. O’Laughlin




Appendix to Escort’s Opening Claim Construction Brief—Page 1
  Case 3:18-cv-00161-N Document 38 IFiled
                                    lllll llllllll Ill lllll lllllll llll
                                              11/16/18               Page llll lllll3 111111111111111111111111111111111
                                                                                      of 74 PageID 693
                                                                                                  USOORE39038E
c19) United States
c12) Reissued Patent                                                (IO)   Patent Number:         US RE39,038 E
       Fleming, III                                                 (45)   Date of Reissued Patent: *Mar. 28, 2006

(54)   METHOD AND APPARATUS FOR ALERTING                                   (56)                       References Cited
       AN OPERATOR OF A MOTOR VEHICLE TO
                                                                                              U.S. PATENT DOCUMENTS
       AN INCOMING RADAR SIGNAL
                                                                                  3,660,844   A   *    5/1972 Potter .......................... 342/20
(76)   Inventor:    Hoyt A. Fleming, III, P.O. Box                                4,313,216   A   *    1/1982 Jaeger et al.
                    140678, Boise, ID (US) 83703                                  4,750,215   A   *    6/1988 Biggs ....................... 342/20 X
                                                                                  4,949,088   A   *    8/1990 Ryan et al. ................... 342/20
( *)   Notice:      This patent is subject to a terminal dis-                     5,068,663   A   *   11/1991 Valentine et al .............. 342/20
                    claimer.                                                      5,250,951   A   *   10/1993 Valentine et al .............. 342/20
                                                                                  5,977,884   A       11/1999 Ross .......................... 340/936
                                                                                  6,118,403   A        912000 Lang
(21)   Appl. No.: 10/352,679
                                                                                               OTHER PUBLICATIONS
(22)   Filed:       Jan. 28, 2003
                                                                           Poteet, David C., RadioSat, <http://newcitymedia.com/ra-
                Related U.S. Patent Documents                              diosat/radiosat/radiosat/index.html>. *
Reissue of:                                                                Provisional U.S. Appl. No. 60/108,362, filed Nov. 13, 1988,
(64) Patent No.:          6,204,798                                        which became U.S. Appl. No. 09/382,217, and then U.S. Pat.
      Issued:             Mar. 20, 2001                                    No. 6,118,403.
      Appl. No.:          09/292,089                                       * cited by examiner
      Filed:              Apr. 14, 1999
                                                                           Primary Examiner-Bernarr E. Gregory
(51)   Int. Cl.
                                                                           (57)                         ABSTRACT
       GOJS 7140                 (2006.01)
                                                                           A radar detector for alerting an operator of a motor vehicle
(52)   U.S. Cl. ............................. 342/20; 342/52; 342/89;      to an incoming police radar signal. This radar detector
              342/195; 342/357.06; 342/357.1; 342/357.17                   includes a microprocessor; a circuit coupled to the micro-
                                                                           processor for detecting the incoming police radar signal; and
(58)   Field of Classification Search ................... 342/20,          a global positioning system receiver coupled to the micro-
                  342/26,27, 52, 73, 83, 90,91,92, 93, 104,                processor. Upon detection of an incoming radar signal, the
                342/105, 103, 115, 118, 159, 165, 175, 195,                radar detector can utilize the position, velocity, and/or
                 342/357.01, 357.06, 357.1, 357.13, 357.17;                heading data from the global positioning system receiver to
                      370/901-905, 933,936,988, 989, 991                   determine whether to generate an alert.

       See application file for complete search history.                                      50 Claims, 2 Drawing Sheets




                                r-----------------------~------------------,
                            I                                                                                               I
                            I                                                                                               I
                            l Radar Detector                       Program Storage                                          I
                            II                                             Device                                           II
                            I                                                                                               I
                            I                                                                                               I
                            I                                                                                               I
                            I                                                                                               I
                            I                                                                              ~rn              I
                            I
                            1
                                      GPS
                                                                   Microprocessor                         Circuit
                                                                                                                           I
                                                                                                                           1
                            1      Receiver                                                                                1
                            I
                            I
                            I
                            I
                            I
                            I
                            I
                            I
                            I
                            I
                                                                           Detector
                            I                                              Circuit
                            I
                            I
                            I
                            I
                            L-------------------------------------------~




                                                                                                                                      APP. 001
 Case 3:18-cv-00161-N Document 38 Filed 11/16/18    Page 4 of 74 PageID 694

U.S. Patent         Mar.28,2006      Sheet 1 of 2         US RE39,038 E




       r-----------------------~------------------1
       I                                                           I
       I                                                           I

       I1   Radar Detector        Program Storage                 I'
       1I                             Device                       '
                                                                   I
        I                                                          I
       I                                                           I
       I                                                           I
       I                                                           I
       I                                                 MM     I
       I
       1
              GPS                 Microprocessor        Circuit I  1
       1
       I
             Receiver
       I
       I
       II                                               AJD
       I

       I Antenna                     Detector
       I                             Circuit
       I                                                           I
       I                                                           I
       IL-------------------------------------------~              I


                                  Fig.1

                    I Detect an incoming radar signal. I
                                      I
               IDetermine the position of the radar detector.!
                                      I
                Generate an alert if the position of the radar
             detector is not within a predetermined distance of
                          a predetermined position.

                                  Fig. 2


                                                                       APP. 002
 Case 3:18-cv-00161-N Document 38 Filed 11/16/18   Page 5 of 74 PageID 695

U.S. Patent       Mar.28,2006      Sheet 2 of 2          US RE39,038 E




                 Detect an incoming radar signal.
                                    I
           Determine at least one characteristic of the
                    incoming radar signal.
                                    I
          Determine the position of the radar detector.
                                    I
          Generate an alert if the radar detector is not
              within a predetermined distance of a
          predetermined position and the at least one
         characteristic is not similar to a predetermined
                           characteristic.

                             Fig. 3

                 Detect an incoming radar signal.
                                    I
           Determine the velocity of the radar detector.
                                    I
          Generate an alert if the velocity of the radar
        detector is greater than a predetermined velocity.

                             Fig. 4


                                                                  APP. 003
  Case 3:18-cv-00161-N Document 38 Filed 11/16/18                                             Page 6 of 74 PageID 696

                                                      US RE39,038 E
                               1                                                                      2
   METHOD AND APPARATUS FOR ALERTING                                       Another embodiment of the invention is a method of
   AN OPERATOR OF A MOTOR VEHICLE TO                                    generating an alert to an incoming radar signal. This method
       AN INCOMING RADAR SIGNAL                                         includes first detecting the incoming radar signal. Next, the
                                                                        position of a radar detector is determined. Then, an alert is
   Matter enclosed in heavy brackets [ ] appears in the                 generated if the position of the radar detector is not within
original patent but forms no part of this reissue specifi-              a predetermined distance of a predetermined position.
cation; matter printed in italics indicates the additions                  Still another embodiment of the invention is a second
made by reissue.                                                        method of generating an alert to an incoming radar signal.
                                                                        This method includes first detecting the incoming radar
                     1. BACKGROUND                                 10   signal. Next, the velocity of the radar detector is determined.
   The present invention relates generally to police radar              Then, an alert is generated if the velocity of a radar detector
detectors used in motor vehicles and, more particularly, to             is greater than a predetermined velocity.
police radar detectors that utilize a motor vehicle's position,
velocity and/or heading to minimum false alarms.                              BRIEF DESCRIPTION OF THE DRAWINGS
                                                                   15
   Many operators of motor vehicles utilize radar detectors                FIG. 1 is a block diagram of a radar detector including one
to alert them to the fact that their speed is being monitored           embodiment of the present invention.
by law enforcement agencies. However, conventional radar                   FIG. 2 is a flow diagram of a method of operating a radar
detectors often generate "false alarms." These false alarms
                                                                        detector.
are annoying to the operators of motor vehicles. In fact,
various automotive publications publish results of "false
                                                                   20      FIG. 3 is a flow diagram of another method of operating
alarm" tests. Thus, anything that can be accomplished by the            a radar detector.
manufacturer to reduce the number of false alarms without                  FIG. 4 is a flow diagram of yet another method of
reducing detection of police radar is commercially valuable.            operating a radar detector.
   In addition to police radar signals, there are many differ-     25             3. DETAILED DESCRIPTION OF THE
ent sources of microwave signals in the frequency bands                                PREFERRED EMBODIMENTS
allocated to police radar by the U.S. Federal Communica-                3.1 Description of a First Embodiment
tions Commission (FCC). For example, motion-detecting                      One embodiment of the novel radar detector is shown in
burglar alarms and automatic door openers also operate in               FIG. 1. The radar detector includes an antenna that is
the frequency bands allocated to police radar. Thus, a need        30   coupled to a detector circuit. The detector circuit, which may
exists for a radar detector that can distinguish between                be controlled by the microprocessor of FIG. 1, collects the
signals generated by a police radar transmitter and those               signals from the antenna, detects the incoming signals, and
generated by other devices which utilize microwave signals              distinguishes valid radar signals from electrical noise. The
within the same frequency bands.                                        detector circuit may be any appropriate radar detector circuit
   Still another source of annoying false alarms occurs when       35   capable of generating an output signal which indicates the
an operator of a motor vehicle is travelling at a speed that is         strength, the presence, and/or the frequency of incoming
below the legal speed limit, such as occurs when the                    radar signals. While the detector circuit may operate
operator is in traffic, and the radar detector alerts him to an         autonomously, operation and control of the detector circuit
incoming radar signal. Even if a police radar signal is                 may be performed by the microprocessor. For example, the
monitoring the speed of the operator's vehicle, because the        40   microprocessor may control the detector as is known in the
velocity of the vehicle is below the legal speed limit, the             art so that radar signals in the different frequency bands
operator of the vehicle may not need to be alerted to the               allocated to police radar signals are detected. Such detector
presence of the police radar signal. Thus, a need exists for            circuits can take a wide variety of forms and can include
a radar detector that does not generate an alert if the velocity        amplifiers, mixers, duplexes, and other circuitry commonly
of the radar detector is below the legal speed limit.              45   used in the radar detector field. Several examples of such
   Operators have become accustomed to radar detectors                  circuits are shown in U.S. Pat. Nos. 4,313,216, 5,068,663,
activating in certain locations along commonly traveled                 and 5,250,951, which are incorporated herein by reference.
streets and highways. Police radar units may be deployed by                The output of the detector circuit is coupled to the input
the side of the roadway at these locations since the police             of one or more analog-to-digital converters. These convert-
also are aware of the local activation signals and the police      50   ers convert the analog output of the detector circuit into
are aware that the signals tend to mask their own speed                 digital signal that represent signal strength, signal presence,
monitoring radar units. Thus, a need exists for a radar                 and/or signal frequency.
detector that can avoid generating a false alarm due to such               In addition to being coupled to the detector circuit and the
accustomed radar signals while still generating an alert for            analog-to-digital converter, the microprocessor is also
such police radar signals.                                         55   coupled to an alert circuit. The alert circuit communicates
                                                                        information regarding detected radar signals to the operator
          2. SUMMARY OF THE INVENTION                                   of a motor vehicle using the radar detector by means of one
   One embodiment is a radar detector for alerting an                   or more alarm tones and/or visual indicators that are
operator of a motor vehicle to an incoming police radar                 included within the alert circuit. Alert circuits are known by
signal. This radar detector includes a microprocessor; a           60   those skilled in the art. For example, see U.S. Pat. Nos.
circuit coupled to the microprocessor for detecting the                 4,313,216, 5,068,663, and 5,250,951, which are incorpo-
incoming police radar signal; and a global positioning                  rated herein by reference.
system receiver coupled to the microprocessor. The radar                   The microprocessor, which may be any conventional
detector also includes a program storage device containing              single or multiple chip microprocessor or digital signal
instructions for determining whether to generate an alert to       65   processor, is coupled to a program storage device. The
an incoming radar signal based upon the radar detector's                program storage device may be any conventional memory
position, velocity, and/or heading.                                     device such as a PROM, EPROM, EEPROM, ROM,

                                                                                                                          APP. 004
  Case 3:18-cv-00161-N Document 38 Filed 11/16/18                                           Page 7 of 74 PageID 697

                                                    US RE39,038 E
                              3                                                                     4
SRAM, or even battery backed up DRAM. The program                     to hold down a "mute" button for an extended length of time
storage device contains machine readable instructions that            such as 3 to 5 seconds. It is also possible to experimentally
command the microprocessor to perform certain functions.              generate a database containing position, frequency and/or
For example, the program storage device may be conven-                signal strength for a specific geographical region. This
tionally programmed to sweep a predetermined number of                database could be provided to operators of motor vehicles
radar frequency bands, determine the frequency and/or sig-            for a fee. Accessing the Internet via a cellular phone (not
nal strength of any detected radar signals in the swept               shown) coupled to the microprocessor of FIG. 1 would be
frequency bands, and, if the signal strength of the detected          one method of providing the above database to operators of
radar signals exceed a predetermined value, then generate a           motor vehicles.
signal that activates the alert circuit. Such programming is     10      In still another embodiment, when the operator instructs
known by those skilled in the art. For example, see U.S. Pat.         the radar detector to store a position of a incoming radar
Nos. 4,313,216, 5,068,663, and 5,250,951, which are incor-            signal, the radar detection could attempt to locate the
porated herein by reference.                                          approximate position of the source of the incoming radar
   The microprocessor is also coupled to a positioning                signal. For example, if an operator instructs the radar
system such as a global positioning system ("GPS")               15   detector to store a position of an incoming radar signal as the
receiver. As is well known, a GPS receiver receives signals           operator is still approaching the source of the incoming radar
from satellites and uses these signals to calculate the posi-         signal, the signal strength of the incoming radar signal will
tion of the GPS receiver. In addition, the GPS receiver may           be increasing. The radar detector could locate a position that
receive differential correction data and/or dead reckoning            is very near the position of the source of the incoming radar
data, such as from a compass or a wheel sensor, to increase      20   signal by determining the position of the radar detector when
the accuracy of the receiver. By calculating the position of          the strength of the incoming signal is at a maximum. In
the GPS receiver at two different times, the velocity and             addition, radar detectors such as described in U.S. Pat. No.
heading of the GPS receiver can be easily determined using            5,250,951, may utilize multiple radar antennas and signal
conventional algorithms. Thus, the GPS receiver can pro-              processing logic to more accurately determine the position
vide the microprocessor with data that includes the position,    25   of the source of the incoming radar signal. For example, the
the velocity, and/or the heading of the radar detector.               position of the source of many incoming radar signals may
   The microprocessor may also be coupled to a user inter-            be closely approximated by the position of a radar detector
face circuit (not shown). The user interface circuit may              when the radar detector identifies that the radar source is to
include a plurality of buttons that are intended to be                the side of the vehicle.
depressed by an operator of a motor vehicle. Such buttons        30      The predetermined distance may also be programmed by
may include: a power button, a mute button, a city/highway            the operator of the motor vehicle. If the GPS receiver is
button, and a dim button.                                             receiving differential correction data or is receiving dead
   As will be discussed more fully below, the program                 reckoning data, then the predetermined distance may be set
storage device may also contain machine readable instruc-             to a smaller value because the position of the radar detector
tions that command the microprocessor to determine               35   may be more precisely determined. In addition, if the
whether to generate an alert based upon data received from            strength of the incoming radar is strong, the predetermined
the GPS. Thus, upon detection of an incoming radar signal,            distance could be set (manually or automatically) to a higher
the radar detector can utilize the position, velocity, and/or         value because the radar detector will detect the incoming
heading data from the global positioning system receiver to           radar signal at a greater distance from the source. For
determine whether to generate an alert.                          40   example, if a radar detector in a vehicle detected a radar
3.2 Description of a Second Embodiment                                signal while the vehicle traveled a 1 mile distance, then the
   One method of operating the radar detector of FIG. 1 is            predetermined distance for that particular radar signal may
shown in FIG. 2. In this embodiment, the radar detector first         be calculated by dividing the 1 mile distance in half. In order
detects an incoming radar signal. Next, the position of the           to compensate for non-symmetrical detection of the radar
radar detector is determined. Then, an alert is generated if     45   signal and inaccuracies of the positioning of the radar
the position of the radar detector is not within a predeter-          detector, an additional % or Yi mile might be added to the
mined distance of a predetermined position.                           above predetermined distance.
   By utilizing the above method, many false alarms may be            3.3 Description of a Third Embodiment
eliminated. For example, if the position of a microwave                  The simple method of operating a radar detector shown in
automatic door opener is programmed into the radar detector      50   FIG. 2 can be improved as shown in FIG. 3. In this
and the radar detector detects an incoming signal when the            embodiment, the after the radar detects an incoming radar
radar detector's position is near the automatic door opener,          signal it determines a characteristic of the radar signal. For
then it is likely that the source of the incoming radar signal        example, the radar detector may determine the frequency
is the automatic door opener and not a police radar. Thus,            and/or the signal strength of the incoming radar signal. Next,
using the method of FIG. 2, an alert would not be generated      55   the position of the radar detector is determined. Then, an
for the detector radar signal.                                        alert is generated if the radar detector is not within a
   The programming of predetermined positions may be                  predetermined distance of a predetermined position and the
accomplished by depressing one or more buttons that are               characteristic is not similar to a predetermined characteris-
coupled to the interface circuit discussed above. Thus, if an         tic.
operator of a motor vehicle approaches a microwave auto-         60      By utilizing this method, many false alarms may be
matic door opener, then the operator can depress an "ignore           eliminated. For example, the location of a microwave auto-
radar" button. Then, the radar detector would store the               matic door opener and the frequency of the radar signal
position of the radar detector and possibly the frequency and         transmitted by the door opener are first programmed into a
the signal strength of the incoming radar signal in the               radar detector. Assume that a police radar is being transmit-
program storage device of FIG. 1 or another memory device        65   ted near the location of the microwave automatic door
(not shown) coupled to or integrated within the micropro-             opener. Because the police radar is near the automatic door
cessor. An alternative method of storing such data would be           opener, the method of FIG. 2 would not generate an alert.

                                                                                                                       APP. 005
  Case 3:18-cv-00161-N Document 38 Filed 11/16/18                                           Page 8 of 74 PageID 698

                                                    US RE39,038 E
                              5                                                                     6
Thus, the operator of a motor-vehicle would not be properly           limit that the operator is likely to encounter in a specific
alerted to the police radar. However as shown below, the              geographical region. For example, if the city in which the
method of FIG. 3 would generate an alert.                             operator lives has some streets with a 25 miles per hour
   If the automatic door opener signal is processed first             speed limit, then the operator could program the predeter-
according to the method of FIG. 3, then the frequency of the          mined speed to 25 miles per hour. If the operator performed
automatic door opener signal would be determined. Next,               such programming, such as by decreasing one or more
the position of the radar detector would be determined.               buttons that are coupled to the interface circuit, the operator
Because the radar detector is near the previously pro-                could be spared some, but not all false alarms.
grammed position of the automatic door opener and the                    A more sophisticated embodiment would not require the
frequency of the incoming radar signal is equal to the           10   user to manually program the speed limit. This embodiment
previously programmed frequency of the automatic door                 would obtain the speed limit from a database that contains
opener, the radar detector would not generate an alert.               speed limits for particular roads in a geographical region. By
   Next, the police radar signal would be processed. Thus,            comparing the location and/or the heading of a motor
the frequency of the police radar signal would be deter-              vehicle to the location and/or heading of a plurality of roads
mined. However, even though the location of the radar            15   in the above database, the radar detector could determine the
detector is near the previously progranmied location of the           particular road upon which the vehicle is traveling. After
automatic door opener, because the frequency of the police            such a determination, the speed limit for the particular road
radar is not equal to the previously programmed frequency             could be accessed from the database. Such algorithms are
of the radar signal transmitted by the door opener, an alert          known by those skilled in the art. This database could be
would be generated. Thus, the operator of the motor vehicle      20   stored on the program storage device of FIG. 1 or could be
would be properly alerted to the presence of the police radar         stored on an external storage device such as a CD ROM or
signal.                                                               a hard disk drive. This database could also be provided to
   Due to inaccuracies in algorithms and slight variations in         operators of motor vehicles for a fee.
frequencies due to physical phenomena such as temperature             3.5 Other Embodiments
of radar transmitters, it may not be practical to determine if   25      In some cases, an operator of a motor vehicle may desire
a frequency of an incoming signal is exactly equal to a               to be alerted to the presence of a radar signal even if the
previously programmed frequency. Thus, is often sufficient            above methods would not "generate an alert." In such cases,
to determined if the frequency of an incoming radar signal            a less intrusive alert such as a reduced volume tone, and/or
is similar to a previously programmed frequency. For                  a flashing LED could be generated. Thus, the phrase "gen-
example, if two frequencies are within 1h, 1, 2, 3, 4, or 5      30   erate an alert if' a condition occurs is intended to include
MHz of each other, then they may be considered to be                  generating a particular alert if the condition occurs. If
similar.                                                              another condition occurs, such as detection of an incoming
   In one embodiment of the invention, 256 frequency bins             radar signal while the radar detector is within a predeter-
are defined for each frequency band of the radar detector.            mined distance of a predetermined position as shown in FIG.
Thus, this one embodiment of the invention, each of the          35   2, then another alert may be generated.
following frequency bands would have 256 bins: X band                    The above Description of the Preferred Embodiments
(10.475-10.575 GHz); Ku band (13.400-13.500 GHz); K                   includes words, such as "first," "then," and "next." These
band (24.025-24.275 GHz); and Ka band (34.150-35.250                  words indicate a sequence of acts. Many of the sequences
GHz). In this embodiment, frequencies are considered to be            can be modified within the scope of the invention. Thus,
similar if they are in the same frequency band and are in the    40   unless the results of a first act is required for a second act,
same bin. In still another embodiment, frequencies are                then the language indicating a sequence should not be
considered to be similar if they are in the same frequency            considered to be limitations to the invention.
band and are in the same or adjacent bins. In these two                  Many of the above embodiments can be combined to
embodiments, the exact frequency of the incoming radar                produce a radar detector that generates very few false
signal need not be determined. Only the frequency band and       45   alarms. For example, the methods of FIG. 2 or FIG. 3 can be
the appropriate frequency bin number need be determined.              combined with the method of FIG. 4. Such combinations are
If higher resolution is required, then the number of bins for         intended to be within the scope of the invention.
one or more frequency bands can be increased. On the other               I claim:
hand, if only very low resolution is required, then if two               1. A method, executed by a device having a position, of
frequencies are in the same frequency band, they may be          50   generating an alert to an incoming radar signal having a
considered to be similar.                                             frequency and a signal strength, the method comprising the
3.4 Description of a Fourth Embodiment                                acts of:
   FIG. 4 shows still another method of operating the radar              (a) detecting the incoming radar signal;
detector of FIG. 1. In this embodiment, the radar signal is              (b) determining the position of the device that detected the
first detected. Then, the velocity of the radar detector is      55         incoming radar signal; and
determined. Next, an alert is generated ifthe velocity of the            (c) generating an alert if the position of the device is not
radar detector is greater than a predetermined velocity.                    within a predetermined distance of a predetermined
   This embodiment is particularly useful if the predeter-                  position.
mined velocity is set to a value that is less than the minimum           2. The method of claim 1 wherein the act of detecting the
speed time. For example, if an operator of a motor vehicle       60   incoming radar signal includes determining at least one
programs the predetermined velocity to 65 miles per hour,             characteristic of the radar signal.
which may be the speed limit on a particular highway, then               3. The method of claim 2 wherein the act of determining
the operation will not be alerted to a radar signal unless he         at least one characteristic of the radar signal includes deter-
is speeding. Thus, the operator will not be alerted to radar          mining the frequency of the radar signal.
signals when he is traveling at a slow rate of speed such as     65      4. The method of claim 2 wherein the act of determining
when the operator is in traffic. The operator could also              at least one characteristic of the radar signal includes deter-
program the predetermined velocity to the minimum speed               mining a frequency bin number.

                                                                                                                       APP. 006
  Case 3:18-cv-00161-N Document 38 Filed 11/16/18                                             Page 9 of 74 PageID 699

                                                     US RE39,038 E
                              7                                                                        8
  5. The method of claim 2 wherein the act of determining                 (c) a global positioning system receiver coupled to the
at least one characteristic of the radar signal includes deter-               microprocessor and operable to provide the micropro-
mining whether the incoming radar signal is in the X                          cessor with data; and
frequency band, the Ku frequency band, the K frequency                    (d)a program storage device that is coupled to the
band, or the Ka frequency band.
                                                                             microprocessor, the program storage device containing
   6. The method of claim 2 wherein the act of determining
at least one characteristic of the radar signal includes deter-              machine readable instructions for:
mining the signal strength of the incoming radar signal.                      [(a)] (i)determining the position of a radar detector; and
   7. The method of claim 2 wherein the act of generating an                  [(b )] (ii) generating an alert if the position of the radar
alert includes generating an alert if the at least one charac-                   detector is not within a predetermined distance of a
teristic is not similar to a predetermined characteristic.        10             predetermined position.
   8. The method of claim 1 wherein the act of determining                20. The radar detector of claim 19, wherein the program
the position of the device includes receiving signals from a           storage device includes machine readable instructions for
plurality of satellites.                                               determining at least one characteristic of the radar signal.
   9. The method of claim 1 wherein the act of determining                21. The radar detector of claim 18, further including a
the position of the device includes receiving a differential      15   program storage device that is coupled to the
global positioning signal.                                             microprocessor, the program storage device containing
   10. The method of claim 1 wherein the act of determining
                                                                       machine readable instructions for:
the position of the device includes receiving dead reckoning
data.                                                                     (a) determining the velocity of the device utilized to
   11. A method, executed by a device having a position and                   detect the incoming radar signal; and
                                                                  20
a velocity, of generating an alert to an incoming radar signal            (b) generating an alert if the velocity of a radar detector
having a frequency and a signal strength, the method com-                     is greater than a predetermined velocity.
prising the acts of:                                                      22. The method of claim 1, further comprising:
   (a) detecting the incoming radar signal;                               (d) generating the alert if the device is within the prede-
   (b) determining the velocity of the device that detected the               termined distance of the predetermined position and if
      incoming radar signal; [and]                                25
                                                                              the signal strength of the incoming radar signal is
   (c) generating an alert if the velocity of the device is                  greater than a predetermined radar signal strength.
      greater than a predetermined velocity;                              23. The method of claim 1, further comprising:
   (d) determining the position ofthe device that detected the
                                                                          (d) generating the alert if the device is within the prede-
      incoming radar signal; and
                                                                  30          termined distance of the predetermined position and if
   (e) comparing the position of the device that detected the
                                                                              the signal strength of the incoming radar signal is not
      incoming radar signal to a predetermined position.
                                                                              within a predetermined frequency range of a predeter-
   12. The method of claim 11 wherein the act of determin-
ing the velocity of the device includes receiving data from                   mined radar frequency.
a plurality of satellites.                                                24. The method of claim 1, further comprising:
   13. The method of claim 11 wherein the act of determin-        35      (d) generating the alert if the device is within the prede-
ing the velocity of the device includes receiving data from                   termined distance of the predetermined position and if
a plurality of global positioning satellites.                                 either the signal strength of the incoming radar signal
   14. The method of claim 11 wherein the act of determin-                    is greater than a predetermined signal strength or if the
ing the velocity of the device includes receiving differential               frequency of the incoming radar signal is not within a
global positioning data.                                          40         predetermined frequency range of a predetermined
   15. The method of claim 11 wherein the act of determin-                    radar frequency.
ing the velocity of the device includes receiving dead                    25. The method of claim 1, further comprising:
reckoning data.
                                                                          (d) generating the alert if the position of the device is
   16. The method of claim 11 wherein the act of generating
an alert if the velocity of the device is greater than a                      within the predetermined distance ofthe predetermined
                                                                  45         position.
predetermined velocity includes generating an alert if the
velocity of the device is greater than a velocity that has been           26. The method of claim 1, further comprising:
previously programmed by an operator of a motor vehicle.                  (d) storing the position of the device in a memory device.
   17. The method of claim 11 wherein the act of generating               2 7. The method of claim 1, further comprising:
an alert if the velocity of the device is greater than a                  (d) storing the frequency of the incoming radar signal in
                                                                  50
predetermined velocity includes generating an alert if the                    a memory device.
velocity of the device is greater than a legal speed limit that           28. The method of claim 1, further comprising:
is retrieved from a database.
   18. A radar detector for alerting an operator of a motor               (d) storing the signal strength of the incoming signal in a
vehicle to an incoming police radar signal comprising:                        memory device.
   (a) a microprocessor;                                          55      29. The radar detector of claim 18, wherein the global
   (b) a circuit coupled to the microprocessor for detecting           positioning system receiver is operable to provide the micro-
      the incoming police radar signal; and                            processor with data that indicates the velocity of the radar
   (c) a global positioning system receiver coupled to the             detector.
      microprocessor and operable to provide the micropro-                30. The radar detector of claim 18, wherein the global
      cessor with data that indicates the position ofthe radar    60   positioning system receiver is operable to provide the micro-
      detector.                                                        processor with data that indicates the heading of the radar
   19. [The radar detector of claim 18, further including] A           detector.
radar detector for alerting an operator of a motor vehicle to             31. The radar detector of claim 18, further comprising:
an incoming police radar signal comprising:                               (d) a program storage device that is coupled to the
   (a) a microprocessor;                                          65          microprocessor, the program storage device containing
   (b) a circuit coupled to the microprocessor for detecting                  machine readable instructions for:
      the incoming police radar signal;                                       i) storing the position of the radar detector.

                                                                                                                           APP. 007
Case 3:18-cv-00161-N Document 38 Filed 11/16/18                                         Page 10 of 74 PageID 700

                                                  US RE39,038 E
                           9                                                                    10
32. The radar detector of claim 18, further comprising:              42. The radar detector of claim 18, further comprising:
(d) a program storage device that is coupled to the                  (d) a program storage device that is coupled to the
   microprocessor, the program storage device containing                microprocessor, the program storage device containing
   machine readable instructions for:                                   machine readable instructions for:
   i) determining the position of a source of a radar                   i) comparing the frequency of an incoming radar signal
      signal; and                                                          with a previously stored radar frequency; and
   ii) storing the position.                                            ii) generating an alert based at least in part upon the
33. The radar detector of claim 18, further comprising:                    result of the comparison.
(d) a program storage device that is coupled to the                  43. The radar detector of claim 18, further comprising:
   microprocessor, the program storage device containing      10
   machine readable instructions for:                                (d) a program storage device that is coupled to the
   i) determining the distance between the position of the              microprocessor, the program storage device containing
      radar detector and another position.                              machine readable instructions for:
34. The radar detector of claim 18, further comprising:                 i) comparing the signal strength of an incoming radar
(d) a program storage device that is coupled to the           15           signal with a previously stored radar signal strength.
   microprocessor, the program storage device containing             44. The radar detector of claim 18, further comprising:
   machine readable instructions for:                                (d) a program storage device that is coupled to the
   i) determining the bearing between the position of the               microprocessor, the program storage device containing
      radar detector and another position.                              machine readable instructions for:
35. The radar detector of claim 18, further comprising:       20        i) comparing the signal strength of an incoming radar
(d) a memory device that is coupled to the microprocessor,                 signal with a previously stored radar signal strength;
   the memory device containing at least one position.                     and
36. The radar detector of claim 18, further comprising:                 ii) generating an alert based at least in part upon the
(d) a memory device that is coupled to the microprocessor,                 result of the comparison.
                                                              25
   the memory device containing at least one radar fre-              45. A radar detector for alerting an operator of a motor
   quency.                                                         vehicle to an incoming radar signal comprising:
37. The radar detector of claim 18, further comprising:
                                                                     (a) a circuit operable to detect an incoming radar signal;
(d) a memory device that is coupled to the microprocessor,
                                                                        and
   the memory device containing at least one radar signal
   strength.                                                  30     (b) a microprocessor operable to disable an alert to the
38. The radar detector of claim 18, further comprising:                 incoming radar signal based at least in part upon the
(d) a memory device that is coupled to the microprocessor,              position of the radar detector.
   the memory device containing at least one position and            46. The radar detector of claim 45, wherein the micro-
   at least one radar frequency.                                   processor is operable to disable the alert based at least in
                                                              35
39. The radar detector of claim 18, further comprising:            part upon the velocity of the radar detector.
(d) a memory device that is coupled to the microprocessor,           47. The radar detector of claim 45, wherein the micro-
   the memory device containing at least one position and          processor is operable to disable the alert based at least in
   at least one radar signal strength.                             part upon the frequency of the incoming radar signal.
40. The radar detector of claim 18, further comprising:              48. The radar detector of claim 45, wherein the micro-
(d) a memory device that is coupled to the microprocessor,    40   processor is operable to enable the alert based at least in
   the memory device containing at least one position, at          part upon the frequency of the incoming radar signal.
   least one radar frequency, and at least one radar signal          49. The radar detector of claim 45, wherein the micro-
   strength.                                                       processor is operable to disable the alert based at least in
41. The radar detector of claim 18, further comprising:            part upon the signal strength of the incoming radar signal.
                                                              45
(d) a program storage device that is coupled to the                  50. The radar detector of claim 45, wherein the micro-
   microprocessor, the program storage device containing           processor is operable to enable the alert based at least in
   machine readable instructions for:                              part upon the signal strength of the incoming radar signal.
   i) comparing the frequency of an incoming radar signal
      with a previously stored radar frequency.                                          * * * * *




                                                                                                                    APP. 008
      Case 3:18-cv-00161-N Document 38 Filed 11/16/18 Page 11 of 74 PageID 701
           UNITED STATES PATENT AND TRADEMARK OFFICE
                    CERTIFICATE OF CORRECTION

PATENT NO.          : RE 39,038 E                                                                Page 1 of 1
APPLICATION NO.     : 10/352679
DATED               : March 28, 2006
INVENTOR(S)         : Hoyt A. Fleming, III

      It is certified that error appears in the above-identified patent and that said Letters Patent is
      hereby corrected as shown below:



      Insert in the first line of the specification the following:


       --Notice: More than one reissue application has been filed for the reissue of patent

      6,204,798. The reissue applications are applications Nos. 11/196,841and10/352,679.

      Reissue applicatin No. 11/196,841 is a continuation ofreissue application No.

      10/352,679.--


      In Claim 23 (at column 8, line 31):
       Replace "signal strength" with --frequency--.

      In Claim 25 (at column 8, line 43):
       Replace "the alert" with --a second alert--.

      In Claim 28 (at column 8, line 53):
       Replace "incoming signal" with --incoming radar signal--.




                                                                  Signed and Sealed this

                                                           Thirteenth Day of March, 2007




                                                                             JONW.DUDAS
                                                        Director of the United States Patent and Trademark Office




                                                                                                                    APP. 009
 Case 3:18-cv-00161-N Document 38 Filed    11/16/18
                                  Illlll llllllll Ill lllll lllllllPage        12111111111111111111111111111111111
                                                                   llll llll lllll of 74 PageID 702
                                                                                                              USOORE40653E
c19) United States
c12) Reissued Patent                                                           (IO)   Patent Number:          US RE40,653 E
        Fleming, III                                                           (45)   Date of Reissued Patent: *Mar. 10, 2009

(54)     RADAR DETECTOR FOR DETECTING                                                        5,068,663   A    *   1111991   Valentine et al. .............. 342/20
         POLICE RADAR THAT RECEIVES GPS DATA                                                 5,083,129   A    *    111992   Valentine et al. .............. 342/20
                                                                                             5,151,701   A    *    9/1992   Valentine et al. .............. 342/20
(76)     Inventor:      Hoyt A. Fleming, III, 4134 W. Quail                                  5,250,951   A    *   10/1993   Valentine et al. .............. 342/20
                        Ridge Dr., Boise, ID (US) 83703                                      5,977,884   A    *   1111999   Ross .......................... 340/936
                                                                                             6,049,301   A    *   412000    Weagant ...................... 342/20
( *)     Notice:        This patent is subject to a terminal dis-
                                                                                             6,118,403   A    *   912000    Lang ........................... 342/20
                                                                                             6,252,544   Bl        6/2001   Hofiberg ................. 342/357.1
                        claimer.                                                             6,670,905   Bl       12/2003   Orr
                                                                                             RE39,038    E    *    3/2006   Fleming, III ................. 342/20
(21)     Appl. No.: 11/196,841
                                                                                                          OTHER PUBLICATIONS
(22)     Filed:         Aug. 2, 2005
                                                                                      "Buyers Guide: Radar Detectors"; no author listed; no date
                  Related U.S. Patent Documents                                       given; copyright 2002-206; on the Internet at radarbuster-
Reissue of:                                                                           s.com. *
(64) Patent No.:              6,204,798                                               Dr. Tom J. Chalko, "High accuracy speed measurement
      Issued:                 Mar. 20, 2001                                           using GPS (Global Positioning System)"; Scientific Engi-
      Appl. No.:              09/292,089                                              neering Research P/L; Mount Best, Victoria, Australia; no
      Filed:                  Apr. 14, 1999                                           date listed; copyright in the year 2007.
                                                                                      Poteet, David C., "RadioSat"; on the Internet at newcityme-
U.S. Applications:                                                                    dia.com; no date given; copyright 1995-1997; last modified
(63) Continuation ofapplication No. 10/352,679, filed on Jan. 28,                     Oct. 6, 1998. *
         2003, now Pat. No. Re. 39,038.                                               U.S. Appl. Ser. No. 60/108,362, filed Nov. 13, 1988, never
                                                                                      published.*
(51)     Int. Cl.
                                                                                      U.S. Appl. Ser. No. 60/139,097 filed Jun. 1999 Steven K.
         GOJS 7140                   (2006.01)
                                                                                      Orr.
         GOJS 13100                  (2006.01)
                                                                                      U.S. Appl. Ser. No. 60/145,394 filed Jul. 1999 Steven K. Orr.
(52)     U.S. Cl. .............................. 342/20; 342/52; 342/89;
                 342/195; 342/357.06; 342/357.1; 342/357.17                           * cited by examiner
( 58)    Field of Classification Search . ... ... ... ... .. ... .. 342/20,
                                                                                      Primary Examiner-Bernarr E Gregory
                  342/26 R-26 D, 27, 52, 83, 90-93, 104, 105,
               342/109, 115, 118, 159, 165, 175, 195, 357.01,                         (57)                          ABSTRACT
                 342/357.06, 357.1, 357.13, 357.17, 146-158;
         370/901-905,933,936, 988, 989, 991;340/933-936                               A radar detector for alerting an operator of a motor vehicle
         See application file for complete search history.                            to an incoming police radar signal. This radar detector
                                                                                      includes a microprocessor; a circuit coupled to the micropro-
(56)                        References Cited                                          cessor for detecting the incoming police radar signal; and a
                                                                                      global positioning system receiver coupled to the micropro-
                    U.S. PATENT DOCUMENTS                                             cessor. Upon detection of an incoming radar signal, the radar
        3,660,844   A   *    5/1972   Potter ..........................   342/20
                                                                                      detector can utilize the position, velocity, and/or heading
        4,313,216   A   *    111982   Jaeger et al. ..................    342/20      data from the global positioning system receiver to deter-
        4,750,215   A   *    6/1988   Biggs ..........................    342/20      mine whether to generate an alert.
        4,906,999   A   *    3/1990   Harrah et al. .................     342/20
        4,949,088   A   *    8/1990   Ryan et al. ....................    342/20                         30 Claims, 2 Drawing Sheets




                                                                                                                                                   APP. 010
 Case 3:18-cv-00161-N Document 38 Filed 11/16/18   Page 13 of 74 PageID 703

U.S. Patent        Mar.10,2009      Sheet 1of2            US RE40,653 E




   r-------------------------------------------1
   I                                                                  I
   I                                                                  I
   I Radar Detector           Program Storage                         i
   I                                                                  I
   1
   I
                                  Device                              1
                                                                      I
   I                                                                  I
   I                                                                  I
   I                                     ,                            I
   I                                                                  I
   I                                                 Alert            i
   1
         GPS                     11.icroprocessor -- Circuit          i
                                                                      1
        Receiver                                I
                                                I
                                                I
                                         I      I
                                                I

                         I
                                                I
                                                I
                                                       I AID    I
                                                I
                                                I
                                    Detector    I
       Antenna
             t---------i                        I
                                    Circuit     I
                                                I
                                                I
                                                I
                                                I
   L-------------------------------------------~


                             Fig.1

                   Detect an incoming radar signal.
                                     I
           Determine the position of the radar detector.
                                     I
           Generate an alert if the position of the radar
        detector is not within a predetermined distance of
                     a predetermined position.

                             Fig. 2

                                                                    APP. 011
Case 3:18-cv-00161-N Document 38 Filed 11/16/18   Page 14 of 74 PageID 704

U.S. Patent       Mar. 10, 2009    Sheet 2 of 2          US RE40,653 E




               Detect an incoming radar signal.
                                   I
        Determine at least one characteristic of the
                 incoming radar signal.
                                   I
       Determine the position of the radar detector.
                                   I
       Generate an alert if the radar detector is not
           within a predetermined distance of a
        predetermined position and the at least one
      characteristic is not similar to a predetermined
                        characteristic.

                            Fig. 3

               Detect an incoming radar signal.
                                   I
       Determine the velocity of the radar detector.
                                   I
      Generate an alert if the velocity of the radar
    detector is greater than a predetermined velocity.

                           Fig. 4

                                                                 APP. 012
 Case 3:18-cv-00161-N Document 38 Filed 11/16/18                                           Page 15 of 74 PageID 705

                                                      US RE40,653 E
                              1                                                                     2
      RADAR DETECTOR FOR DETECTING                                    coupled to the microprocessor. The radar detectors also
    POLICE RADAR THAT RECEIVES GPS DATA                               includes a program storage device containing instructions
                                                                      for determining whether to generate an alert to an incoming
   Matter enclosed in heavy brackets [ ] appears in the               radar signal based upon the radar detector's position, veloc-
original patent but forms no part of this reissue specifica-          ity and/or heading.
tion; matter printed in italics indicates the additions                  Another embodiment of the invention is a method of gen-
made by reissue.                                                      erating an alert to an incoming radar signal. This method
                                                                      includes first detecting the incoming radar signal. Next, the
   This application is a continuation of U.S. patent applica-         position of a radar detector is determined. Then, an alert is
tion Ser. No. 101352,679, filed on Jan. 28, 2003 now Reis-       10   generated ifthe position of the radar detector is not within a
sued U.S. Pat. No. Re. 39,038, which is a Reissue of U.S. Pat.        predetermined distance of a predetermined position.
No. 6,204, 798, which issued from U.S. patent application                Still another embodiment of the invention is a second
Ser. No. 091292,089,filed on Apr. 14, 1999.                           method of generating an alert to an incoming radar signal.
                     1. BACKGROUND                                    This method includes first detecting the incoming radar sig-
                                                                 15   nal. Next, the velocity of the radar detector is determined.
   The present invention relates generally to police radar            Then, an alert is generated if the velocity of a radar detector
detectors used in motor vehicles and, more particularly, to           is greater than a predetermined velocity.
police radar detectors that utilize a motor vehicle's position,
velocity and/or heading to minimize false alarms.                           BRIEF DESCRIPTION OF THE DRAWINGS
                                                                20
   Many operators of motor vehicles utilize radar detectors            FIG. 1 is a block diagram of a radar detector including one
to alert them to he fact that their speed is being monitored by    embodiment of the present invention.
law enforcement agencies. However, conventional radar
                                                                       FIG. 2 is a flow diagram of a method of operating a radar
detectors often generate "false alarms." These false alarms
                                                                   detector.
are annoying to the operators of motor vehicles. In fact,
                                                                25     FIG. 3 is a flow diagram of another method of operating a
various automotive publications publish results of "false
alarm" tests. Thus, anything that can be accomplished by the       radar   detector.
manufacturer to reduce the number of false alarms without              FIG. 4 is a flow diagram of yet another method of operat-
reducing detection of police radar is commercially valuable.       ing a radar detector.
   In addition to police radar signals, there are many differ- 30              3. DETAILED DESCRIPTION OF THE
ent sources of microwave signals in the frequency bands                            PREFERRED EMBODIMENTS
allocated to police radar by the U.S. Federal Communica-           3 .1 Description of a First Embodiment
tions Commission (FCC). For example, motion-detecting                  One embodiment of the novel radar detector is shown in
burglar alarms and automatic door openers also operate in          FIG. 1. The radar detector includes an antenna that is
the frequency band allocated to police radar. Thus, a need 35 coupled to a detector circuit. The detector circuit, which may
exists for a radar detector that can distinguish between sig-      be controlled by the microprocessor of FIG. 1, collects the
nals generated by a police radar transmitter and those gener-      signals from the antenna, detects the incoming signals, and
ated by other devices which utilize microwave signals within       distinguishes valid radar signals from electrical noise. The
the same frequency bands.                                          detector circuit may be any appropriate radar detector circuit
   Still another source of annoying false alarms occurs when 40 capable of generating an output signal which indicates the
an operator of a motor vehicle is travelling at a speed that is    strength, the presence, and/or the frequency of incoming
below the legal speed limit, such as occurs when the operator      radar signals. While the detector circuit may operate
is in traffic, and the radar detector alerts him to an incoming    autonomously, operation and control of the detector circuit
radar signal. Even if a police radar signal is monitoring the      may be performed by the microprocessor. For example, the
speed of the operator's vehicle, because the velocity of the 45 microprocessor may control the detector as is known in the
vehicle is below the legal speed limit, the operator of the        art so that radar signals in the different frequency bands
vehicle may not need to be alerted to the presence of the          allocated to police radar signals are detected. Such detector
police radar signal. Thus, a need exists for a radar detector      circuits can take a wide variety of forms and can include
that does not generate an alert if the velocity of the radar       amplifiers, mixers, diplexers, and other circuitry commonly
detector is below the legal speed limit.                        50 used in the radar detector field. Several examples of such
   Operators have become accustomed to radar detectors             circuits are shown in U.S. Pat. Nos. 4,313,216, 5,068,663,
activating in certain locations along commonly traveled            and 5,250,951, which are incorporated herein by reference.
streets and highways. Police radar units may be deployed by            The output of the detector circuit is coupled to the input of
the side of the roadway at these locations since the police        one or more analog-to-digital converters. These converters
also are aware of the local activation signals and the police 55 convert the analog output of the detector circuit into digital
are aware that the signals tend to mask their own speed            signals that represent signal strength, signal presence, and/or
monitoring radar units. Thus, a need exits for a radar detec-      signal frequency.
tor that can avoid generating a false alarm due to such accus-         In addition to being coupled to the detector circuit and the
tomed radar signals while still generating an alert for such       analog-to-digital converter, the microprocessor is also
police radar signals.                                           60 coupled to an alert circuit. The alert circuit communicates
                                                                   information regarding detected radar signals to the operator
             2. SUMMARY OF THE INVENTION                           of a motor vehicle using the radar detector by means of one
   One embodiment is a radar detector for altering an opera-       or more alarm tones and/or visual indicators that are
tor of a motor vehicle to an incoming police radar signal.         included within the alert circuit. Alert circuits are known by
This radar detector includes a microprocessor; a circuit 65 those skilled in the art. For example, see U.S. Pat. Nos.
coupled to the microprocessor for detecting the incoming           4,313,216, 5,068,663, and 5,250,951, which are incorpo-
police radar signal; and a global positioning system receiver      rated herein by reference.

                                                                                                                        APP. 013
 Case 3:18-cv-00161-N Document 38 Filed 11/16/18                                              Page 16 of 74 PageID 706

                                                      US RE40,653 E
                               3                                                                       4
    The microprocessor, which may be any conventional                   tion of the radar detector and possibly the frequency and the
single or multiple chip microprocessor or digital signal                signal strength of the incoming radar signal in the program
processor, is coupled to a program storage device. The pro-             storage device of FIG. 1 or another memory device (not
gram storage device may be any conventional memory                      shown) coupled to or integrated within the microprocessor.
device such as a PROM, EPROM, EEPROM, ROM, SRAM                         An alternative method of storing such data would be to hold
or even battery backed up DRAM. The program storage                     down a "mute" button for an extended length of time such as
device contains machine readable instructions that command              3 to 5 seconds. It is also possible to experimentally generate
the microprocessor to perform certain functions. For                    a database containing position, frequency and/or signal
example, the program storage device may be conventionally               strength for a specific geographical region. This database
programmed to sweep a predetermined number of radar fre-           10   could be provided to operators of motor vehicles for a fee.
quency bands, determine the frequency and/or signal                     Accessing the Internet via a cellular phone (not shown)
strength of any detected radar signals in the swept frequency           coupled to the microprocessor of FIG. 1 would be one
bands, and, if the signal strength of the detected radar signals        method of providing the above database to operators of
exceed a predetermined value, then generate a signal that               motor vehicles.
activates the alert circuit. Such programming is known by          15       In still another embodiment, when the operator instructs
those skilled in the art. For example, see U.S. Pat. Nos.               the radar detector to store a position of an incoming radar
4,313,216, 5,068,663, and 5,250,951, which are incorpo-                 signal, the radar detector could attempt to locate the approxi-
rated herein by reference.                                              mate position of the source of the incoming radar signal. For
    The microprocessor is also coupled to a positioning sys-            example, if an operator instructs the radar detector to store a
tem such as a global positioning system ("GPS") receiver. As       20   position of an incoming radar signal as the operator is still
is well known, a GPS receiver receives signals from satel-              approaching the source of the incoming radar signal, the
lites and uses these signals to calculate the position of the           signal strength of the incoming radar signal will be increas-
GPS receiver. In addition, the GPS receiver may receive dif-            ing. The radar detector could locate a position that is very
ferential correction data and/or dead reckoning data, such as           near the position of the source of the incoming radar signal
from a compass or a wheel sensor, to increase the accuracy         25   by determining the position of the radar detector when the
of the receiver. By calculating the position of the GPS                 strength of the incoming signal is at a maximum. In addition,
receiver at two different times, the velocity and heading of            radar detectors such as described in U.S. Pat. No. 5,250,951,
the GPS receiver can be easily determined using conven-                 may utilize multiple radar antennas and signal processing
tional algorithms. Thus, the GPS receiver can provide the               logic to more accurately determine the position of the source
microprocessor with data that indicates the position, the          30   of the incoming radar signal. For example, the position of
velocity, and/or the heading of the radar detector.                     the source of many incoming radar signals may be closely
    The microprocessor may also be coupled to a user inter-             approximated by the position of a radar detector when the
face circuit (not shown). The user interface circuit may                radar detector identifies that the radar source is to the side of
include a plurality of buttons that are intended to be                  the vehicle.
depressed by an operator of a motor vehicle. Such buttons          35       The predetermined distance may also be programmed by
may include: a power button, a mute button, a city/highway              the operator of the motor vehicle. If the GPS receiver is
button, and a dim button.                                               receiving differential correction data or is receiving dead
    As will be discussed more fully below, the program stor-            reckoning data, then the predetermined distance may be set
age device may also contain machine readable instructions               to a smaller value because the position of the radar detector
that command the microprocessor to determine whether to            40   may be more precisely determined. In addition, if the
generate an alert based upon data received from the GPS.                strength of the incoming radar is strong, the predetermined
Thus, upon detection of an incoming radar signal, the radar             distance could be set (manually or automatically) to a higher
detector can utilize the position, velocity, and/or heading             value because the radar detector will detect the incoming
data from the global positioning system receiver to deter-              radar signal at a greater distance from the source. For
mine whether to generate an alert.                                 45   example, if a radar detector in a vehicle detected a radar
3 .2 Description of a Second Embodiment                                 signal while the vehicle traveled a 1 mile distance, then the
    One method of operating the radar detector of FIG. 1 is             predetermined distance for that particular radar signal may
shown in FIG. 2. In this embodiment, the radar detector first           be calculated by dividing the 1 mile distance in half. In order
detects an incoming radar signal. Next, the position of the             to compensate for non-symmetrical detection of the radar
radar detector is determined. Then, an alert is generated if       50   signal ad inaccuracies of the positioning of the radar
the position of the radar detector is not within a predeter-            detector, an additional 1/4 or 1h mile might be added to the
mined distance of a predetermined position.                             above predetermined distance.
    By utilizing the above method, many false alarms may be             3 .3 Description of a Third Embodiment
eliminated. For example, if the position of a microwave                     The simple method of operating a radar detector shown in
automatic door opener is programmed into the radar detector        55   FIG. 2 can be improved as shown in FIG. 3. In this
and the radar detector detects an incoming radar signal when            embodiment, the after the radar detects an incoming radar
the radar detector's position is near the automatic door                signal it determines a characteristic of the radar signal. For
opener, then it is likely that the source of the incoming radar         example, the radar detector may determine the frequency
signal is the automatic door opener and not a police radar.             and/or the signal strength of the incoming radar signal. Next,
Thus, using the method of FIG. 2, an alert would not be            60   the position of the radar detector is determined. Then, an
generated for the detected radar signal.                                alert is generated if the radar detector is not within a prede-
    The programming of predetermined positions may be                   termined distance of a predetermined position and the char-
accomplished by depressing one or more buttons that are                 acteristic is not similar to a predetermined characteristic.
coupled to the interface circuit discussed above. Thus, if an               By utilizing this method, many false alarms may be elimi-
operator of a motor vehicle approaches a microwave auto-           65   nated. For example, the location of a microwave automatic
matic door opener, then the operator can depress an "ignore             door opener and the frequency of the radar signal transmitted
radar" button. Then, the radar detector would store the posi-           by the door opener are first programmed into a radar detec-

                                                                                                                           APP. 014
 Case 3:18-cv-00161-N Document 38 Filed 11/16/18                                             Page 17 of 74 PageID 707

                                                      US RE40,653 E
                               5                                                                      6
tor. Assume that a police radar is being transmitted near the           the operator is in traffic. The operator could also program the
location of the microwave automatic door opener. Because                predetermined velocity to the minimum speed limit that the
the police radar is near the automatic door opener, the                 operator is likely to encounter in a specific geographical
method of FIG. 2 would not generate an alert. Thus, the                 region. For example, if the city in which the operator lives
operator of a motor vehicle would not be properly alerted to            has some streets with a 25 miles per hour speed limit, then
the police radar. However as shown below, the method of                 the operator could program the predetermined speed to 25
FIG. 3 would generate an alert.                                         miles per hour. If the operator performed such programming,
    If the automatic door opener signal is processed first              such as by depressing one or more buttons that are coupled
according to the method of FIG. 3, then the frequency of the            to the interface circuit, the operator could be spared some,
                                                                        but not all false alarms.
automatic door opener signal would be determined. Next,            10
                                                                           A more sophisticated embodiment would not require the
the position of the radar detector would be determined.
                                                                        user to manually program the speed limit. This embodiment
Because the radar detector is near the previously pro-                  would obtain the speed limit from a database that contains
grammed position of the automatic door opener and the fre-              speed limits for particular roads in a geographic region. By
quency of the incoming radar signal is equal to the previ-              comparing the location and/or the heading of a motor vehicle
ously programed frequency of the automatic door opener,            15   to the location and/or heading of a plurality of roads in the
the radar detector would not generate an alert.                         above database, the radar detector could determine the par-
    Next, the police radar signal would be processed. Thus,             ticular road upon which the vehicle is traveling. After such a
the frequency of the police radar signal would be deter-                determination, the speed limit for the particular road could
mined. However, even though the location of the radar detec-            be accessed from the database. Such algorithms are known
tor is near the previously programmed location of the auto-        20   by those skilled in the art. This database could be stored on
matic door opener, because the frequency of the police radar            the program storage device of FIG. 1 or could be stored on
is not equal to the previously programmed frequency of the              an external storage device such as a CD ROM or a hard disk
radar signal transmitted by the door opener, an alert would             drive. This database could also be provided to operators of
be generated. Thus, the operator of the motor vehicle would             motor vehicles for a fee.
be properly alerted to the presence of the police radar signal.    25   3.5 Other Embodiments
    Due to inaccuracies in algorithms and slight variations in             In some cases, an operator of a motor vehicle may desire
frequencies due to physical phenomena such as temperature               to be alerted to the presence of a radar signal even if the
of radar transmitters, it may not be practical to determine if a        above methods would not "generate an alert." In such cases,
                                                                        a less intrusive alert such as a reduced volume tone, and/or a
frequency of an incoming radar signal is exactly equal to a
                                                                        flashing LED could be generated. Thus, the phrase "generate
previously programmed frequency. Thus, is often sufficient         30
                                                                        an alert if' a condition occurs is intended to include generat-
to determine if the frequency of an incoming radar signal is            ing a particular alert if the condition occurs. If another con-
similar to a previously progrannned frequency. For example,             dition occurs, such as detection of an incoming radar signal
if two frequencies are within 1/2, 1, 2, 3, 4, or 5 MHz of each         while the radar detector is within a predetermined distance
other, then they may be considered to be similar.                       of a predetermined position as shown in FIG. 2, then another
    In one embodiment of the invention, 256 frequency bins         35   alert may be generated.
are defined for each frequency band of the radar detector.                 The above Description of the Preferred Embodiments
Thus, this one embodiment of the invention, each of the                 includes words, such as "first," "then," and "next." These
following frequency bands would have 256 bins: X band                   words indicate a sequence of acts. Many of the sequences
(10.475-10.575 GHz); Ku band (13.400--13.500 GHz); K                    can be modified within the scope of the invention. Thus,
band (24.025-24.275 GHz); and Ka band (34.150-35.250               40   unless the result of a first act is required for a second act,
GHz). In this embodiment, frequencies are considered to be              then the language indicating a sequence should not be con-
similar if they are in the same frequency band and are in the           sidered to be limitations to the invention.
same bin. In still another embodiment, frequencies are con-                Many of the above embodiments can be combined to pro-
sidered to be similar if they are in the same frequency band            duce a radar detector that generates very few false alarms.
and are in the same or adjacent bins. In these two                 45   For example, the methods of FIG. 2 or FIG. 3 can be com-
embodiments, the exact frequency of the incoming radar sig-             bined with the method of FIG. 4. Such combinations are
nal need not be determined. Only the frequency band and the             intended to be within the scope of the invention.
appropriate frequency bin number need be determined. If                    I claim:
higher resolution is required, then the number of bins for one             [1. A method, executed by a device having a position, of
or more frequency bands can be increased. On the other             50   generating an alert to an incoming radar signal having a
hand, if only very low resolution is required, then if two              frequency and a signal strength, the method comprising the
frequencies are in the same frequency band, they may be                 acts of:
considered to be similar.                                                  (a) detecting the incoming radar signal;
3.4 Description of a Fourth Embodiment                                     (b) determining the position of the device that detected the
    FIG. 4 shows still another method of operating the radar       55         incoming radar signal; and
detector of FIG. 1. In this embodiment, the radar signal is                (c) generating an alert if the position of the device is not
first detected. Then, the velocity of the radar detector is                   within a predetermined distance of a predetermined
determined. Next, an alert is generated ifthe velocity of the                 position.]
radar detector is greater than a predetermined velocity.                   [2. The method of claim 1 wherein the act of detecting the
    This embodiment is particularly useful if the predeter-        60   incoming radar signal includes determining at least one
mined velocity is set to a value that is less than the minimum          characteristic of the radar signal.]
speed limit. For example, if an operator of a motor vehicle                [3. The method of claim 2 wherein the act of determining
programs the predetermined velocity to 65 miles per hour,               at least one characteristic of the radar signal in includes
which may be the speed limit on a particular highway, then              determining the frequency of the radar signal.]
the operator will not be alerted to a radar signal unless he is    65      [4. The method of claim 2 wherein the act of determining
speeding. Thus, the operator will not be alerted to radar sig-          at least one characteristic of the radar signal includes deter-
nals when he is traveling at a slow rate of speed such as when          mining a frequency bin number.]

                                                                                                                         APP. 015
 Case 3:18-cv-00161-N Document 38 Filed 11/16/18                                           Page 18 of 74 PageID 708

                                                       US RE40,653 E
                               7                                                                    8
  [5. The method of claim 2 wherein the act of determining              [20. The radar detector of claim 19, wherein the program
at least one characteristic of the radar signal includes deter-     storage device includes machine readable instructions for
mining whether the incoming radar signal is in the X fre-           determining at least one characteristic of the radar signal.]
quency band, the Ku frequency band, the K frequency band,              [21. The radar detector of claim 18, further including a
or the Ka frequency band.]                                          program storage device that is coupled to the
   [6. The method of claim 2 wherein the act of determining         microprocessor, the program storage device containing
at least one characteristic of the radar signal includes deter-     machine readable instructions for:
mining the signal strength of the incoming radar signal.]              (a) determining the velocity of the device utilized to detect
   [7. The method of claim 2 wherein the act of generating an             the incoming radar signal; and
alert includes generating an alert ifthe at least one character-       (b)  generating an alert if the velocity of a radar detector is
                                                                 10
istic is not similar to a predetermined characteristic.]                  greater than a predetermined velocity.]
   [8. The method of claim 1 wherein the act of determining            22. A method, executed by a radar detector for alerting an
the position of the device includes receiving signals from a        operator of a motor vehicle to an incoming police radar
plurality of satellites.]                                           signal, the radar detector having a GPS receiver and a
   [9. The method of claim 1 wherein the act of determining         processor, the method comprising:
the position of the device includes receiving a differential 15        receiving data based at least in part upon the incoming
global positioning signal.]                                               police radar signal;
   [10. The method of claim 1 wherein the act of determining           alerting the operator ofthe motor vehicle to the incoming
the position of the device includes receiving dead reckoning              police radar signal;
data.]                                                                 determining a first position of the radar detector;
   [11. A method, executed by a device having a velocity, of 20
                                                                       determining a second position ofthe radar detector; and
generating an alert to an incoming radar signal having a
frequency and a signal strength, the method comprising the             receiving  data based at least in part upon the second posi-
acts of:                                                                  tion;
   (a) detecting the incoming radar signal;                            wherein the determining of the second position of the
                                                                 25       radar detector is performed by the radar detector's
   (b) determining the velocity of the device that detected the
                                                                          GPS receiver;
      incoming radar signal; and
                                                                       wherein the receiving the data based at least in part upon
   (c) generating an alert if the velocity of the device is
                                                                          the second position and the receiving the data based at
      greater than a predetermined velocity.]
                                                                          least in part upon the incoming police radar signal are
   [12. The method of claim 11 wherein the act of determin-
                                                                 30       both performed by the radar detector's processor.
ing the velocity of the device includes receiving data from a
                                                                       23. The method of claim 22,further comprising determin-
plurality of satellites.]
                                                                    ing the moving direction between the first position and the
   [13. The method of claim 11 wherein the act of determin-
                                                                    second position.
ing the velocity of the device includes receiving data from a
                                                                       24. The method of claim 23, further comprising generat-
plurality of global positioning satellites.]
                                                                 35 ing a visual indication based at least in part upon the mov-
   [14. The method of claim 11 wherein the act of determin-
                                                                    ing direction.
ing the velocity of the device includes receiving differential
                                                                       25. The method of claim 22, wherein the radar detector
global positioning data.]
                                                                    includes a button, the method further comprising muting an
   [15. The method of claim 11 wherein the act of determin-
                                                                    audible alert based upon data received from the button.
ing the velocity of the device includes receiving dead reek-
                                                                 40    26. The method of claim 25, wherein the radar detector
oning data.]
                                                                    includes non-volatile memory, the method further compris-
   [16. The method of claim 11 wherein the act of generating
                                                                    ing storing data in the non-volatile memory based upon data
an alert if the velocity of the device is greater than a prede-
                                                                    received from the button.
termined velocity includes generating an alert ifthe velocity
                                                                       27. The method of claim 25, wherein the radar detector
of the device is greater than a velocity that has been previ-
                                                                 45 includes non-volatile memory, the method further compris-
ously progranmied by an operator of a motor vehicle.]
                                                                    ing storing the second position in the non-volatile memory
   [17. The method of claim 11 wherein the act of generating
                                                                    based at least in part upon data received from the button.
an alert if the velocity of the device is greater than a prede-
                                                                       28. The method of claim 25, wherein the radar detector
termined velocity includes generating an alert ifthe velocity
                                                                    includes non-volatile memory, the method further compris-
of the device is greater than a legal speed limit that is
                                                                 50 ing storing the second position and the frequency of the
retrieved from a database.]
                                                                    incoming radar signal in the non-volatile memory based
   [18. A radar detector for altering an operator of a motor
                                                                    upon data received from the button.
vehicle to an incoming police radar signal comprising:
                                                                       29. The method of claim 25, wherein the radar detector
   (a) a microprocessor;                                            includes non-volatile memory, the method further compris-
   (b) a circuit coupled to the microprocessor for detecting 55 ing storing the second position and data related to the fre-
      the incoming police radar signal; and                         quency of the incoming radar signal in the non-volatile
   (c) a global positioning system receiver coupled to the          memory based upon data received from the button.
      microprocessor and operable to provide the micropro-             30. The method of claim 25, wherein the button is a mute
      cessor with data.]                                            button and the radar detector includes non-volatile memory,
   [19. The radar detector of claim 18, further including a 60 the method further comprising storing data in the non-
program storage device that is coupled to the                       volatile memory based upon data received from the mute
microprocessor, the program storage device containing               button.
machine readable instructions for:                                     31. The method of claim 25, wherein the button is a mute
   (a) determining the position of a radar detector; and            button and the radar detector includes non-volatile memory,
   (b) generating an alert if the position of the radar detector 65 the method further comprising storing the second position in
      is not within a predetermined distance of a predeter-         the non-volatile memory based upon data received from the
      mined position.]                                              mute button.

                                                                                                                        APP. 016
  Case 3:18-cv-00161-N Document 38 Filed 11/16/18                                              Page 19 of 74 PageID 709

                                                        US RE40,653 E
                                9                                                                      10
    32. The method of claim 25, wherein the button is a mute                 43. The radar detector of claim 38, wherein the radar
 button and the radar detector includes non-volatile memory,              detector includes a button and non-volatile memory and the
 the method further comprising storing the second position                radar detector stores the second position and the frequency
 and the frequency of the incoming radar signal in the non-               of the incoming radar signal in the non-volatile memory
 volatile memory based upon data received from the mute                   based upon data received from the button.
 button.
                                                                             44. The radar detector of claim 38, wherein the radar
    33. The method of claim 25, wherein the button is a mute
 button and the radar detector includes non-volatile memory,              detector includes a mute button and non-volatile memory
 the method further comprising storing the second position                and the radar detector stores data in the non-volatile
 and data related to the frequency of the incoming radar                  memory based upon data received from the mute button.
                                                                     10
signal in the non-volatile memory based upon data received                   45. The radar detector of claim 38, wherein the radar
from the mute button.                                                     detector includes a mute button and non-volatile memory
    34. The method of claim 25, wherein the button is a mute              and the radar detector stores the second position in the non-
 button and the radar detector includes non-volatile memory,              volatile memory based upon data received from the mute
 the method further comprising performing an act that is                  button.
 unrelated to muting an alert based upon data received/ram           15
                                                                             46. The radar detector of claim 38, wherein the radar
 the mute button.
    35. The method of claim 25, wherein the radar detector                detector includes a mute button and non-volatile memory
 includes non-volatile memory, the method further compris-                and the radar detector stores at least two items in the non-
 ing storing the second position in the non-volatile memory               volatile memory based upon data received from the mute
 based upon first data received from the button and perform-         20   button.
 ing an act that is unrelated to storing a position in the non-              47. The radar detector of claim 38, wherein the radar
 volatile memory based upon second data received from the                 detector includes a mute button and non-volatile memory
 button.                                                                  and the radar detector performs an act that is unrelated to
    36. The method of claim 22, wherein the radar detector                muting an alert based upon data received from the mute
 has a velocity, the method further comprising generating an         25   button.
 alert if the velocity of the radar detector is greater than a               48. The radar detector of claim 38, wherein the radar
predetermined velocity.
                                                                          detector includes a button and non-volatile memory, and the
    37. The method of claim 22, wherein the radar detector
                                                                          radar detector stores data related to the second position in
 has a velocity, the method further comprising muting an
 alert if the velocity ofthe radar detector is less than a pre de-        the non-volatile memory based upon first data received/ram
 termined velocity.
                                                                     30   the button and performing an act that is unrelated to storing
    38. A radar detector for alerting an operator of a motor              a position in the non-volatile memory based upon second
 vehicle to an incoming police radar signal, the radar detec-             data received from the button.
 tor comprising:                                                             49. The radar detector of claim 38, wherein the radar
                                                                          detector has a velocity and the radar detector generates an
    an alert circuit that alerts the operator of the motor           35   alert if the velocity of the radar detector is greater than a
       vehicle to the incoming police radar signal;
                                                                          predetermined velocity.
    a GPS receiver that determines a first position and a sec-               50. The radar detector of claim 38, wherein the radar
       ond position of the radar detector;                                detector has a velocity and the radar detector mutes an alert
    a processor, the processor receiving data based at least in           if the velocity of the radar detector is less than a predeter-
       part upon the second position, the processor also             40   mined velocity.
       receiving data based at least in part upon the incoming               51. A system, for use in an automobile, the system com-
       police radar signal; and                                           prising:
    a display that generates a visual indication based at least              a GPS receiver that outputs first data;
       in part upon the second position of the radar detector.
    39. The radar detector of claim 38, wherein the radar            45
                                                                             a plurality of antennas that receive radar signals;
 detector determines the moving direction between the first                  signal processing logic coupled to the plurality of
position and the second position.                                               antennas, the signal processing logic using the received
    40. The radar detector of claim 39, wherein the radar                       radar signals to determine positions of objects with
 detector generates a visual indication based at least in part                  respect to a side ofthe automobile;
 upon the moving direction.                                          50      a device, coupled to the GPS receiver and the signal pro-
    41. The radar detector of claim 38, wherein the radar                       cessing logic, the device generating a first visual indi-
 detector includes a button and the radar detector mutes an                     cation based at least in part upon the first data, the
 audible alert based upon data received from the button.                        device generating a second visual indication based at
    42. The radar detector of claim 38, wherein the radar                       least in part upon the positions of the objects with
 detector includes a button and non-volatile memory and the          55         respect to the side ofthe automobile.
 radar detector stores data in the non-volatile memory based
 upon data received from the button.                                                             * * * * *




                                                                                                                           APP. 017
 Case 3:18-cv-00161-N Document 38IlllllFiled
                                        llllllll 11/16/18
                                                 Ill lllll lllllll llll Page
                                                                        llll lllll lllll
                                                                   USOORE40653C 1
                                                                                     20111111111111111111111111111111111
                                                                                         of 74 PageID 710

       c12)   EX PARTE REEXAMINATION CERTIFICATE (9520th)
United States Patent                                                  c10)      Number:          US RE40,653 Cl
Fleming, III                                                          (45)      Certificate Issued:  Feb. 22, 2013

(54)    RADAR DETECTOR FOR DETECTING                                          GOlS 13100                     (2006.01)
        POLICE RADAR THAT RECEIVES GPS DATA                                   GOlS 19148                     (2010.01)
                                                                              H04K 3100                      (2006.01)
(76)    Inventor:   Hoyt A. Fleming, III, Boise, ID (US)           (52)       U.S. Cl. ...................... 342/20; 342/195; 342/357.31
                                                                   (58)       Field of Classification Search ........................ None
Reexamination Request:                                                        See application file for complete search history.
     No. 90/012,234, Apr. 3, 2012
                                                                   (56)                       References Cited
Reexamination Certificate for:
     Patent No.:    Re. 40,653                                     To view the complete listing of prior art documents cited
     Issued:        Mar. 10, 2009                                  during the proceeding for Reexamination Control Number
     Appl. No.:     11/196,841                                     90/012,234, please refer to the USPTO's public Patent
     Filed:         Aug. 2, 2005                                   Application Information Retrieval (PAIR) system under the
             Related   U.S. Patent Documents                       Display References tab.
Reissue of:
                                                                   Primary Examiner - Robert Nasser
(64) Patent No.:        6,204,798
      Issued:           Mar. 20, 2001
                                                                   (57)                         ABSTRACT
      Appl. No.:        09/292,089
      Filed:            Apr. 14, 1999                              A radar detector for alerting an operator of a motor vehicle to
                                                                   an incoming police radar signal. This radar detector includes
               Related U.S. Application Data                       a microprocessor; a circuit coupled to the microprocessor for
(63)    Continuation of application No. 10/352,679, filed on       detecting the incoming police radar signal; and a global posi-
        Jan. 28, 2003, now Pat. No. Re. 39,038.                    tioning system receiver coupled to the microprocessor. Upon
                                                                   detection of an incoming radar signal, the radar detector can
(51)    Int. Cl.                                                   utilize the position, velocity, and/or heading data from the
        GOlS 7136              (2006.01)                           global positioning system receiver to determine whether to
        GOlS 7142              (2006.01)                           generate an alert.



        r-------------------------------------------1
        I                                                                                                                        I
        I                                                                                                                        I
        I Radar Detector                             Program Storage                                                             :
        I                                                                                                                        I
        1
        I
                                                         Device                                                                  1
                                                                                                                                 I
        I                                                                                                                        I
        I                                                                 '                                                      I
        I                                                                                                                        I
        I                                                                                                                        I
        I                                                                                                    N~                  I
        1
                 GPS                                  Microprocessor -- Circuit                                                  I
                                                                                                                                 1
                Receiver                                                                                                         I
                                                                                                                                 I
                                                                                                                                 I
                                                                                                                                 I
                                                                                                                                 I
                                                               1
                                                                                                      I AID I                    I
                                                                                                                                 I
                                                                                                              j                  I
                                                                                                                                 I
               Antenna                                         Detector                                                          I
                                                                                                                                 I
                                                               Circuit                                                           I
                                                                                                                                 I
                                                                                                                                 I
                                                                                                                                 I
        L-------------------------------------------J


                                                                                                                            APP. 018
 Case 3:18-cv-00161-N Document 38 Filed 11/16/18                 Page 21 of 74 PageID 711

                                  US RE40,653 C 1
                    1                                                     2
           EXPARTE                            The patentability of claims 22-26, 30-33, 38, 41, 42, 45, 46
                                            and 48-50 is confirmed.
  REEXAMINATION CERTIFICATE
    ISSUED UNDER 35 U.S.C. 307                Claims 1-21 were previously cancelled.

    NO AMENDMENTS HAVE BEEN MADE TO            Claims 27-29, 34-37, 39-40, 43, 44, 47 and 51 were not
              THE PATENT                    reexamined.

AS A RESULT OF REEXAMINATION, IT HAS BEEN
  DETERMINED THAT:                                                * * * * *




                                                                                             APP. 019
 Case 3:18-cv-00161-N Document 38 Filed    11/16/18
                                  Illlll llllllll                   Page
                                                  Ill lllll lllll lllll         22111111111111111111111111111111111
                                                                        lllll lllll of 74 PageID 712
                                                                                                       US007576679Bl


c12)   United States Patent                                                     (10)   Patent No.:                     US 7,576,679 Bl
       Orr et al.                                                               (45)   Date of Patent:                          Aug. 18, 2009

(54)    RADAR DETECTOR WITH POSITION AND                                          4,581,769    A   *     4/1986    Grimsley et al. ......... 455/226.l
        VELOCITY SENSITIVE FUNCTIONS                                              4,631,542    A   *    12/1986    Grimsley ..................... 342/20
                                                                                  4,876,527    A   *    10/1989    Oka et al. ................... 340/441
(75)    Inventors: Steven K. Orr, Cincinnati, OH (US);                            4,954,828    A   *     9/1990    Orr ............................. 342/20
                   Robert Gregory Blair, Cincinnati, OH                           4,986,385    A   *     1/1991    Masaki ........................ 701/97
                   (US); John Kuhn, Sharonville, OH
                                                                                  5,038,102    A   *     8/1991    Glasheen .................... 324/175
                                                                                  5,049,885    A   *     9/1991    Orr ............................. 342/20
                   (US); Timothy A. Coomer, West                                  5,058,698    A   *    10/1991    Yoshida et al. .............. 701/110
                   Chester, OH (US)                                               5,079,553    A   *     1/1992    Orr ............................. 342/20
                                                                                  5,127,487    A   *     7I1992    Yamamoto et al. ............ 701/97
(73)    Assignee: Escort Inc., West Chester, OH (US)
                                                                                                          (Continued)
( *)    Notice:      Subject to any disclaimer, the term ofthis
                                                                                         FOREIGN PATENT DOCUMENTS
                     patent is extended or adjusted under 35
                     U.S.C. 154(b) by 0 days.                              JP             09-027096 Al            *   1/1997
                                                                           WO            W097/08839 A2            *   3/1997
(21)    Appl. No.: 11/620,443
                                                                                                OTHER PUBLICATIONS
(22)    Filed:       Jan. 5, 2007                                          "UNIDEN GPSRD Owner's Manual"; no date listed; no author
                                                                           listed.*
(51)    Int. Cl.                                                           "UNIDEN Setting Industry Standard with GPS RD"; no author
        GOJS 7140                    (2006.01)                             listed; dated Jan. 8, but no year is listed (2002?). *
        H04B 17100                   (2006.01)                             Primary Examiner-Bernarr E Gregory
        GOJS 13100                   (2006.01)                             (7 4) Attorney, Agent, or Firm-Wood, Herron & Evans LLP
(52)    U.S. Cl. ............................. 342/20; 342/13; 342/89;
              342/104; 342/105; 342/115; 342/175; 342/195;                 (57)                          ABSTRACT
                 342/357.01; 342/357.06; 701/200; 701/207;
                                                              701/213      A GPS enabled radar detector dynamically handles radar
(58)    Field of Classification Search ................... 342/13,         sources based upon previously stored geographically refer-
                       342/20, 89-93, 165, 173-175, 189-197,               enced information on such sources and data from the GPS
              342/357.01-357.17, 103, 104-116; 455/226.1;                  receiver. The detector includes technology for determining
                      340/425.5, 438, 439, 441, 557, 902, 903,             the location of the detector, and comparing this location to the
                    340/936, 988; 700/90; 701/97, 110, 119,                locations of known stationary sources, to improve the han-
               701/213-216, 200, 207; 324/175; 250/214 R,                  dling of such detections. The detector may ignore detections
                                                            250/214 B      received in an area known to contain a stationary source, or
        See application file for complete search history.                  may only ignore specific frequencies or may handle frequen-
                                                                           cies differently based upon historic trends of spurious police
(56)                    References Cited                                   radar signals at each frequency. Notification of the driver will
                  U.S. PATENT DOCUMENTS                                    take on a variety of forms depending on the stored informa-
                                                                           tion, current operating modes, and vehicle speed.
       4,492,952 A *      1/1985 Miller ........................ 340/439
       4,539,642 A *      9/1985 Mizuno et al. ................ 701/97                        43 Claims, 11 Drawing Sheets




                                                   ,?.ff

               X/K/KA                  RADAR                    LASER                    GPS                        DGPS
                BAND               DETECTION CPU               DETECTOR                RECEIVER                   RECEIVER
              DETECTOR               (OPTIONAL)



                                                                                                                               USB l/F
              VEHICLE
            ELECTRONIC                                       FUSION
                                                           PROCESSOR                                   EE PROM
             SYSTEMS



                                                                                  SPEAKER

                                                                                  a
                                                                                                                                          APP. 020
Case 3:18-cv-00161-N Document 38 Filed 11/16/18                                                  Page 23 of 74 PageID 713

                                                           US 7,576,679 Bl
                                                                      Page 2


              U.S. PATENT DOCUMENTS                                            5,815,092   A * 9/1998 Gregg et al. ................ 340/936
                                                                               5,864,481   A * 111999 Gross et al. ................... 700/90
  5,134,406   A   *    7/1992   Orr ............................. 342/20       5,929,753   A * 7/1999 Montague ................ 340/425.5
  5,153,512   A   *   10/1992   Glasheen .................... 324/175          5,955,973   A * 9/1999 Anderson ................... 340/988
  5,164,729   A   *   1111992   Decker et al. ................. 342/20         5,977,884   A * 1111999 Ross .......................... 340/936
  5,177,685   A   *    111993   Davis et al .................. 340/988         5,983,161   A * 1111999 Lemelson et al. ........... 340/903
  5,206,500   A   *    4/1993   Decker et al. ............... 340/557          6,084,510   A * 712000 Lemelson et al. ...... 342/357.06
  5,250,951   A   *   10/1993   Valentine et al. .............. 342/20         6,118,403   A * 912000 Lang ..................... 342/357.09
  5,300,932   A   *    4/1994   Valentine et al. .............. 342/20         6,201,493   Bl* 3/2001 Silverman .................... 342/20
  5,305,007   A   *    4/1994   Orr et al. ...................... 342/20       6,204,798   Bl * 3/2001 Fleming, III ................. 342/20
  5,347,120   A   *    9/1994   Decker et al. ........... 250/214 B            6,252,544   Bl * 6/2001 Hofiberg ................. 342/357.1
  5,365,055   A   *   1111994   Decker et al. ........... 250/214 R            6,384,776   Bl * 512002 Martin .................. 342/357.09
  5,400,034   A   *    3/1995   Smith ......................... 342/103        6,400,304   Bl * 612002 Chubbs, III .................. 342/20
  5,450,329   A   *    9/1995   Tanner ....................... 7011213         6,614,385   B2 * 9/2003 Kuhn et al. ................. 340/438
  5,504,482   A   *    411996   Schreder ..................... 340/988         6,670,905   Bl   12/2003 Orr
  5,515,042   A   *    5/1996   Nelson ....................... 7011119         RE39,038    E     3/2006 Fleming, III
  5,539,645   A   *    7/1996   Mandhyan et al. .......... 7011119             RE40,653    E     3/2009 Fleming, III
  5,559,508   A   *    911996   Orr et al. .................... 340/902
  5,668,554   A   *    9/1997   Orr et al. ...................... 342/20   * cited by examiner




                                                                                                                                APP. 021
Case 3:18-cv-00161-N Document 38 Filed 11/16/18            Page 24 of 74 PageID 714

U.S. Patent         Aug. 18, 2009           Sheet 1of11                  US 7,576,679 Bl




                                       FIG. 1




      X/K/KA         RADAR           LASER            GPS              DGPS
       BAND      DETECTION CPU      DETECTOR        RECEIVER         RECEIVER
     DETECTOR      (OPTIONAL)



                                                                             USB l/F
      VEHICLE
    ELECTRONIC                     FUSION
                                 PROCESSOR                     EE PROM
     SYSTEMS
                                                                   J4


                                                 SPEAKER
                                  DISPLAY
                                                  a
                                  FIG. 2



                                                                                  APP. 022
Case 3:18-cv-00161-N Document 38 Filed 11/16/18                       Page 25 of 74 PageID 715

U.S. Patent           Aug. 18, 2009         Sheet 2of11                      US 7,576,679 Bl




           COORDINATE (128 BITS)            .DATE/TIME



          INDEX       DIFFERENTIAL




                                  FIG. 3

                       r                                  (


               FULL COOR DINA TE (128 BITS)           SPEED (7 BITS)
                                                        ,.,.-75
           8C7 6coORD
           ~
                                     SPEED (7 BITS)
                                                        ,.,.-76'
            ~C7 6coORD
           .-.......                 SPEED (7 BITS)
                                                                          ~
            #C7 6coORD               SPEED (7 BITS)
                                                        ,.,.-75
           ,....._.

                                                        _,,,....7.0
           £q     6coORD             SPEED (7 BITS)

               FULL COORDINATE (128 BITS}             SPEED (7 BITS)         v 76"
                       \..74
                                  FIG. 4



                   COORDINATE               DATE/TIME            FLAG BITS



              INDEX        DIFFERENTIAL     DATE/TIME            FLAG BITS




                                  FIG. 5
                                                                                     APP. 023
Case 3:18-cv-00161-N Document 38 Filed 11/16/18               Page 26 of 74 PageID 716

U.S. Patent           Aug. 18, 2009         Sheet 3of11                 US 7,576,679 Bl




                                --------------S ectru m---------------
     Longitude Latitude Heading     X           K      Mark Data Date
      3 b tes  3 b tes 1 b te 1O bits 20 bits          1 bit 1 bit 2 b tes

                                            Fig. 6




                                                                                APP. 024
Case 3:18-cv-00161-N Document 38 Filed 11/16/18               Page 27 of 74 PageID 717

U.S. Patent          Aug. 18, 2009            Sheet 4of11             US 7,576,679 Bl


                              FIG. 6A

                                                INITIALIZE GPS
                                                 SYSTEM AND
                                              CONFIRM INTEGRITY.
                                                      100


                                                RETRIEVE RADAR
                                               SIGNAL DETECTOR
                                                   OUTPUT.
                                                      102


                                              REQUEST CURRENT
                                             LOCATION AND SPEED
                                             FROM GPS RECEIVER.
                                                      104


        SELECT NON-GPS
                                                  GPS SIGNAL
       MODES FROM KEYPAD        No ...


                            -----<
                               1

                                                  OBTAINED?
        ACTIVITY (FIG. 6E). ""
                                                      106
               114
                                                       ~Yes

                                                 PROCESS GPS
                                              SIGNAL (FIGS. 68-6D).
                                                      108


                                                SELECT MODES
                                                FROM KEYPAD
                                               ACTIVITY (FIG. 6E).
                                                      110


                                              GENERATE AUDIBLENISIBLE
                                               RESPONSE BASED UPON
                                         ....    OPERATING MODE.        .-J
                                                     (FIG. 6F)
                                                      112



                                                                              APP. 025
Case 3:18-cv-00161-N Document 38 Filed 11/16/18                       Page 28 of 74 PageID 718

U.S. Patent                Aug. 18, 2009                Sheet 5of11              US 7,576,679 Bl


                                                FIG. 68




                                LOCATION A SPECIFIED
                                DISTANCE FROM WHERE
                                 MODE WAS ENABLED?
                                         121
                                          Yes

                                    HAS A SIGNAL
                                  OCCURRED IN THE
                                   PREVIOUS FOUR
                                     SECONDS?
                                        123
                                          No

                                 CANCEL "WARNING
                                  SUPPRESSION"
                                      MODE.
                                       125




                                                       No




                                    COMPUTE AND
                                  DISPLAY CURRENT
                                       SPEED.
                                         131


                                                                       ENTER "EVERYDAY
                                                                       ROUTE" MODE FOR
                                                                        STORED ROUTE.
                                                                              130




               UPDATE-
              NO SIGNAL.
               (FIG. 6E)
                 144




                               REMOVE OLDEST HISTORY
                   ~~~~__...ENTRY   IF NECESSARY, AND
                               CREATE HISTORY ENTRY.
                                        146




                                      RETURN.




                                                                                         APP. 026
Case 3:18-cv-00161-N Document 38 Filed 11/16/18                      Page 29 of 74 PageID 719

U.S. Patent       Aug. 18, 2009                 Sheet 6of11                  US 7,576,679 Bl

                                            FIG.6C

                                 UPDATE-
                                 SIGNAL.
                                    142


                            DELETE SIGNAL
                        TRACKING LIST MEMBERS
                        FURTHER THAN REMOVAL
                              DISTANCE.
                                    151


                            IS THERE A TRACKING
                            LIST MEMBER CLOSER
                                                  NO MATCH
                            THAN CONSOLIDATION
                                 DISTANCE?
                                     156

                                      MATCH

                             UPDATE EXISTING           CREATE NEW TRACKING
                              TRACKING LIST              LIST MEMBER FOR
                                MEMBER.                 CURRENT LOCATION.
                                  166                          164


                                IN "TRAINING"
                       No      OR "EVERYDAY
                   ~--~        ROUTE" MODE?
                                    168
                                      Yes

                            SELECT OR CREATE
                               RECORD FOR
                            CURRENT LOCATION.
                                    169


                       ADD 1 TO UNWANTED SOURCE
                      INCIDENCE COUNTER FOR EACH
                     FREQUENCY BLOCK IDENTIFIED BY
                     RECEIVER AS CONTAINING SIGNAL,
                         PREVENTING OVERFLOW.
                                  170



                      SUBTRACT 1 FROM UNWANTED
                    SOURCE INCIDENCE COUNTER FOR
                    ACH FREQUENCY BLOCK IDENTIFIE
                    BY RECEIVER AS NOT CONTAINING
                    SIGNAL, PREVENTING UNDERFLOW.
                                    172




                          IN "LOCKOUT", "POLICE
                            CONFIRMATION" OR      No
                         "MINIMAL VISUAL" MODE?
                                   174

                                      Yes

                            SELECT SIGNAL
                        TRACKING LIST MEMBERS
                         WITHIN THE PROXIMITY
                            FOR LOCKOUT.
                                  176


                    CONSOLIDATE DATA FROM SELECTED
                     SIGNAL TRACKING LIST MEMBERS
                       INTO ANY EXISTING LOCKOUT
                      RECORDS THAT ARE WITHIN THE
                      CONSOLIDATION DISTANCE, OR
                     CREATE NEW LOCKOUT RECORDS.
                                    178



                                 RETURN.




                                                                                     APP. 027
Case 3:18-cv-00161-N Document 38 Filed 11/16/18     Page 30 of 74 PageID 720

U.S. Patent       Aug. 18, 2009      Sheet 7of11           US 7,576,679 Bl



                                  FIG. 60




                                  UPDATE- NO
                                    SIGNAL.
                                     144


                              DELETE SIGNAL
                          TRACKING LIST MEMBERS
                          FURTHER THAN REMOVAL
                                DISTANCE.
                                     180


                              IN "TRAINING" OR
                             "EVERYDAY ROUTE"
                                   MODE?
                                     202
                                       Yes
                        SUBTRACT 1 FROM UNWANTED
                        SOURCE INCIDENCE COUNTER
                        FOR EACH FREQUENCY BLOCK
                          IDENTIFIED BY RECEIVER,
                          PREVENTING UNDERFLOW.
                                     204



                        CLEAR "LOCKOUT", "MINIMAL
                           VISUAL" AND "POLICE
                          CONFIRMATION" MODES.
                                     206




                                   RETURN.




                                                                   APP. 028
                               Case 3:18-cv-00161-N Document 38 Filed 11/16/18                                                                      Page 31 of 74 PageID 721



                                                                                                                                                                                                              ~
                                                                                                                   FIG. GE                                                                                    00
                                                                                                                                                                                                              •
                                                                                                                                                                                                              ~
                                                                                    JN~                                                                                                                       ~
                                                                                    ~                                                                                                                         ~
                                                                                                                                                                                                              ~
SELECT NON-GPS
  MODES FROM
KEYPAD ACTIVITY.
      114
                    CLEAR All GPS RELATED MODES;
                   FREQUENCY, LOCATION AND MINIMAL
                     VISUAL LOCKOUT MODES; ROUTE
                      IDENTIFICATION MODE; POLICE
                     CONFIRMATION MODE; TRAINING
                     MODE; EVER YOA Y ROUTE MODE.
                                                                                                ENTER/EXIT "DATA
                                                                    L---------><'OVERWRITE" M O D E . f - - - - - - - - - - - J
                                                                                         222
                                                                                                                                                                                                              =
                                                                                                                                                                                                              ~

                                 262




                                                                                                                                                                                                              ~
                                                                                                                                                                                                             ~
                                                                                                                   >------><RETURN.
                                                                                                                                                                                                              ....
                                                                                                                                                                                                             ~CIO
                                                        ENTER OR EXIT •FREQUENCY
                                                          LOCKOUT", "LOCATIOfll
                                                                                                                                                                                                              N
                                                                                                                                                                                                              0
                                                        L~~6j.;:Mc:~:i;~~~AL f - - - - -                                                                                                                      0
                                                              SPEED" MODE.
                                                                   210
                                                                                                                                                                                                              "°
                                                            ENTERIEXIT GPS
                                                              ·wARNING
                                                          SUPPRESSION. MOOE.

                                                                                                                                                                                                              1J1
                                                               ENTER/EXIT
                                  [ , - - - - - - - > ! ·01sP~~~:EED"
                                                                                                                                                                                                              =-
                                                                                                                                                                                                              ('D
                                                                                                                                                                                                              ('D

                                                                                                                                                                                                              """"
                                                                                                                                                                                                              CIO
                            SELECT MODES
                                                                                                                                                                                                              0
                                                                                                                                                                                                              .............
                            FROM KEYPAD
                                                            "TRAINING" MODE.•·-··   " - - - - - > I RETURN.
                              ACTIVITY.
                                                                   212


                                                                                          COMPARE GRID COORDINATES TO
                                                                                         ALL EXISTING DATABASE MEMBERS,
                                                                 CLEAR                        SELECT MATCHING AND
                                                               LOCKOUTS.                  NEIGHBORING CELLS, AND CL.EAR
                                                                  214                     ALL LOCK OU Iens   IN SELECTED
                                                                                                      CELLS.

                                                                                                       "'
                                                                                                                                                             Cl.EAR STORED
                                                                 POLICE                             IN "SIGNAL
                                                                                                                                                             ROUTE START
                                  f'--               ----.jCONFIRMATION.                        TRACKING~MODE?) · -          ~I
                                                                                                                                                              INFORMATION.
                                                                                                       228
                                                                                                                                                                   254


                                                                                                                                                                                                              d
                                                                                                                                                                                                              ~
                                                                                                    IN "ROUTE                                                  EXIT.ROUTE
                                                               ENDJCLEAR
                                                                                                 IDENTIFICATION"                                             IDENTIHCA.TIOW
                                  f'--------+llEVERYDAY ROUTE.f------+(
                                                                                                       ,...
                                                                                                     MODE?
                                                                                                                                               If NEEDED.
                                                                                                                                                                 MODE.
                                                                                                                                                                                                              -....l
                                                                                                                                                                                                             u.
                                                                                                                                                                  253

                                                                                                                                                     "'
                                                                                              STORE CURRENT CELL
                                                                                                                                                                              RASE ANY EVERYDA"
                                                                                                                                                                                                             -....l
                                              BEGIN EVERYDAY                                   ANO HlSTORY ENTRY
                                                                                                                                                                               ROUTE INCLUDING                0--,
                                   ~-------+!     ROUTE.     f----->I                          LOCATION AS ROUTE                      >-------><   RETURN.




                                                                                                                                                                                                             °"
                                                                                                                                                                                CURRtNT Cl::lL
                                                                                                     START.
                                                                                                                                                                                     260
                                                                                                       242
                                                                                                                                                                                                              -....l
                                                                                                                                                                                                              \C

                                                                                                                                                                                                             =
                                                                                                                                                                                                             "'""


                                                                                                                                                                                                  APP. 029
Case 3:18-cv-00161-N Document 38 Filed 11/16/18                                                         Page 32 of 74 PageID 722

U.S. Patent                       Aug. 18, 2009                           Sheet 9of11                                 US 7,576,679 Bl




                                                                    FIG. GF




                                                        GENERATE
                                                      AUDIBLE/VISIBLE
                                                   RESPONSE BASED UPON
                                                     OPERATING MODE.
                                                            112



                                                 LOCATION LOCKOUT,
                                               MINIMAL VISUAL LOCKOUT
                                                                            Yes
                                              OR ALWAYS WARN FLAG SET
                                               FOR CURRENT LOCATION?
                                                         270

                                                              No

                                                     LOCATION MATCH IN
                                                                                     "ALWAYS WARN"
                                                    SIGNAL INFORMATION                                   Yes
                                                                                        FLAG SET?
                                                     DATABASE (FIG. 3)?
                                                                                           290
                                                            272

                                                              Yes                             No

                                                                                                               IF NOT IN "WARNING SUPPRESSION"
                                                                                                                 MODE, GENERATE AUDIBLE AND
                                                    SELECT FIRST
                                                                                     "MINIMAL VISUAL"             VISUAL (NORMAL OR "EXPERT
                                                  FREQUENCY BLOCK            No
                                                                                        FLAG SET?                  METER") RESPONSE FOR ALL
                                               IDENTIFIED BY RECEIVER.
                                                                                           292                     FREQUENCIES IDENTIFIED BY
                                                         274
                                                                                                                           RECEIVER.
                                                                                              Yes                             288




                                                  DOES SELECTED
                                                                                     GENERATE MINIMAL
                                               FREQUENCY BLOCK HAVE
                                                                                   VISUAL RESPONSE FOR
                                       Yes   SOURCE INCIDENCE COUNTER
                                                                                     ALL FREQUENCIES                      RETURN.
                                               GREATER THAN 'IGNORE'
                                                                                  IDENTIFIED BY RECEIVER.
                                                    THRESHOLD?
                                                                                            294
                                                        276
                                                              No

                                                                                 GENERATE VISUAL
                                                     DOES FREQUENCY
                                                                                RESPONSE FOR ALL
                                             Yes       BLOCK HAVE
                                                                              FREQUENCIES IDENTIFIED
                                                     LOCKOUT BIT SET?
                                                                                   BY RECEIVER.
                                                           278
                                                                                        296
                                                              No

                                                   DOES SELECTED
                                               FREQUENCY BLOCK HAVE
                                             SOURCE INCIDENCE COUNTER
                                                GREATER THAN 'SILENT
                                                    THRESHOLD?
                                                        280
                                                              Yes

     IF NOT IN "WARNING SUPPRESSION"
        MODE, GENERATE AUDIBLE AND                    GENERATE VISUAL
         VISUAL (NORMAL OR "EXPERT                  RESPONSE FOR BAND
        METER") RESPONSE FOR BAND                   INCLUDING SELECTED
      INCLUDING SELECTED FREQUENCY                   FREQUENCY BLOCK.
                   BLOCK.                                   282
                     284



            MORE FREQUENCY
       No
               BLOCKS?
                  285

                     Yes

            SELECT NEXT
  ~----<FREQUENCY BLOCK.
                286




                                                                                                                                       APP. 030
Case 3:18-cv-00161-N Document 38 Filed 11/16/18       Page 33 of 74 PageID 723

U.S. Patent       Aug. 18, 2009      Sheet 10 of 11          US 7,576,679 Bl




                                  Fig. 7A

                  GPS
              "Slow Speed
              Cancellation" Signal Filter City Gain
   HWY
   AUTO               x                      x
   City               x                                        x




                                                                     APP. 031
Case 3:18-cv-00161-N Document 38 Filed 11/16/18             Page 34 of 74 PageID 724

U.S. Patent        Aug. 18, 2009           Sheet 11 of 11          US 7,576,679 Bl




                                        FIG. 7B




      0       10        20         30                 40    50      60       70
                                        Speed (MPH)




                                                                           APP. 032
 Case 3:18-cv-00161-N Document 38 Filed 11/16/18                                                 Page 35 of 74 PageID 725

                                                        US 7,576,679 Bl
                                1                                                                          2
     RADAR DETECTOR WITH POSITION AND                                      951, and 5,300,932, each of which is hereby incorporated by
       VELOCITY SENSITIVE FUNCTIONS                                        reference, which provide methods for conditioning the
                                                                           response generated by the radar detector.
            CROSS-REFERENCE TO RELATED                                        Methods for conditioning detector response are gaining
                   APPLICATIONS                                            importance, because there is an increasing number of signals
                                                                           present in the X, K, and Ka bands from products that are
   This application is related to U.S. Ser. No. 10/396,881,                completely unrelated to police radar. These products share the
filed Mar. 25, 2004, which is a United States divisional appli-            same regions of the spectrum and are also licensed by the
cation of U.S. Ser. No. 09/889,656, filed Jul. 19, 2001 (with              FCC. The growing number of such signals is rapidly under-
the declaration under Section 371(c)(4) filed Mar. 15, 2002),         10   mining the credibility of radar detector performance. Radar
now U.S. Pat. No. 6,670,905, which is a U.S. National Phase                detectors cannot tell the difference between emissions from
of PCT/US00/16410 filed Jun. 14, 2000, which is a continu-                 many of these devices and true police radar systems. As a
ation-in-part ofboth U.S. Provisional Patent Application Ser.              result, radar detectors are increasingly generating false
No. 60/139,097, filed Jun. 14, 1999, and U.S. Provisional                  alarms, effectively "crying wolf', reducing the significance
PatentApplicationSer. No. 60/145,394, filed Jul. 23, 1999, all        15   of warnings from radar detectors.
of which are hereby incorporated herein in their entirety.                    One of the earliest and most prevalent unrelated Micro-
                                                                           wave sources is the automatic door system used in many
                FIELD OF THE INVENTION                                     commercial buildings such as supermarkets, malls, restau-
                                                                           rants and shopping centers. The majority of these operate in
  The present invention relates to radar detectors.                   20   the X-Band and produce signals virtually indistinguishable
                                                                           from conventional X-Band Police Radar. Other than the fact
          BACKGROUND OF THE INVENTION                                      that door opening systems are vertically polarized, vs circular
                                                                           polarization for police radar, there is no distinction between
   Radar detectors warn drivers of the use of police radar, and            the two that could be analyzed and used by a receiver design.
the potential for traffic citations if the driver exceeds the speed   25      Until recently, virtually all of the door opening systems
limit. The FCC has allocated several regions of the electro-               was designed to operate in the X-Band. As a result, radar
magnetic spectrum for police radar use. The bands used by                  detectors generally announced X-Band alerts far more often
police radar are generally known as the X, Kand Ka bands.                  than K-Band. As these X-Band >polluters= grew in numbers,
Each relates to a different part of the spectrum. The X and K              ultimately 99% of X-Band alerts were from irrelevant
bands are relatively narrow frequency ranges, whereas the Ka          30   sources. X-Band alerts became meaningless. The only benefit
band is a relatively wide range of frequencies. By the early               that these sources offered the user was some assurance that
1990's, police radar evolved to the point that it could operate            the detector was actually capable of detecting radar. It also
almost anywhere in the 1600-megahertz wide Ka band. Dur-                   gave the user some intuition into the product=s detection
ing that time radar detectors kept pace with models that                   range. To minimize the annoyance to users, most radar detec-
included descriptive names like "Ultra Wide" and "Super               35   tor manufacturers added a filter-like behavior that was biased
Wide." More recently, police have begun to use laser (optical)             against X-Band sources. Many also added "Band priority"
systems for detecting speed. This technology was termed                    that was biased against X and in favor of bands that were less
LIDAR for "Light Detection and Ranging."                                   likely to contain irrelevant sources such as K, Ka, and Laser.
   Radar detectors typically comprise a microwave receiver                 If signals in both X and K Bands were detected, band priori-
and detection circuitry that is typically realized with a micro-      40   tization would announce K, since it was more likely be a
processor or digital signal processor (DSP). Microwave                     threat to the driver. In the last few years, K-Band door opening
receivers are generally capable of detecting microwave com-                systems have also grown in number. This has reduced the
ponents in the X, K, and very broad Ka band. In various                    significance of the K-Band warning and further undercut the
solutions, either a microprocessor or DSP is used to make                  overall benefit to the user of a radar detector.
decisions about the signal content from the microwave                 45      Another unrelated microwave signal is generated by traffic
receiver. Systems including a digital signal processor have                management systems such as theARTIMIS manufactured by
been shown to provide superior performance over solutions                  TRW, used in Cincinnati, Ohio. ARTIMIS Stands for
based on conventional microprocessors due to the DSP=s                     "Advanced Regional Traffic Interactive Management and
ability to find and distinguish signals that are buried in noise.          Information System", and reports traffic flow information
Various methods of applying DSP=s were disclosed in U.S.              50   back to a central control center. Traffic congestion and other
Pat. Nos. 4,954,828, 5,079,553, 5,049,885, and 5,134,406,                  factors are analyzed by the control center. Control center
each of which is hereby incorporated by reference herein.                  employees use this information to formulate routing sugges-
   Police use of laser has also been countered with laser                  tions and other emergency information, which they transmit
detectors, such as described in U.S. Pat. Nos. 5,206,500,                  to a large distribution of overhead and roadside signs. In order
5,347,120 and 5,365,055, each of which is incorporated                55   to collect information on vehicle traffic, a roadside ARTIMIS
herein by reference. Products are now available that com-                  station transmits an X-Band signal toward cars as they drive
bined laser detection into a single product with a microwave               by. The ARTIMIS source, unlike the X-Band door opener
receiver, to provide comprehensive protection.                             systems, is distinguishable from police radar as it is not trans-
   The DSP or microprocessor in a modem radar detector is                  mitted at a single fixed frequency. As a result, it is possible to
programmable. Accordingly, they can be instructed to man-             60   differentiate police radar signals from sources such as ARTI-
age all of the user interface features such as input switches,             MIS, and ignore ARTIMIS sources in newer detectors. Older
lights, sounds, as well as generate control and timing signals             detectors, however, do not incorporate this feature and could
for the microwave receiver and/or laser detector. Early in the             be obsolete in areas where ARTIMIS is in use.
evolution of the radar detector, consumers sought products                    Unrelated Microwave signals are also transmitted by a
that offered a better way to manage the audible volume and            65   system called the RASHID VRSS. Rashid is an acronym for
duration of warning signals. Good examples of these solu-                  Radar Safety Brake Collision Warning System. This elec-
tions are found in U.S. Pat. Nos. 4,631,542, 5,164,729, 5,250,             tronic device warns heavy trucks and ambulances of hazards

                                                                                                                               APP. 033
 Case 3:18-cv-00161-N Document 38 Filed 11/16/18                                             Page 36 of 74 PageID 726

                                                     US 7,576,679 Bl
                              3                                                                       4
in their path. A small number of these RASHID VRSS units               shrinking because consumers are no longer interested in buy-
have been deployed. They are categorized as a member of                ing products that so quickly become obsolete.
the >non-stationary= set of unrelated sources. As in theARTI-
MIS example, detection of RASHID can be prevented.                                 SUMMARY OF THE INVENTION
   Perhaps the biggest source of non-stationary unrelated
source is from other radar detectors. These are sometimes                 The present invention overcomes these difficulties by pro-
referred to as "polluting radar detectors", and present a seri-        viding a method of operating a radar detector that aids in the
ous threat to some detector products. An early example ofthis          management of unrelated sources, and permitting the detec-
occurred in the mid 1980's when radar detectors using super-           tor to dynamically improve its handling of unrelated sources.
homodyne circuitry became popular. Such detectors leak            10   As noted above, many non-stationary sources can be identi-
energy in the X-Band and K-bands and appeared as police                fied and ignored using existing technology. However, many
radar to other detectors. A solution to this problem is                stationary sources carmot, as yet be effectively filtered eco-
described in U.S. Pat. No. 4,581,769, which is hereby incor-           nomically with existing technology. Accordingly, the inven-
porated by reference in its entirety. A similar problem                tion provides a radar detector that includes technology for
occurred in the early 1990's when the Ka band was widened.        15   determining the location of the detector, and comparing this
An unexpected result was that the wider Ka band then also              location to the locations of known stationary sources, to
detected harmonics of signals generated by local oscillators           improve the handling of such detections.
within many existing radar detectors. U.S. Pat. No. 5,305,                In one embodiment, a radar detector may ignore detections
007, which is hereby incorporated by reference in its entirety,        received in an area known to contain a stationary source. In
describes a method for ignoring these polluting detectors.        20   the specific embodiment described below, substantially more
   At this time, there are very few signal sources that can            sophisticated processing is performed to determine whether
cause false laser detections in comparison to the substantial          and what actions to take in response to a detection.
list of false microwave signals just described. However there             The Global Positioning Satellite System (GPS) offers an
are certain types of equipment that can cause the amplifiers           electronic method for establishing current physical coordi-
and detection circuitry used in a laser detector to generate a    25   nates very accurately. In the detailed embodiment described
"false" detect. In particular, certain locations near airports         below, a radar detector utilizes a GPS system to determine its
have been demonstrated to cause such problems for various              current position. The detector also maintain a list of the coor-
laser detector products. As a result, selected airport environ-        dinates of the known stationary source "offenders" in non-
ments are examples of stationary signals that produce false            volatile memory. Each time a microwave or laser source is
laser detections.                                                 30   detected, it will compare its current coordinates to this list.
   As can be appreciated from the foregoing example, as                Notification of the driver will take on a variety of forms
sources of unrelated signals continue to propagate, radar              depending on the setup configuration.
detectors must continually increase in sophistication to filter           By adding GPS conditioning capabilities to a radar detec-
unrelated sources and accurately identify police radar. Each           tor, the combination becomes a new product category that is
of these changes and enhancements has the potential effect of     35   capable of rejecting signals from any given location no matter
obsoleting existing detectors that do not include appropriate          what the nature of the microwave/laser signals might be from
countermeasures. Furthermore, some sources, particularly               that location. This will have a dramatic effect on the usable
stationary door opener sources, at this time cannot be filtered        life of the product and subsequent value to its owner.
economically, and thus threaten the usefulness of even the                The above and other objects and advantages of the present
most sophisticated modern radar detector.                         40   invention shall be made apparent from the accompanying
   During the 1980's, the functionality of radar detectors             drawings and the description thereof.
expanded into other classes of driver notification. A system
was developed that required a special transmitter be placed on                BRIEF DESCRIPTION OF THE DRAWING
emergency vehicles, trains, and other driving hazards. The
term >emergency radar= was coined, and a variety of prod-         45      The accompanying drawings, which are incorporated in
ucts were introduced that could detect these transmitters. One         and constitute a part of this specification, illustrate embodi-
such solution was disclosed in U.S. Pat. No. 5,559,508, which          ments of the invention and, together with a general descrip-
is hereby incorporated by reference herein in its entirety.            tion of the invention given above, and the detailed description
Another system was later introduced offering a larger class            of the embodiments given below, serve to explain the prin-
of >hazard categories= called the SWS system. Both emer-          50   ciples of the invention.
gency radar and SWS involve the transmission of microwave                 FIG. 1 is an illustration of a vehicle receiving radar signals
signals in the >K= band. Such signals are considered to be a           from police radar and from a number of unrelated sources,
part of the group of signal types that are intended to be              and further receiving global positioning signals from a global
detected by radar detectors.                                           positioning satellite;
   A drawback of these warning systems is that stationary         55      FIG. 2 is an electrical block diagram of a radar detection
transmitters of these signals send the same message to drivers         circuit in accordance with principles of the present invention;
constantly, and become a nuisance during daily commute.                   FIG. 3 is a illustration of a database structure used by the
This is beneficial to >new= drivers receiving the message for          radar detection circuit of FIG. 2, for storing information radar
the first time. However these messages become an armoyance             signals received or receivable from unrelated sources at a
to drivers who follow the same path to work everyday.             60   number oflocations, as identified by cell coordinates;
   Thus, radar detector manufacturers are continually con-                FIG. 4 is an illustration of a database structure used for
fronted with new problems to solve, due to the variety of              storing historic information on the locations of a vehicle
different types of unrelated sources and their sheer numbers.          carrying the radar detection circuit of FIG. 2, as identified by
The rate at which new or upgraded radar detector models are            cell coordinates;
introduced continues to increase as manufacturers try to          65      FIG. 5 is an illustration of a database structure used for
evolve their products to manage the growing number of unre-            storing flags identifying various conditions at a number of
lated sources. Meanwhile, the market for radar detectors is            locations, as identified by cell coordinates;

                                                                                                                          APP. 034
 Case 3:18-cv-00161-N Document 38 Filed 11/16/18                                               Page 37 of 74 PageID 727

                                                       US 7,576,679 Bl
                               5                                                                         6
   FIG. 6 is an illustration of an alternate database structure          authorized military users and provides PPS service. To ensure
for storing locations and flags relating to those locations;             that unauthorized users do not acquire the P-code, the DOD
   FIG. 6A is a flow chart of the operations of the CPU of the           can engage an encryption segment on the P-code called anti-
radar detector of FIG. 2, carrying out principles of the present         spoofing (AS). The CIA-code is designed foruse by nonmili-
invention;                                                               tary users and provides SPS service. The CIA-code is less
   FIG. 6B is a flow chart of operations of the CPU of FIG. 2            accurate and easier to jam than the P-code. It is also easier to
in processing GPS information when GPS signals are being                 acquire, so military receivers first track the ClA-code and then
received;                                                                transfer to the P-code. Selective availability is achieved by
   FIG. 6C is a flow chart of operations of the CPU of FIG. 2            degrading the accuracy of the CIA-code.
in updating stored information when a radar signal is being         10      The precision of SPS is stated as providing 100-meter
received;                                                                horizontal and 156 meter vertical accuracy A95% of the
   FIG. 6D is a flow chart of operations of the CPU of FIG. 2            time.@ PPS is only available for the U.S. and allied military,
in updating stored information when a radar signal is not                certain U.S. Government agencies, and selected civil users
being received;                                                          specifically approved by the U.S. Government. PPS provides
   FIG. 6E is a flow chart of operations of the CPU of FIG. 2       15   22 meters horizontal and 22.7 meters vertical accuracy 95%
in responding to keypad activity to change operative modes of            of the time.
the GPS enabled radar detector; and                                         Other than intentional errors inserted by the DOD, there are
   FIG. 6F is a flow chart of operations of the CPU of FIG. 2            a variety of other error sources that vary with terrain and other
in generating audible and visible responses based upon oper-             factors. GPS satellite signals are blocked by most materials.
ating modes of the radar detector and the presence or absence       20   GPS signals will not pass through buildings, metal, moun-
of radar signals and stored information.                                 tains, or trees. Leaves and jungle canopy can attenuate GPS
   FIG. 7A illustrates the active functions in the three thresh-         signals so that they become unusable. In locations where at
old sensitivity modes (highway, auto, and city). The functions           least four satellite signals with good geometry carmot be
are Slow Speed Cancellation, H&K Band Signal Filter, and                 tracked with sufficient accuracy, GPS is unusable.
City Gain.                                                          25      The "Differential GPS" system was developed in order to
   FIG. 7B illustrates the relationship between the threshold            compensate for the inaccuracy of GPS readings. A high-
and the speed of the vehicle, as used in the Slow Speed                  performance GPS receiver (known as a reference station or
Cancellation function.                                                   beacon) is placed at a specific location; the information it
                                                                         receives is then compared to the receiver=s location and cor-
        DETAILED DESCRIPTION OF SPECIFIC                            30   rects the SA satellite signal errors. The error data is then
                 EMBODIMENTS                                             formatted into a correction message and transmitted to GPS
                                                                         users on a specific frequency (300 kHz). A true or arbitrary set
   To provide background for the present invention, a sum-               of coordinates is assigned to the position occupied by a ref-
mary of GPS (Global Positioning System) technology will                  erence GPS receiver. The difference between these and the
now be provided. GPS is a mature technology that provides a         35   coordinates received via GPS at the reference is a very close
method for a GPS receiver to determine its relative location             approximation to the SA error at nearby sites. This error is
and velocity at any time. The (GPS) system is a worldwide                nearly identical to the error calculated by any nearby GPS
constellation of 24 satellites and their ground stations. GPS            receiver. The reference site is sometimes referred to as a
receivers on earth use >line of sight= information from these            'beacon', as it constantly transmits these difference coordi-
satellites as reference points to calculate positions accurate to   40   nates. A DPGS receiver is designed to receive both the GPS
a matter of meters. Advanced forms of GPS actually enable                information and the beacon information. It generates a far
measurements to within a centimeter. The Global Positioning              more accurate estimate of its coordinates by applying the
System consists of three segments: a space segment of 24                 difference information to the GPS coordinates. The drawback
orbiting satellites, a control segment that includes a control           to this is that the remote and reference receivers may not be
center and access to overseas command stations, and a user          45   using the same set of satellites in their computations. If this is
segment, consisting of GPS receivers and associated equip-               the case, and the remote receiver incorporates the corrections,
ment. Over time GPS receivers have been miniaturized to just             it may be accounting for satellite errors that are not included
a few integrated circuits and have become very economical.               in its own measurement data. These corrections can make the
   An unfortunate side effect of the GPS system is that it can           differential solution worse than the uncorrected GPS posi-
be used by enemy forces, as GPS signals can be picked up by         50   tion. To prevent this error, an improved form of differential
any receiver including both domestic and foreign. When the               GPS involves the derivation of the corrections to the actual
United States Department of Defense devised the GPS system               measurements made at the reference receiver to each satellite.
they incorporated a feature that prevents high precision mea-            By receiving all of the corrections independently, the remote
surements unless the receiver is equipped with special mili-             receiver can pick and choose which are appropriate to its own
tary >keys.= This is accomplished with the intentional intro-       55   observations. This method of DGPS is most widely used.
duction of"noise" into the satellite's clock data which adds             Typically, the DGPS correction signal loses approximately 1
noise (or inaccuracy) into position calculations. The DOD                m of accuracy for every 150 km of distance from the reference
sometimes also sends slightly erroneous orbital data to the              station.
satellites, which is transmitted back to receivers on the                   The availability of Beacons for DGPS systems elevates the
ground. This intentional degradation is referred to as "Selec-      60   very threat that the SA error was intended to reduce. In the
tive Availability" or "SA" error. Military receivers use a               presence of such networks, potentially hostile weapons sys-
decryption key to remove the SA errors.As a result of the SA             tems using DGPS could be developed relatively rapidly. For
error, there are two classes of GPS service, "Standard Posi-             this reason and others, the SA error has diminished in military
tioning Service (SPS) and "Precise Positioning System"                   significance. The White House has Directed that the SIA error
(PPS). These classes are realized by having GPS satellites          65   be "Set to Zero" by the year 2006.
transmit two different signals: the Precision or P-code and the             In the United States, the US Coast Guard (USCG) and
Coarse Acquisition or CIA-code. The P-code is designed for               Army Corps of Engineers (ACE) have constructed a network

                                                                                                                             APP. 035
 Case 3:18-cv-00161-N Document 38 Filed 11/16/18                                               Page 38 of 74 PageID 728

                                                      US 7,576,679 Bl
                               7                                                                         8
of Beacon stations that service the majority of the eastern              to operate in civil airspace. The system provides the pilot with
United States, the entire length of both coastlines, and the             relative bearing and distance to the radio beacon.
Great Lakes. Further plans exist to increase the density ofthis             VOR operates in a frequency band of 108.0 MHz-117.95
network to provide dual redundant coverage throughout the                MHz (VHF). It has an approximate range of 250 miles, but
continental US by the end of the year 2000 for a variety of              accuracy as poor as 20 miles. VOR is a beacon-based navi-
applications including intelligent transportation system,                gation system operated in the U.S. by the Federal Aviation
infrastructure management, and public safety.                            Administration (FAA) for civil aircraft navigation. When
   The Canadian Coast Guard (CCG) provides coverage in                   used by itself, the system allows users to determine their
Canada for the St. Lawrence River, throughout the Great                  azimuth from the VOR station without using any directional
Lakes, and both coastlines. In total, there are over 160 stations   10   equipment. VOR stations are radio beacons that transmit two
operational worldwide with over 140 sites proposed to come               signals. The first, called the reference signal, is transmitted
online within the next two years. Coverage currently exists in           with constant phase all around the transmitter. The second
many other regions of the world including Europe, Asia,                  signal is phase shifted from the first depending on the com-
Australia, Africa, and South America.                                    pass direction of the user from the station. A simple, inexpen-
   The beacons perform the differential calculation and             15   sive receiver in the aircraft is used to determine the received
broadcast this information by modulating the data onto a 300             phase difference of the two signals, and from that information
kHz signal transmitted by the established network ofRadio-               the direction of the aircraft from the transmitter. By using two
beacons. The advantages of using the Beacon DGPS network                 VOR stations, a specific location may be determined.
include: (1) Free access to differential correction informa-                Of all the navigation systems mentioned, GPS offers better
tion; (2) Long range signal which penetrates into valleys, and      20   service, more accuracy, and more serviceable regions than
travels around obstacles; (3) High quality differential correc-          any other approach. There are various classes of GPS service
tions which are continuously monitored for integrity; and (4)            that improve accuracy at higher costs. These include the fol-
Inexpensive user equipment.                                              lowing categories: (1) Low-cost, single receiver SPS projects
                                                                         (100 meter accuracy); (2) Medium-cost, differential SPS
   The range of the 300 kHz signal is dependent upon a
                                                                    25   code Positioning (1-10 meter accuracy); (3) High-cost, single
number of factors which include transmission power and
                                                                         receiver PPS projects (20 meter accuracy); (4) High-cost,
conductivity of the surface over which the transmission is
                                                                         differential carrier phase surveys (1 mm to 1 cm accuracy);
propagating. The Beacons within the global network broad-
                                                                         and (5) High-cost, Real-Time-Kinematic (1 cm) with real
cast at varying power. Typical broadcasting ranges for radio-
                                                                         time accuracy indications.
beacons vary from as little as 35 nautical miles to as much as
                                                                    30      Referring now to FIG. 1, a vehicle 10 is illustrated in
300 nautical miles. Signals broadcast by DGPS radio beacons
                                                                         operation on a roadway, under exposure to radio frequency
are integrity monitored by remote stations for quality of bea-
                                                                         signals from a variety of sources. These include the GPS
con transmission, differential corrections, and GPS positional
                                                                         satellite system, LORAN or OMEGA radio towers, non-
information. In addition, government agencies concerned
                                                                         police sources of interference such as restaurant 16, and
with public safety have made it their mandate to ensure that
                                                                    35   police radar signals from a radar gun 18. In accordance with
beacon DGPS services are available 24 hours a day, 365 days
                                                                         principles of the present invention, vehicle 10 is equipped
a year. Performance requirements for marine applications
                                                                         with a radar detector able to identify the present coordinates
dictate that an availability of 99% or greater is required if a
                                                                         and/or velocity of the vehicle, e.g. using an associated GPS
particular system is to be used as a sole means of navigation.
                                                                         receiver or alternatively a receiver ofland-based signals such
The US Coast Guard and Army Corps of Engineers Beacon
                                                                    40   as LORAN. The radar detector is able to use this information
Network, for example, offer this high level of availability free
                                                                         to enhance its decision-making abilities.
of charge to all civilian users.
                                                                            Referring now to FIG. 2, the radar detector 20 in accor-
   There are other navigation systems in place, in addition to           dance with principles of the present invention includes a
GPS, that merit review. LORAN-C is a ground-based radio
                                                                         fusion processor 22 for controlling all functions of the unit.
navigation system. It operates on a frequency band of 90 kHz        45   Fusion processor receives information on radar signals from
to 110 kHz (LF). It has an approximate range of hundreds to              a conventional microwave receiver 24, coupled to processor
thousands of miles, and an accuracy of 0.25 nautical miles               22 via a digital signal processor (DSP) 26. Microwave
repeatable to 18-90 meters, with 95% confidence. Loran-C is
                                                                         receiver 24 and DSP 26 may utilize any of the techniques
a pulsed hyperbolic system that provides 0.25 nm predictable             described above and in the above-referenced patents, for
accuracy, 18-90 m repeatable accuracy, 95% confidence and           50   rejecting noise and increasing discrimination between actual
99.7% availability. Loran-C provides coverage for the conti-             and spurious police radar signals. Further, receiver 24 and
nental U.S. and its coastal waters, the Great Lakes, and most            DSP 26 may be controlled by an optional second CPU 25,
of Alaska. Many other countries are also involved in the                 which can enable additional signal evaluation beyond that
providing ofLoran-C (or Loran-like) services, or are in nego-            which is possible using a DSP.
tiations with their neighbors to expand coverage. These coun-       55      Processor 22 is further connected to a laser detector 28 for
tries include India, Norway, France, Ireland, Germany, Spain,            detecting police LIDAR signals. Processor 22 is further con-
Italy, Russia, China, Japan, the Philippines and others.                 nected to a GPS receiver 32 and a separate differential GPS
   Omega is a low frequency band system with accuracy of 2               (DGPS) receiver 30, such that differential GPS methodolo-
to 4 nautical miles with 95% confidence level. Developed by              gies may be used where beacon signals are available. Since
the United States, it is operated in conjunction with six other     60   the radar detector application described in this patent is not a
nations. OMEGA is a very low frequency, phase comparison,                candidate for military class service, it is not able to access the
worldwide radio navigation system                                        more accurate PPS. However it is considered a "civil user"
   TACAN operates in the U.S. in a frequency band of 960                 and can use the SPS without restriction.
MHz-1215 MHz (UHF). It has a range of approximately 200                     Processor 22 executes a stored program, found in an elec-
miles at high altitudes. TACAN is primarily used by U.S. and        65   trically erasable programmable read only memory (EE-
other military aircraft. TACAN radio stations are often co-              PROM) 34, flash memory, or masked read only memory
located with civilian VOR systems allowing military aircraft             (ROM). The processor is programmed to manage and report

                                                                                                                             APP. 036
 Case 3:18-cv-00161-N Document 38 Filed 11/16/18                                            Page 39 of 74 PageID 729

                                                     US 7,576,679 Bl
                              9                                                                      10
detected signals in various ways depending on its stored               training information would be training files submitted by
program. This programming includes functions for "detector             individuals for use in particular areas, and the third type of
response conditioning," as elaborated below, e.g., with refer-         information would be aggregate training files created by inte-
ence to FIGS. 6A through 6D.                                           grating individually-submitted information into single files
    The radar detector further incorporates a user input keypad        organized by region. Aggregate training files would be man-
or switches 36. Operational commands are conveyed by the               aged and updated by the web site administrator.
user to processor 22 via the keypad. Processor 22 is further              Coordinate information can be stored, e.g., on a hard drive
connected to a display 38, which may comprise one or more              organized with an indexed database structure to facilitate
light emitting diodes for indicating various status conditions,        rapid retrieval, and the hard drive may include a special pur-
or in a more feature-rich device, may include an alphanu-         10   pose processor to facilitate rapid retrieval ofthis information.
meric or graphical display for providing detailed information             Where a general purpose host computer is connected via
to a user. A speaker 40 is also provided to enable processor 22        the USB interface, it will likely be based on a higher scale
to deliver audible feedback to a user under various alert con-         CPU chip and thus be able to efficiently carry out complex
ditions, as is elaborated below.                                       coordinate comparison tasks such as are described below, and
    Processor 22 may further include an interface 44, such as     15   such tasks may be delegated to the host CPU rather than
an OBD II compliant interface, for connection to vehicle               carried out in fusion processor 22. The host CPU can also
electronic systems 42 that are built into the vehicle 10. Mod-         anticipate the need for information about particular coordi-
em vehicles are being equipped with standardized informa-              nates based upon vehicle movements, and respond by retriev-
tion systems using the so-called OBD II standard interface.            ing records within proximity of the current location for ready
This standard interface is described in an article entitled OBD   20   delivery to fusion processor 22. The host computer can also
II Diagnostics, by Larry Carley, from Import Car, January              provide navigational functions to the driver, potentially using
1997, which is hereby incorporated herein by reference. Pro-           stored signal information and flag bits to provide the user with
cessor 22, using the OBD II standard interface 44, can obtain          location-specific information about driving hazards and
vehicle speed and other vehicle status information directly            potential police stakeout locations.
from the vehicle, and then may use this information appro-        25      In a related embodiment, a multithreading processor 22
priately as described in more detail below.                            may be progranimed to allow rapid continuous processing of
    Processor 22 is further coupled to a Universal Serial Bus          the record database using two parallel threads. A slower back-
(USB) interface 46 (which may be of the series "mini-B''               ground process is devoted to identifying records in the data-
variety) that provides a means for uploading and download-             base that are nearest to the current position, and placing the
ing information to and from processor 22. It should be noted      30   nearest records, e.g., 25 such records, into an operating cache
that there are three types ofUSB connection, Series "A", "B",          of the fusion processor. A higher speed foreground process
and "mini-B''. The series "mini-B'' receptacle has the dimen-          may then repetitively and rapidly compares these 25 cached
sions 6.9 mm by 3.1 mm, whereas series "A" has the dimen-              records to the current position. The foreground process may
sions 12.5 mm by 5.12mm. The standard USB is of the series             thereby provide decision-making upon a received signal
"A" variety. In one embodiment the present invention con-         35   within a 50 mS response time, as is required to acceptably
templates the use of the series "mini-B'' receptacle. The              condition any signal detected by the radar receiver in accor-
"mini-B'' would utilize less space on the detector than the            dance with previously stored records. It will be noted that this
standard series "A" USB. USB interface 46 may be used to               approach permits records to be randomly allocated within the
automate the assimilation of coordinate information into data          database in memory, simplifying the management of the flash
structures in EEPROM 34, as described below with reference        40   memory.
to FIGS. 3 through 6. USB interface 46 may also be used to                Signal information may also be downloaded from various
interface the detector to a separate host computer or product          hosts, for example, a connection may be established directly
application containing a larger storage capacity than available        via the USB interface to an Internet site carrying signal infor-
from internal memory. Remote storage devices may include               mation, as is now done in a text form at the Internet site
any form of dynamically allocatable storage device (DASD)         45   www.speedtrap.com. An indirect Internet connection may
such as a hard disk drive, removable or fixed magnetic, optical        also be established via a host computer. Furthermore, con-
or magneto-optical disk drive, or removable or fixed memory            nections may be established between two receivers, e.g. a
card, or any device including a dynamic directory structure or         trained receiver having extensive signal information, and a
table of contents included in the storage format to permit             receiver having less extensive information, to transfer signal
dynamic storage allocation. The host computer or other con-       50   information between the receivers so that either or both has a
nected device need not be visible to the driver and may be in          more complete set of signal information.
any convenient location, such as under the vehicle dash. USB              Generally speaking, processor 22 compares the radar
interface 46 may also be used for the purposes of firmware             detector=s immediate coordinates with a stored list of the
upgrade. From time to time updates and bug fixes may                   coordinates of unwanted stationary sources. If the radar
become available, e.g. through a manufacturer website. USB        55   detector receives a microwave/laser signal within a certain
interface 46 will enable the user to apply the appropriate             distance of one of these pre-designated sources, processor 22
firmware upgrade or bug fix, whereas in a prior embodiment             applies additional constraints to the detection criterion before
the manufacturer would have conducted such an upgrade.                 alerting the user. Since stationary radar sources make up the
USB interface 46 could also be used to add other user way-             bulk of the unwanted sources, there is a significant benefit
points. The Internet provides a convenient means for storing      60   resulting from these functions. Further details on these opera-
and accessing repositories of information. Web sites may be            tions are provided below with reference to FIGS. 6A through
established and devoted to this task, and provide several con-         6D.
venient types of training information. One could be a training            Fusion processor 22 is progranimed for efficient handling
file containing the coordinate information from the online             ofrepetitive tasks. One of the most highly repetitive calcula-
"Speed Trap Registry" at the Internet site www.speedtrap.         65   tions in the implementation described below, is the measure-
com. This information would be usable to set "always warn"             ment of distance. Distance is defined as the square root of the
bits at the locales of known speed traps. A second type of             sum of squares of Delta Latitude (Y) and Delta Longitude (x)

                                                                                                                         APP. 037
 Case 3:18-cv-00161-N Document 38 Filed 11/16/18                                           Page 40 of 74 PageID 730

                                                      US 7,576,679 Bl
                              11                                                                   12
between current position and the position looked up in any             Fields 58, 60 and 62 store source incidence counters, one
given record. To speed this calculation, an approximation           for each of a plurality of frequency blocks. Field 58 stores
may be used to reduce the number of computations. Specifi-          counter(s) for block(s) in the X band. Field 60 stores
cally, the magnitude approximation may be defined as one            counter(s) for block(s) in the K band. Field 62 stores
half of the absolute value of the larger Delta plus the absolute    counter( s) for block( s) in the Ka band. The number of blocks
value of the smaller Delta.                                         in each band can vary in different embodiments of the present
    Since GPS coordinates are on a sphere, the Latitude (Y)         invention, and is a function of the signal frequency content
values are linear with respect to actual distance, however          details provided by the detector 24 and DSP 26. As one
Longitude (X) values are not. When the magnitude function           example, the X, Kand Ka bands are divided into a total of32
calculates distance between two points, it compensates for the 10 frequency blocks. Each block is provided a 4-bit counter in
Longitude error by scaling the Longitude's "Delta X" value          fields 58, 60 and 62. The counters have a minimum value ofO
by a "LongitudeFactor." Within a given region of the planet,        and a maximum value of 15, and are a measure of the number
the LongitudeFactor does not change much and is calculated          of times a signal in the associated frequency block has been
at power-up and then much less frequently thereafter. The           detected at that location. As will be described below in greater
LongitudeFactor is chosen so that the high 16 bits of a ul 6x 15 detail, the "source incidence" counters may be used in some
u16 multiply will contain the scaled Longitude.                     embodiments, to aid in identifying geographic locations that
    FIG. 3 illustrates one embodiment of data structures 50         appear to have spurious sources of police radar signals, due to
stored in EEPROM 34 and used for managing information               repeated detection of such signals without confirmation of
utilized in accordance with principles of the present inven-        police activity.
tion. As seen in FIG. 3, these data structures include a plural- 20
ity of main entries 52, each including a field 54 for a coordi-        In the data structures shown in FIG. 3, to save space, main
nate, a field 56 for identifying the date and time data was         entries 52 are interleaved with a greater number of differential
collected, and three fields 58, 60 and 62 providing informa-        entries 64, each of which stores information for a cell. A first
tion on the source.                                                 field in a differential entry 64 is an index pointer 66 to a main
    Field 54 provides the coordinate. As will be elaborated 25 entry 52, e.g. an index to a storage location at which the main
below, coordinates provided by GPS receiver 32 are reduced          entry is stored. A second field is a differential field 68 that
in resolution to arrive at a "cell" coordinate, which indicates     identifies the difference between the coordinate of the differ-
that the current location of the receiver, which can be within      ential entry 64 and the coordinate stored in the main entry 52.
a relatively large (e.g., 1/s or 1/4 mile square) block of space on The index and differential can be stored in substantially fewer
the Earth's surface. This approach reduces the storage 30 than 128 bits, so that a differential entry 64 is substantially
requirements for information stored by the radar detector to a      smaller than a main entry, thus saving storage space. Differ-
manageable level. The sizes of the cells can be variably            ential entries further include a date and time field 56 and fields
                                                                    58, 60 and 62 for storing counters for X, Kor Ka frequencies,
adjusted based upon the available memory and the desired
precision. In the present example, 128 bits are allocated to        as described above.
storing cell coordinates, so the cell coordinates can only have 35     FIG. 4 illustrates one embodiment of data structures 70
as much precision as can be provided in 128 bits a cell, e.g., by   used to store vehicle motion history records or trip records in
discarding the least significant bits of the coordinates. In other  EEPROM 34. These data structures include main entries 72
applications, different bit sizes and resolutions could be uti-     which include field 74 storing a 128 bit cell coordinate, fol-
lized. It will also be noted that the storage requirements can be   lowed by a speed field 76 which can be, for example, 7 bits in
reduced by designing the receiver for operation only in a 40 length. Differential entries 78 associated with each main
specified part of the Earth, e.g., only in Europe, Japan or         entry include a differential coordinate field 80 indicating the
NorthAmerica. By so doing, part of the coordinates for a cell       difference in the cell coordinate from the associated main
will not need to be stored because they will be the same for all    entry 72, and a speed field 76 indicating a speed recorded at
stored cells. In such an embodiment, whenever the coordi-           the cell. Because motion history records or trip records are
nates provided by the GPS receiver fall outside of the pre- 45 stored sequentially during motion of the detector, differential
established region, the receiver will either disable all storage    entries 78 are stored after and adjacent to the associated main
of information (if approved via operational input from the          entry 72. Accordingly, differential entries 78 do not require an
user), or establish a new region of interest and discard all data   index field to associate the differential entry 78 with a main
from previously identified regions. Alternatively, the operator     entry 72, because the association is implied from the location
may set the device in either a "precision" (high coordinate 50 of the differential entry 78 in memory after its associated
resolution) or "wide area" (low coordinate resolution) mode,        main entry 72.
based upon the driving habits of the driver. In "wide area"            History entries may be used for a number of purposes. For
mode, the reduced resolution used for each cell coordinate          example, in the following description, history entries are
permits a greater number of coordinates to be stored, albeit        accessed as part of defining an "everyday route" taken by the
with reduced precision as to each coordinate. Rural drivers 55 detector at the operator's identification. History entries may
and others that often follow common paths, would be best            also be used for driver monitoring; they may be downloaded
suited to "precision" mode, whereas urban drivers would be          to a host PC via USB interface 46, and evaluated to determine
better suited to "wide area" mode. As a further alternative, the    whether the vehicle has taken abrupt turns, show excessive
detector may automatically select a mode based upon the             speed, or entered undesired locations, all of which may be
memory consumption or the time lapse before the memory of 60 useful in monitoring the activity, e.g., of teenage drivers.
the detector becomes full; if the memory fills rapidly, the unit    History entries may also be uploaded to PC to provide evi-
would automatically switch to a "wide area" mode using low          dence of the driving history of the vehicle before and at the
precision coordinates, whereas if the memory never fills or         time of a police citation for speeding. If a driver has been
fills only slowly, the unit will remain in its "precision" mode.    unfairly cited for speeding, history records from the detector
    The date and time information in field 56 is useful when 65 can provide compelling evidence to court that the citation is in
selecting least recently used (oldest) entries in storage for       error. For the purpose of enabling these uses, history entries
replacement, as is described further below.                         stored by fusion processor 22 are encrypted when stored and

                                                                                                                        APP. 038
 Case 3:18-cv-00161-N Document 38 Filed 11/16/18                                               Page 41 of 74 PageID 731

                                                      US 7,576,679 Bl
                              13                                                                       14
cannot be modified by fusion processor 22 or any PC software             used on the assumption that a final manufacturing calibration
supplied for viewing those entries.                                      procedure will eventually compensate forthe lower tolerance.
    FIG. 5 illustrates one embodiment of data structures 82 that         Once calibrated, an acceptable product must also be able to
can be used to store hazard information and other flag bits              perform over a predefined temperature range.
related to cells. These data structures 82 include main entries              Component tolerance, manufacturing calibration, and
84 which include a full 128 bit cell coordinate in field 88,
                                                                         operating temperature are key factors that determine how the
followed by a date and time field 90 and flag bits 92 indicating
                                                                         spectrum of microwave signals are >viewed= by the embed-
the hazard or condition associated with the identified loca-
                                                                         ded Microprocessor or DSP. Radar products convert the spec-
tion. The differential entries 86 include an index field 94
pointing to one of the main entries, a differential coordinate      10   tral band such as X-Band into an array of values that are
field 96 indicating the difference in the cell coordinate from           proportional to the signal energy in consecutive slots or bins
the associated main entry 84, a date and time field 98, and a set        of the spectrum. In order for the product to be >in tolerance=
of flag bits 92 indicating the hazard or condition associated            these slot positions must be adjusted so they precisely cover
with the identified location. The flag bits may identify various         the full range ofX, K, and the Ka bands
hazard conditions. For example, in the specific embodiment          15       The calibration procedure is only concerned with guaran-
described below, there is an "always warn" flag bit that indi-           teeing that the slots provide adequate coverage of each band.
cates that police activity has previously been confirmed at the          It is less concerned as to whether any one of these slots falls
location, and therefore the user should be warned of all appar-          on a precise physical frequency. Therefore the first frequency
ent police radar signals at the location. Further, there is a            block in one detector will not necessarily be perceived at the
"location lockout" flag that indicates that broadband sources       20   same frequency as the first slot in another detector.
of spurious police radar signals have been experienced at the               If training data is to be shared between various detectors, it
location, and therefore in the future warnings of police radar           will be necessary for supporting software to compensate for
signals should be suppressed at the location. Similarly, a               these variations. When new pre-trained data is supplied, the
"minimal visual lockout" flag indicates that, due to the                 detector will undergo an authentication procedure in order to
unwanted distraction of spurious police radar warnings at a         25   determine the relationships between the pre-train data and its
location, only a minimal visual warning should be made of                own receiver configuration. This will be based on comparing
police radar signals identified at the location. It should be            the frequencies of newly encountered sources to those of the
noted that a visual warning could be in the form of the current          pre-train data at matching coordinates. By comparing the
vehicle speed, which may more accurately display the vehicle             observed frequencies to those in the training set, a "correction
speed than the vehicles on board speedometer. Alternatively,        30   profile" will be constructed, that represents the change
a "display speed" mode could be entered to continuously                  between the pre-train data and the output of the local micro-
display the vehicle's speed, as elaborated below. The flag bits          wave receiver. At the end of the authentication procedure, the
further include "frequency lockout" bits, one for each fre-              entire pre-training file will be incorporated into the active
quency block identified by the radar receiver. These bits iden-          train data. During the authentication procedure, the user will
tify frequencies at the location in which spurious police radar     35   be exposed to unconditioned detector responses. This authen-
signals have previously been encountered, so that in the future          tication procedure will be substantially shorter than the train-
apparent police radar signals at the same frequencies are                ing period of a virgin detector. Once authentication is com-
ignored. The flag bits may also include additional flags to              plete, the user will receive a notification indicating that the
warn of other conditions, such as that there was construction            product is switching from authentication over to normal
at the identified location, or that some other cause for traffic    40   operation. If the training mode is engaged, the authenticated
slowdowns were seen at the identified location, to aid in                data will continue to be massaged by new driving encounters,
vehicle navigation.                                                      as detailed below.
    The information contained in the databases described                     Referring now to FIG. 6, an alternate embodiment of a data
above may be assimilated by the detector through operation,              structure for storing signal information can be explained. In
as is described below. Alternatively, this information may be       45
                                                                         this embodiment, coordinates and flags regarding those coor-
pre-installed in the detector, e.g. via an upload from a host PC         dinates are stored in a simplified record structure, and source
via the USB port 46. There would be substantial benefits to              incidence counters are not implemented. In this embodiment,
pre-training a detector in this way for a particular geographic          coordinate information is organized into 14-byte records,
area. By pre-training the detector, the driverwouldnot have to           each identical to the others. A 4-megabit flash memory chip
endure the audible alerts that would naturally occur before it      50
                                                                         may be organized into 18432 of such records, although larger
is trained for each source of spurious police radar signals. In          or smaller memory capacity may be provided in other imple-
a give area, the ideal training profile would not vary much              mentations. The records are used both for locking out spuri-
from one detector to the next, since all detectors should reject         ous signal sources, and for marking other points of interest,
the same sources in the same areas. As a result, there are few           such as fast food locations, known locations of police activity,
issues that would have to be resolved in order to transfer          55
                                                                         or the path of a frequently-used route.
training information from one radar detector to another.
    Training files would have low value if they could not be                As with the other database implementations described
readily used by other detectors. The transferability of training         above, new record is created each time the user locks out or
files from one detector to another will depend on the differ-            marks a location (by the depression of appropriate keys on the
ences in how real world signals are perceived by their embed-       60
                                                                         keypad)-unless the lockout or mark is performed within
ded processors. In large part, these differences are a direct            proximity to an existing lockout or mark, in which case the
result of manufacturing and component variations. During                 existing record is updated.
the manufacturing process, a detector goes through a set of                  The structure of each record, as illustrated in FIG. 6, as
calibration steps in order to guarantee that the unit meets              follows:
specifications for Spectral Band Coverage and Sensitivity.          65       3 bytes: Longitude (proportional to degrees); the GPS
These calibration steps reduce the cost of designing the prod-           receiver output is rounded to a 24-bit value providing resolu-
uct since lower cost, poorer tolerance components can be                 tion of approximately 9 feet/bit.

                                                                                                                            APP. 039
 Case 3:18-cv-00161-N Document 38 Filed 11/16/18                                               Page 42 of 74 PageID 732

                                                       US 7,576,679 Bl
                               15                                                                       16
   3 bytes: Latitude (proportional to degrees); the GPS                      The first step in the main loop performed by fusion proces-
receiver output is rounded to a 24-bit value providing resolu-            sor 22, is step 102, in which radar detection circuitry 24 and
tion of approximately 9 feet/bit.                                         26 is accessed to obtain information on police radar signals
   1 byte: Heading in degrees/2                                           currently being received by the GPS enabled radar detector. In
   4 bytes: Spectrum                                                      a subsequent step 104, fusion processor 22 communicates
   2 bytes: Record Date, usable for replacement of data on a              with GPS receiver 32 to request a current location and a
FIFO basis                                                                current vehicle speed from the GPS receiver 32. This infor-
   1 byte: Record Checksum                                                mation can then be utilized in performing GPS related opera-
                                                                          tions described in the following steps.As noted above, vehicle
The 4-byte (or 32 bit) "spectrum" field is further broken down       10   speed may also be obtained from the vehicle itself via an
as follows:                                                               OBDII interface 44 ifthe vehicle in which the GPS enabled
   10 bits X Spectrum                                                     radar detector is installed has a suitable OBD connector for
   20 bits K Spectrum                                                     delivering vehicle speed information. It will be appreciated
   1 bit "Mark bit", which indicates that the record designates           further that vehicle location information might also be
a marked location rather than a lockout location                     15   obtained via an OBDII connector from a GPS receiver that
   1 bit "Data bit'', which indicates that record designates              may be built into the vehicle within which the GPS enabled
data, not a lockout location                                              radar detector is installed. When the vehicle in which the GPS
                                                                          enabled radar detector is installed has both vehicle speed and
   If the "Mark bit" is set, the 30-bit field normally used for X
                                                                          vehicle position information available via an OBDII connec-
& K spectrum is used to identify one of various available
                                                                     20   tor, the GPS receiver 32 may not be used at all, or may not
mark location types, including, e.g., "Camera", "Speed
                                                                          even be included in the GPS enabled radar detector, to facili-
Trap", and "Other". Owing to the large number of bits avail-
                                                                          tate cost reduction for the GPS enabled radar detector.
able in the Spectrum field, a wide variety of mark types and
                                                                             Following steps 102and104 in which current police radar
data structures could also be defined, including for example a
                                                                          and GPS related information is obtained, different actions are
mark type that annotates a location along an everyday route,
                                                                     25   taken based upon whether GPS information is available. Spe-
and a mark type that identifies a record as a history records
                                                                          cifically, in step 106 it is determined whether a GPS signal has
which may, for example, use a portion of the spectrum field to
                                                                          been received. If a GPS signal is available, then all GPS
identify measured speeds. In a specific embodiment, arrival at
                                                                          enhanced functions of the radar detector may be performed. If
a marked location causes the detector to generate a display
                                                                          no GPS signal has been received, then the radar detector will
and/or audible warning associated with the type oflocation.
                                                                     30   revert to processing police radar signals at a manner analo-
   If the "Mark & Data" bits are clear in a record, the record
                                                                          gous to conventional non-GPS enabled radar detectors.
is a lockout record, and any of the 30 bits in the X & K                     Assuming for the moment that a GPS signal is available in
spectrum fields can be set to indicate locked out bands. The 10           step 106, and therefore a current position for the vehicle is
bits of X Spectrum map the 100 mhz X band in 10 mhz                       known, then in step 108 a sequence of steps is performed to
increments, and the 20 bits ofK Spectrum map the 200 mhz             35   process the GPS signal, as is further detailed below with
K band in 10 mhz increments. To compensate for variation of               reference to FIGS. 6B, 6C and 6D. This processing can
the source and receiver, a lockout of a given frequency is a              include retrieval and/or updating of stored information, such
realized by setting 3 bits in a given field, the bit corresponding        as the police radar information and signal information data-
to the frequency at which signal was detected, and its 2                  base illustrated in FIG. 3, the vehicle history database illus-
neighbors.                                                           40   trated in FIG. 4, the flag database illustrated in FIG. 5 and/or
   The "Data" bit is used to identify a record that contains              the signal record database illustrated in FIG. 6.
information on signal encounters. "Data" records may be                      After processing the GPS signal, in step 110 keypad activ-
used in automatic or adaptive signal rejection implementa-                ity on keypad 36 is detected and processed to alter operating
tions such as the collection of source incidence counters in an           modes of the GPS enabled radar detector, as described below
everyday route or training mode, or other modes that collect         45   in further detail with reference to FIG. 6E.
detailed signal information.                                                 After selecting appropriate modes based upon keypad
   Referring now to FIG. 6A, one embodiment of operations                 activity, in step 112, an appropriate audible or visible
of the fusion processor 22 to carry out principles of the                 response is produced by the GPS enabled radar detector based
present invention can be described in greater detail. Fusion              upon it current operating mode and the presence or absence of
processor 22 performs a main loop of steps during regular            50   radar detector signal received in step 102. It should be noted
operation of GPS enabled radar detection. This main loop of               that a visible response might also include the "display speed"
steps is illustrated in FIG. 6A and is detailed in FIGS. 6B               function. After step 112, processing returns to step 102 to
through 6F.                                                               obtain a new radar detector signal output and a new current
   When fusion processor22 is initialized, i.e., when power to            location and speed and then perform additional analysis of
the GPS enabled radar detector is turned on, the device is           55   that data as described above.
initialized in step 100. This initialization step includes per-              As noted above, in some circumstances a GPS signal will
forming diagnostic checks on the various circuitry illustrated            not be available during operation of the GPS enabled radar
in FIG. 2 to insure its proper operation, as well as initializa-          detector. In this case, processing continues from step 106 to
tion of the GPS receiver 32 to insure GPS signals can be                  step 114 in which any non-GPS related operational modes
received accurately by fusion processor 22. In addition, vari-       60   may be activated based upon the activity at keypad 35. GPS
ous internal variables, such as a variable for identifying a              enabled modes are unavailable so long as no GPS signal has
current position, are initialized. The initial values are chosen          been obtained, so the processing in step 114 eliminates those
to insure proper operation; for example, the current position             modes which cannot be activated in the absence of a GPS
variable is initialized to a value that will cause the first pass         signal. After step 114, processing continues to step 112 in
through the main loop FIG. 6A to include processing of a             65   which an appropriate audible or visible response is generated
current location in steps 110 and 112 in accordance with                  based upon the current operating mode and the radar detected
FIGS. 6B-6E, as discussed below.                                          signal received in step 102.

                                                                                                                            APP. 040
 Case 3:18-cv-00161-N Document 38 Filed 11/16/18                                           Page 43 of 74 PageID 733

                                                      US 7,576,679 Bl
                              17                                                                   18
   In one embodiment, the processing of GPS signals in step             It will be noted that it is possible to drive through an array
108 is implemented through a parallel signal tracking pro-           of interfering signals that span multiple 0.35-mile regions. In
cess. The signal tracking process generates and updates a            one implementation of the present invention, once the user
cached list of signal tracking data. Each member of this list        requests a lockout, the receiver will remain in a lockout mode,
indicates a location, and signal spectrum information gath-          and continue to generate lockout records, as appropriate, so
ered while at that location. The signal tracking process is          long as any signal is continuously being tracked. Thus, if a
responsive to the current location and currently received radar      lockout is requested in the midst of an array of signals span-
signals, and generally operates to add members to a cached           ning more than 0.35 miles, at each advance of 0.35 miles, a
signal tracking list, or update existing members, whenever the       new lockout record will be created in memory and initialized
radar receiver detects signal, and generally operates to delete   10 with the spectrum received over the most recent 0.35 mile
members from the cached signal tracking list when those              distance, until no further signal is received.
members become too distant from the current location. This              In various embodiments of the invention, a wide variety of
signal tracking process thereby creates tracked signal infor-        operative modes may be selectable and controllable through
mation that is available for processing in the event that the        the keypad. Possible modes include:
user requests a lockout-in such a case all of the members of      15    a "warning suppression" mode in which warnings, particu-
the signal-tracking list are examined and any member that                  larly audible warnings, produced by the radar detector
meets certain criterion is stored in the database as a lockout             are suppressed so that they are not disturbing to the
record.                                                                    operator of the vehicle. The "warning suppression"
   The signal tracking process described above utilizes two                mode may be either GPS based or non-GPS based.
operating constants. These constants are described below, and     20    an "expert meter" mode in which detailed information
representative values are identified:                                      regarding received warning signals are displayed on dis-
   Region Consolidation for Tracked Signals---0.3 miles:                   play 38 of the GPS enabled radar detector, as described
when spectral components are identified by the detector, the               in U.S. Pat. No. 5,668,554, which is hereby incorporated
signal tracking process checks the tracked signal list for mem-            by reference herein in its entirety.
bers within the region consolidation distance of the current      25    a "data overwrite" mode in which the GPS enabled radar
position. If there is a member that is nearby, the spectral                detector saves, into the signal information database of
components that are currently identified are added to that list            FIG. 3, data regarding any location not previously stored
member. If the current position is greater than this distance              in the database, even when this signal information data-
from any member of the tracked signal list, then a new mem-                base is full, by overwriting the oldest data in the signal
ber is added to the tracked signal list, and initialized with the 30       information database when necessary. When the "data
received spectral components.                                              overwrite" mode is disabled, then the signal information
   Removal Distance for Tracked Signals-1.0 miles: When-                   database will not be overwritten once it becomes full.
ever current location is updated, any member of the tracked             a "frequency lockout" mode, in which police radar fre-
signal list that is greater than the removal distance from the             quencies detected by the receiver are taken to be from
current location is removed from the tracked signal list.         35       non-police sources, and appropriate records are stored.
   In the event of a lockout request from the user, selected               The "frequency lockout" mode is engaged by the vehicle
members of the signal tracking list are processed to create                operator when non-police radar signals are being
lockout records, using three operating constants. These con-               received and the operator wishes to suppress future
stants are described below, and representative values are iden-            warning signals caused by the same sources at the same
ti~~                                                              ~        geographic locations. As noted below, "frequency lock-
                                                                           out" mode can only be engaged while the GPS enabled
   Proximity For Lockout---0.5 miles: When the user requests
                                                                           radar detector is detecting an apparent police radar sig-
a lockout, then those members of the tracked signal list that
                                                                           nal and will be automatically disengaged when this sig-
are within the proximity for lockout distance from the current
                                                                           nal is no longer being received.
position, selected for storage into lockout records in the
                                                                  45    a "location lockout" mode, in which the flag database of
memory.
                                                                           FIG. 5 is updated to suppress all audible warnings of
   Lockout Region Consolidation-0.35 miles: When a                         radar signals at the current location of the vehicle. As is
tracked signal list member is selected for storage into a lock-            the case with the "frequency lockout" mode, the "loca-
out record, its position compared those of existing lockout                tion lockout" mode will be enabled by a vehicle operator
records. Ifthere is an existing record within the lockout region 50        when the vehicle is near to a known source of spurious
consolidation distance, the spectrum stored in the selected                police radar signals of a broadband character. The "loca-
member of the signal list is added to the existing record.                 tion lockout" mode can only be engaged while the GPS
Otherwise, a new record is created in the memory, and the                  enabled radar detector is detecting an apparent police
spectrum of the selected member of the signal list is added to             radar signal, and will be automatically disengaged
the new record.                                                   55       whenever a police radar signal is no longer being
   Unlock Removal Distance for Locked Regions---0.8                        received from the GPS enabled radar detector.
miles: When the user requests to unlock a location, all lock            a "minimal visual lockout" mode, in which the flag data-
records in memory (regardless of their spectral content) that              base of FIG. 5 is updated to suppress most or all visual
are within this distance of the current location, are removed              warnings of radar signals at the current location of the
from memory.                                                      60       vehicle. The "location lockout" mode will be enabled by
   A final constant utilized in processing received radar sig-             a vehicle operator when the vehicle is near to a known
nals is the Lockout Region Radius, which may be 0.5 miles:                 source of spurious police radar signals of a broadband
When radar is detected, the current position is compared to                character, and at that location does not wish to be dis-
lockout records in memory, and if there is a lockout record                turbed by even a visual radar signal warning. The "loca-
that is within the lockout region radius of the current position, 65       tion lockout" mode can only be engaged while the GPS
then a warning is suppressed or modified for all frequency                 enabled radar detector is detecting an apparent police
bands that are marked in the record.                                       radar signal, and will be automatically disengaged

                                                                                                                        APP. 041
 Case 3:18-cv-00161-N Document 38 Filed 11/16/18                                               Page 44 of 74 PageID 734

                                                      US 7,576,679 Bl
                              19                                                                       20
      whenever a police radar signal is no longer being                  following an everyday route, a determination is made whether
      received from the GPS enabled radar detector.                      the GPS enabled radar detector has started following a previ-
   a "display speed" mode, in which the vehicles current                 ously defined everyday route.
      speed is continuously displayed                                       In the first step ofthis process, in step 126 it is determined
   a "police confirmation" mode, in which flags in the flag              whether the GPS enabled radar detector is already in its
      database of FIG. 5 will be set to insure a warning signal          "everyday route" mode. If the radar detector is not currently
      is always delivered for any police radar signal received at        in its "everyday route" mode, then it is determined whether
      the current vehicle location. The "police confirmation"            the radar detector is entering an everyday route; specifically,
      mode will be activated by a vehicle operator upon sight-           in step 128, it is determined whether the current coordinate is
      ing a police stakeout.                                        10   on any of the pre-stored everyday routes. If the current coor-
   a "training" mode, in which the GPS enabled radar detector            dinate is on one of the everyday routes, then the GPS enabled
      will store signal information for all geographic locations         radar detector will determine that the vehicle carrying the
      that the GPS enabled radar detector reaches or passes              detector is beginning or joining one of these pre-stored routes.
      during operation. When "training" mode is disabled, the            In such a case, in step 130 the GPS enabled radar detector will
      signal incidence counters found in the signal informa-        15   enter its "everyday route" mode for the stored route contain-
      tion database of FIG. 3, will not be modified by the GPS           ing the current coordinate. If the current coordinate is not on
      enabled radar detector during its normal operation.                any stored route, step 130 is bypassed.
   a "route identification" mode in which the route currently               Returning to step 126, if the GPS enabled radar detector is
      traveled by the vehicle is memorized by the GPS enabled            already in its "everyday route" mode, then it is determined
      radar detector to be subsequently referenced in perform-      20   whether the detector is continuing to follow this route. In this
      ing radar detection.Using "route identification" mode, a           case, processing proceeds from step 126 to step 132 to deter-
      user may establish one or more everyday routes traveled            mine whether the everyday route is being followed. Specifi-
      by the vehicle, and cause the GPS enabled radar detector           cally, in step 132 it is determined whether the current coor-
      to continuously update its signal incidence information            dinate is on the current everyday route. If not, then in step 134
      in the signal information database of FIG. 3 whenever         25   the GPS enabled radar detector exits "everyday route" mode,
      one of these routes are traversed. Routes are identified by        indicating that the vehicle is no longer on the previously
      an operator by entering the "route identification" mode            stored everyday route. Otherwise, step 134 is bypassed, and
      at the beginning a route, and then exiting the "route              the detector remains in its "everyday route" mode.
      identification" at the end of the route.                              Following step 134 or immediately following step 130,
   Referring now to FIG. 6B, in one particular embodiment,          30   additional steps are performed to determine whether and how
the processing performed on a GPS signal in step 108 of FIG.             to update previously stored signal incidence information in
6A can be described in greater detail. In step 117, the fusion           the signal information database of FIG. 3. Processing also
processor determines whether "warning suppression" mode                  proceeds to step 140 from steps 132 or directly from step 128
has been enabled. If so, then the fusion processor determines            based upon conditions described above.
119 whether the current location is different from the previ-       35      In step 140 it is determined whether a radar signal is being
ous location; if not, the "warning suppression" mode is con-             received by the GPS enabled radar detector. If so, then in step
tinued. If the current location is different from the previously         142 the procedure described below with reference to FIG. 6C
identified location, the fusion processor determines 121                 is performed to update, as needed, the signal information
whether the current location is more than a specified distance           database. Ifno radar signal is being currently detected, then in
from the location where the "warning suppression" mode was          40   step 144 the process described below with reference to FIG.
enabled, if not, then the "warning suppression" mode is con-             6D is performed to update, as needed, the signal information
tinued. If the current location is more than a specified distance        database. After step 142 or 144, in step 146 if the detector
from the location that the "warning suppression" mode was                implements a history database, that database is updated by
enabled, the fusion processor determines 123 whether a pre-              removing the oldest history entry from that database (if nec-
determined mute time, e.g., four seconds, has elapsed without       45   essary to make room), and creating a new history entry for the
the detection of radar; if not then the "warning suppression"            current cell. The new history entry will include the cell coor-
mode is continued, otherwise, "warning suppression" mode                 dinate or a differential coordinate as discussed above with
is cancelled 125.                                                        reference to FIG. 4, and would also include a vehicle speed as
   After the above-described processing relating to "warning             obtained in step 104 from the GPS receiver or alternatively
suppression" mode, the fusion processor determines 129              50   from an OBD II interface to the vehicle. Following step 146,
whether the "display speed" mode has been enabled; if so, the            the processing of the GPS signal is complete.
current speed is computed and displayed 131. Thereafter,                    Referring to FIG. 6C, updating of the signal information in
steps are taken to manage "everyday route" modes of the GPS              the presence of a police radar signal can be elaborated. In the
enabled radar detector, if implemented. As noted above, the              first step 151, any signal tracking list members that are further
user of the GPS enabled radar detector may establish one or         55   than the Removal Distance For Tracked Signals are deleted.
more everyday routes traveled by the vehicle and cause the               Next, different actions are taken based upon whether the
GPS enabled radar detector to, along those routes, continu-              signal tracking list already contains signal information for the
ously update its signal incidence information. Accordingly, if           detector's current coordinate. If there is no tracking list mem-
these modes are implemented, when the GPS enabled radar                  ber for a coordinate within the Region Consolidation For
detector detects that it is following one of these everyday         60   Tracked Signals distance, then a new tracking list entry is
routes, then it will automatically enter its everyday route              created 164. If, however, there is already a tracking list mem-
mode, and subsequently perform different processing (as fur-             ber for a nearby location, that member is updated. Thereafter,
ther described below in connection with FIGS. 6C and 6D).                in step 168 it is determined whether the GPS enabled radar
As seen in FIG. 6B, (a.) ifthe detector has been following an            detector is in its "training" or "everyday route" mode. As
everyday route, an evaluation is made whether the GPS               65   noted above, in these modes, where implemented, detailed
enabled radar detector is continuing to follow the previously            signal information stored in the database is continuously
defined everyday route, or (b.) if the detector has not been             updated each time a location is encountered. Accordingly, if

                                                                                                                            APP. 042
 Case 3:18-cv-00161-N Document 38 Filed 11/16/18                                               Page 45 of 74 PageID 735

                                                      US 7,576,679 Bl
                              21                                                                        22
the detector is in either its "training" or "everyday route"                The keypad activity to select and deselect a mode may vary
mode, then in step 170 the unwanted source incidence counter             based upon the application and style of the GPS enabled radar
for each frequency block identified by the radar receiver 24 as          detector. The display and keypad 38 and 36 may interact to
containing signal, is incremented, preventing an overflow.               produce a menu system for selecting particular modes and
Subsequently, in step 172 the unwanted source incidence                  displaying associated information. Alternatively, individual
counter for each frequency block identified by the radar                 keys of keypad 36 may be utilized to directly activate certain
receiver 24 as not having signal, is decremented, preventing             modes. Furthermore, display 38 may include icons or other
an underflow. This thus updates the source incidence counters            indicators to identify currently activated modes.
for each frequency block for the current location. After this               A first collection of modes that may be activated via the
processing, (or immediately after step 168 ifthe GPS enabled        10   keypad 36, are the "frequency lockout'', "location lockout",
radar detector does not implement or is not using the "train-            and "minimal visual lockout" modes. Through interactions
ing" or "everyday route" mode,) the "lockout" and/or the                 with the keypad in step 210, the user may initiate or terminate
additional "police confirmation" and "minimal visual"                    these modes. As described above, when initiated, these modes
modes discussed above, are processed. Specifically, if in step           cause lockout records with tracked signal information to be
174, one of these modes is engaged, then in step 176 the signal     15   stored into the signal database.
tracking list members that are within the proximity for lock-               In step 212 the vehicle operator may enter or exit the
out are selected, and in step 178, the data from the selected            "training mode", if such is implemented, which as described
tracking list members is stored in the signal database, along            above causes the GPS enabled radar detector to collect signal
with, as appropriate, an indication of the specific mode                 information for all cells that the vehicle traverses.
involved. Step 178 involves updating any existing lockout           20
records that are within the Lockout Region Consolidation                    A third activity that may be undertaken with the keypad, in
distance, and creating new lockout records where there are no            step 214, is to request to clear all lockouts for the current
existing lockout records within the consolidation distance. At           vehicle location. This step may be taken where the GPS
the conclusion of these operations, updating in step 142 is              enabled radar detector has previously been programmed to
complete.                                                           25
                                                                         lockout a frequency or location and subsequently the vehicle
                                                                         operator sights a police source at that location, and wishes to
   Referring now to FIG. 6D, processing in step 144, to update           terminate the lockout at that location. When the vehicle
various databases when no signal is detected, can be                     operator requests to clear all existing lockouts, in step 216 the
explained. As will be elaborated below, when no police radar             coordinates of the vehicle location are compared to all exist-
signal is being received by the GPS enabled radar detector,              ing records in the signal database, and all matching and/or
this indicates that many of the modes described above for           30
                                                                         neighboring locations (as determined based upon the Unlock
tracking and identifying sources of police radar signal should           Removal Distance for Locked Regions) are selected and all
be terminated.                                                           lockout records regarding those locations are cleared.
   First, in step 180 any signal tracking list members that are             The vehicle operator may also enter or exit a "warning
further than the Removal Distance For Tracked Signals are                suppression" mode in step 218, in which a warning for a
                                                                    35
deleted. If no signal is received over a period of time while the        currently tracked police radar signal is suppressed, i.e., so that
detector continues to move, this step will eventually purge the          the detector does not continue to issue warning signals for the
signal tracking list of all members, but only after the detector         same radar signal received. A warning suppression function
has moved beyond the removal distance from all locations                 has been implemented in prior radar detectors, but prior
where signals were received.                                             detectors would discontinue suppression of a warning when a
                                                                    40
   After the foregoing, if the detector is implementing "train-          signal had not been received for a predetermined time period,
ing" and/or "everyday route" modes, in step 202 it is deter-             such as 4 seconds. In the case of an intermittently received
mined whether the detector is in its "training" or "everyday             non-police signal, this could lead to a user having to con-
route" mode. If so, then the detector should update the stored           stantly re-suppress the warning. The present invention, in one
signal information for the current location as part of those        45   aspect, contemplates adding a location component to warning
modes. Specifically, to update signal information, in step 204           suppression if a GPS signal is present. Only after the detector
all of the unwanted source incidence counters for frequency              has moved an appropriate distance from the location where
blocks identified by the receiver are decremented, preventing            the user activated the "warning suppression" mode, will the
underflow.                                                               detector exit "warning suppression" mode. It would also be
   Following step 204, or immediately following step 200 if         50   useful ifthe location detection and time delay could be used
there is no matching signal information or step 202 if the               in combination, to create an even more efficient "warning
detector is not in its "training" or "everyday route" mode, in           suppression" mode. In the event that a GPS signal is not
step 206 any of the "frequency lockout", "location lockout",             present the "warning suppression" mode will be based on
"minimal visual" and "police confirmation" modes that are                time only.
implemented by the detector are cleared, because the tracking       55      An operator may also enter or exit an "expert meter" mode
of a police radar signal has ended, and these modes are there-           in step 220, requesting that enhanced information on police
fore no longer relevant to the current location of the vehicle.          radar signals received and/or GPS related lockout informa-
   Referring now to FIG. 6E, the processing of keypad activ-             tion or signal incidence information be displayed on display
ity to enter and exit the various modes described throughout             38 of the detector. An operator may also enter a "data over-
can be explained. As noted with reference to FIG. 6A, various       60   ride" mode in step 222, thus requesting that signal informa-
modes are available only if a GPS signal has been obtained               tion for new locations visited by the vehicle not found in the
from the GPS receiver. If a GPS signal has been obtained then            database be stored, even at the expense of overriding the
modes are selected from the keypad beginning at step 110. If             oldest previously stored data of this kind. It is also possible, as
a GPS signal has not been obtained then modes are selected               shown in FIG. 6E, that there may be no keypad activity at the
from the keypad beginning at step 114, and a substantial            65   time that operation of the detector passes through step 110. In
number of modes are disabled and cannot be selected in this              this circumstance, step 224, no further processing is per-
circumstance.                                                            formed.

                                                                                                                              APP. 043
 Case 3:18-cv-00161-N Document 38 Filed 11/16/18                                                 Page 46 of 74 PageID 736

                                                        US 7,576,679 Bl
                               23                                                                         24
   A further action that a vehicle operator may take is to                 a display is generated to the operator requesting confirmation
confirm of a police sighting in step 226. This step causes the             that any everyday route including the current cell should be
detector to enter "police confirmation" mode, if such a mode               cleared. If a confirmation is received in step 258, then in step
is implemented, so that the detector will ensure that police               260 all everyday routes including the current cell are erased
radar signals at the identified stakeout location is handled               from the everyday route storage of the GPS enabled radar
with particular urgency. If at the time that the operator presses          detector. If the vehicle operator does not confirm erasure of
the police confirmation, no apparent police radar signal is                everyday route information, then processing completes with-
currently being tracked, then processing will continue from                out erasing any everyday route information.
step 228 to step 232 in which the "always warn" flag bit is set               In step 114 ofFIG. 6A, non GPS modes of the GPS enabled
for the current and neighboring cells of the current location of      10   radar detector may be activated utilizing keypad activity. This
the vehicle. This step ensures that in future times when a                 step may be taken if no GPS signal is available at some point
police radar signal is detected in these locations, a warning              during operation of the GPS enabled radar detector. In such a
will be delivered to the vehicle operator regardless of other              circumstance, in step 262 all GPS related modes of the GPS
conditions applicable at the time. If a signal is being tracked            enabled radar detector are cleared. These include the fre-
at the time that the vehicle operator enters a police confirma-       15   quency, location and minimal visual lockout modes, the route
tion, then a slightly different activity is undertaken. Specifi-           identification mode, the police confirmation mode, the train-
cally, in this case processing continues from step 228 to step             ing mode and the everyday route mode (step 262). After
230 in which the "police confirmation" mode is entered. As                 clearing these modes, non GPS related modes of the GPS
noted above with respect to FIG. 6D, once the receiver is in               enabled radar detector can be initiated. These modes include
police confirmation mode, during signal tracking, locations           20   the "warning suppression" mode (step 218), the "expert
along the tracked path of the vehicle when the police radar                meter" (step 220), and the "data override" mode (step 222).
signal was detected, will be noted in the signal database.                 Other modes that the operator may attempt to select will be
   A further activity that may be undertaken by a vehicle                  ignored so long as no GPS signal is being received.
operator is to indicate that the vehicle is at the beginning of an            Referring now to FIG. 6F, operations performed in connec-
everyday route, in step 240. This mode, if implemented,               25   tion with generating audible and visible responses to police
causes the GPS enabled radar detector to begin to collect                  radar signals can be explained. In a first step 270, it is deter-
information on the everyday route, for the purpose of ulti-                mined whether any of a number oflockout records or flags are
mately storing a definition of an everyday route to be evalu-              applicable to the current location. In this step 270, for
ated in connection with the processing described in connec-                example, the flag database of FIG. 5 or the flags in records in
tion with FIG. 6B, step 128. When the user indicates that the         30   the database shown in FIG. 6 may be evaluated to see ifthere
vehicle is at the beginning of an everyday route, in step 242              is an entry for the current location, and if so (to the extent
the current cell coordinate and the current entry in the vehicle           implemented) whether the location lockout, minimal visual
history database of FIG. 4 are stored for later reference. Then            lockout or always warn flags in that entry are set. In the
in step 244 the detector enters a "route identification" mode,             absence of flags, or in embodiments where "minimal visual",
used later in establishing that a route has been identified and       35   "always warn" and "location lockout" flags are not imple-
is being tracked. When the user wishes to complete an every-               mented, processing of police radar signals at the current loca-
day route or wishes to clear everyday route processing for the             tion proceeds based upon information in the signal informa-
current vehicle location, the user engages an end or clear                 tion database, or based upon defaults if there is no previously
operation in step 246. When this step is taken by the user, an             stored information. Accordingly, if none of the flags identi-
initial determination is made in step 248 whether the detector        40   fied in step 270 are set, then in step 272 it is determined
is currently in its "route identification" mode. If so, then the           whether there is a location match in the signal information
user has identified the end of the everyday route that was                 database, based for example upon the Lockout Region Radius
previously identified in step 240. Thus, in step 250 it is deter-          noted above. If there is such a match, the frequencies identi-
mined whether the history entry identified and marked in step              fied by the radar receiver are compared to the signal informa-
242 continues to store the location of the route start that was       45   tion in the entry in the database.
stored in step 242. If so, then all of the cells accumulated in the           In the first step of this process, the first frequency block
vehicle history following the history entry identified in step             identified by the receiver is selected (step 274). Then, in step
242, describe the route taken by the vehicle along the path                276, for implementations where frequency blocks are asso-
selected by the user. In this case, all cells accumulated in the           ciated with source incidence counters, it is determined
history database of FIG. 4 are copied to a special "everyday          50   whether the selected frequency block in the signal informa-
route" storage area so that all of these cells are available for           tion database has a source incidence counter greater than a
analysis in connection with the processing of FIG. 6B, step                predetermined "ignore" threshold. If radar signals have been
128. After storing the accumulated history entry cells, in step            frequently detected in the selected frequency block, but there
252, processing is completed. After step 252, in step 253 the              has never been a police sighting there, this is strongly indica-
"route identification" mode is exited.                                55   tive of a false source at that location. Accordingly, if the
   If in step 250, it is determined that the vehicle history               source incidence counter for a frequency block exceeds the
database is no longer storing the start of the everyday route              "ignore" threshold, then any police radar signals identified in
defined by the user, then the everyday route defined by the                that frequency block are ignored. If, however, source inci-
user was too lengthy to be processed by the GPS enabled                    dence counters are not implemented, or the selected fre-
radar detector. In such a situation, in step 254 the stored route     60   quency block does not have a source incidence counter
start information is cleared and the "route identification"                greater than this threshold, then in step 278 it is determined
mode is exited.                                                            whether the frequency block has a lockout flag bit set. If the
   If in step 248, the GPS enabled radar detector is not in                lockout flag bit is set, then the signal in the frequency block is
"route identification" mode at the time that the vehicle opera-            ignored. Only if the frequency lockout bit for the selected
tor requests the end of everyday route in step 246, then the          65   frequency is not set, will processing continue to step 280. In
vehicle operator may wish to delete any everyday route that                step 280 it is determined whether the selected frequency
includes or passes through the current cell. Thus, in step 258,            block has a source incidence counter greater than a "silent"

                                                                                                                               APP. 044
 Case 3:18-cv-00161-N Document 38 Filed 11/16/18                                                 Page 47 of 74 PageID 737

                                                         US 7,576,679 Bl
                                25                                                                        26
threshold. If the source incidence counter exceeds this thresh-             warning threshold is at its highest, when the vehicle speed is
old, then it is likely that there is a false source radar signals at        below 15 mph. Above 45 mph the sensitivity is greatest and
the location, and as a result in step 282 a visual-only response            the threshold is set to zero. The X&K band filter, as noted
is generated for the frequency band including the selected                  above, cancels simultaneous X&K band signals as suggestive
frequency block. If, however, the selected frequency block                  of a door opener or other non-police radar source. The city
does not have a source incidence counter greater than the                   gain function reduces the gain to an appropriate level for city
silent threshold, or if source incidence counters are not imple-            driving.
mented, then an audible and visual response can be generated.                  While the present invention has been illustrated by a
In step 284 it is determined whether the receiver is in "warn-              description of various embodiments and while these embodi-
ing suppression" mode. If not in this mode, then an audible            10   ments have been described in considerable detail, it is not the
and visual response is generated for the band of signals                    intention of the applicants to restrict or in any way limit the
including the selected frequency block. Visual response may                 scope of the appended claims to such detail. Additional
be a normal response or may be an "expert meter" response                   advantages and modifications will readily appear to those
depending upon the status of the "expert meter" mode of the                 skilled in the art.
receiver.                                                              15      For example, it will be appreciated that principles of the
   After steps 282 or 284, or immediately after steps 276 or                present invention may also be applied to systems that do not
278 if a frequency block is to be ignored or has been locked                include a GPS receiver. For example, in a simplified embodi-
out, in step 285 it is determined whether there are additional              ment of the present invention, the radar warning receiver may
frequency blocks to be evaluated. If so, then in step 286 the               automatically enter its "warning suppression" mode based
next frequency block is selected and processing returns to             20   upon the speed of the vehicle. The speed of the vehicle may,
step 276. After all frequency blocks have been evaluated,                   of course, be obtained from a GPS receiver, but if a GPS
processing ends at step 285, and the generation of audible and              receiver is not available and/or unnecessarily expensive to
visual responses is completed.                                              include in the receiver, the receiver could obtain vehicle speed
   Returning to step 270, if one of the location lockout, mini-             information directly from the vehicle's on-board information
mal visual lockout or always warn flags are set for the current        25   processing system via the OBD II interface discussed above.
location, then in step 290 and in step 292 it is determined                 A threshold speed of 15 MPH could be used as a default, with
which of these flags is set. If the "always warn" flag is set for           "warning suppression" mode automatically engaged at
the current cell, then in step 288 an audible and visual                    speeds below this threshold. This threshold may be user-
response is generated for all frequencies identified by the                 adjustable, e.g., within a range such as 5 to 50 MPH.
received, unless suppressed by "warning suppression mode".             30
                                                                               The interface connector used by the receiver may take other
Step 288 is also performed following step 272 ifthere is no
                                                                            forms than the known USB standard. It may use any computer
match for the current location in the signal information data-
                                                                            interface standard (e.g., IEEE 488), or an automotive wiring
base.
                                                                            standard, the J1854, CAN, BH12 and LIN standards, or oth-
   If the "minimal visual" flag is set for a current location, but
                                                                            ers.
the "always warn" flag is not, processing proceeds from step           35
                                                                               In a more refined embodiment, a "everyday route" mode
290 to step 292 and then to step 294 in which a minimal visual
response is generated for all frequencies identified by the                 could be included, in which the operator can perform "every-
receiver, such as a small blinking flag on the display of the               day route velocity" training. In this "everyday route velocity"
detector.                                                                   training mode, the vehicle speed at each point along the
   If the "always warn" and "minimal visual" flags are not set,        40
                                                                            "everyday route" would be stored along with the cell loca-
but the "location lockout" flag is set for the current location,            tions along the route. Subsequently, when the detector deter-
then processing continues from step 270 through steps 290                   mines that it is on a previously defined everyday route, it will
                                                                            enter "warning suppression" mode whenever the vehicle
and 292 to step 296, in which a visual-only response is gen-
erated for all frequencies identified by the receiver, which                speed is within a tolerance of, or below, the velocity recorded
may include expert meter information or other details avail-           45
                                                                            when in "everyday route velocity" training mode. Thus, no
able from the detector.                                                     warning signals will be generated so long as the vehicle is not
   After step 288, 294 or 296 processing to generate an                     traveling faster than the threshold speed identified by the
audible and/or visual response is completed.                                operator during "everyday route velocity" training of the
   In known radar detectors there are two threshold sensitivity             detector.
modes, "highway" and "city". Further, known radar detectors            50      It will be further appreciated that the determination of
have included a function for X & K Signal Filtering, which                  whether to generate an audible or visual response, or both,
suppresses warnings for signals received simultaneously on                  may be based on information in addition to the flags appli-
both the X and K bands, as indicative of a non-police radar                 cable to the current cell of the vehicle. For example, the flags
source. A radar detector in accordance with the present inven-              in cells recently traversed by the vehicle may also be con-
tion incorporates a sensitivity control (as part of keypad 36)         55   suited to determine whether audible or visual signals should
with three settings: "Highway (HWY)", "Auto", and "City".                   be suppressed at a current cell. Thus, for example, if the
FIG. 7A illustrates the functions that are active for a selected            detector passes through a cell that has been marked for "mini-
sensitivity mode. As illustrated in FIG. 7A, a Slow Speed                   mal visual" lockout, warnings will be suppressed for subse-
Cancellation function is active in the "auto" and "highway"                 quent cells entered by the vehicle while the same signal is
modes. An X&K filter function is active in the "auto" mode.            60   being tracked, regardless of whether flag bits in those cells
Reduced gain for city driving is active for the "city" mode.                call for a lockout.
The present invention thus combines user input and previ-                      The invention in its broader aspects is therefore not limited
ously described speed-based input to establish threshold sen-               to the specific details, representative apparatus and method,
sitivity in the "city" and "auto" modes. FIG. 7B illustrates the            and illustrative example shown and described. Accordingly,
Slow Speed Cancellation function, and in particular the rela-          65   departures may be made from such details without departing
tionship between threshold and speed for the Slow Speed                     from the spirit or scope of applicant's general inventive con-
Cancellation function. The sensitivity is at its lowest, i.e. the           cept.

                                                                                                                              APP. 045
 Case 3:18-cv-00161-N Document 38 Filed 11/16/18                                            Page 48 of 74 PageID 738

                                                       US 7,576,679 Bl
                               27                                                                    28
   What is claimed is:                                                   18. The police activity detector of claim 17 wherein the
   1. A police activity detector comprising:                          interface is an OBDII compliant interface.
   a receiver section receiving signals generated in the context         19. The police activity detector of claim 17 wherein the
      oflaw enforcement activity, and                                 interface is an IVBD compliant interface.
   a warning section responding to the receiver section and              20. The police activity detector of claim 14 further com-
      providing a warning if a received signal correlates to a        prising an interface reading the vehicle speed data from a
      law enforcement signal;                                         position determining circuit in a host vehicle.
   the detector receiving signals indicative of vehicle motion           21. The police activity detector of claim 20 wherein the
      from a position determining circuit,                            interface is an OBDII compliant interface.
   the detector being responsive to a warning suppression          10    22. The police activity detector of claim 20 wherein the
      mode to suppress said warning and continue suppression          interface is an IVBD compliant interface.
      thereof until at least said signals indicative of vehicle          23. The police activity detector of claim 14 wherein the
      motion indicate vehicle motion over a distance.                 warning section is a visible display that makes visible warn-
   2. The police activity detector of claim 1 wherein the             ings.
receiver section receives electromagnetic radar signals in a       15    24. The police activity detector of claim 14 wherein the
radar band.                                                           warning section is an audio speaker that makes audible warn-
   3. The police activity detector of claim 1 wherein the             ings.
receiver section receives signals carried in the visible or infra-       25. The police activity detector of claim 14 further com-
red spectrum.                                                         prising a position determining circuit, the warning section
   4. The police activity detector of claim 1 further compris-     20 utilizing said position determining circuit to identify vehicle
ing an interface for reading vehicle motion signals from the          speed.
position determining circuit on a host vehicle.                          26. The police activity detector of claim 14 wherein said
   5. The police activity detector of claim 4 wherein the inter-      input from a user is the selection of a desired sensitivity by the
face is an OBDII compliant interface.                                 user.
   6. The police activity detector of claim 4 wherein the inter-   25    27. The police activity detector of claim 26 wherein said
face is an IVBD compliant interface.                                  input from a user comprises one or more of: selection of a city
   7. The police activity detector of claim 1 further compris-        sensitivity, selection of a highway sensitivity, and selection of
ing an interface reading the vehicle speed data from a position       a automatic sensitivity.
determining circuit in a host vehicle.                                   28. A police activity detector comprising:
   8. The police activity detector of claim 7 wherein the inter-
                                                                   30    a receiver section adapted to receive electromagnetic sig-
face is an OBDII compliant interface.                                       nals indicative of police activity;
                                                                         an alert section responsive to the receiver section and
   9. The police activity detector of claim 7 wherein the inter-
                                                                            adapted to provide an alert if a received electromagnetic
face is an IVBD compliant interface.
                                                                            signal correlates to a police signal;
   10. The police activity detector of claim 1 wherein the
                                                                   35    a display for displaying information to a user;
warning section is a visible display that makes visible warn-
                                                                         a speed determining circuit generating a vehicle speed
ings.
                                                                            signal;
   11. The police activity detector of claim 1 wherein the
                                                                         wherein information presented on said display includes
warning section is an audio speaker that makes audible warn-
                                                                            information relating to vehicle speed, and
~·                                                                 ~     wherein the speed determining circuit determines vehicle
   12. The police activity detector of claim 1 further compris-             speed from movement identified by a position determin-
ing a position determining circuit generating said signals                  ing circuit.
indicative of vehicle location and speed.                                29. The police activity detector of claim 28, wherein said
   13. The police activity detector of claim 1 wherein the            electromagnetic signals include radar signals in a radar band.
detector is further responsive to said warning suppression 45            30. The police activity detector of claim 28, wherein said
mode to suppress said warning and continue suppression                electromagnetic signals are carried in the visible or infrared
thereof until a period of time elapses without receipt of a           spectrum.
particular signal by said receiver section.                              31. The police activity detector of claim 28 wherein said
   14. A police activity detector comprising:                         vehicle speed information is presented on said display in
   a receiver section receiving signals generated in the context 50 conjunction with the provision of an alert by the alert section.
      oflaw enforcement activity; and                                    32. The police activity detector of claim 28 wherein said
   a warning section responding to a signal received by the           vehicle speed information is presented on said display in
      receiver section greater than a threshold strength, and         response to user input.
      providing a warning if a received signal correlates to a           33. The police activity detector of claim 28 wherein said
      law enforcement signal,                                      55 receiver incorporates said position determining circuit.
   the warning section determining the threshold strength in             34. The police activity detector of claim 28 further com-
      relation to vehicle speed data and input from a userofthe       prising an external interface, wherein movement information
      detector.                                                       is obtained from a position determining circuit via said exter-
   15. The police activity detector of claim 14 wherein the           nal interface.
receiver section receives electromagnetic radar signals in a 60          35. The police activity detector of claim 34 wherein the
radar band.                                                           interface is an OBDII compliant interface.
   16. The police activity detector of claim 14 wherein the              36. The police activity detector of claim 34 wherein the
receiver section receives signals carried in the visible or infra-    interface is an IVBD compliant interface.
red spectrum.                                                            37. The police activity detector of claim 28, further com-
   17. The police activity detector of claim 14 further com- 65 prising an external interface, wherein the speed determining
prising an interface reading vehicle speed data from a host           circuit determines vehicle speed from information received
vehicle.                                                              via said external interface.

                                                                                                                          APP. 046
 Case 3:18-cv-00161-N Document 38 Filed 11/16/18                                             Page 49 of 74 PageID 739

                                                     US 7,576,679 Bl
                             29                                                                      30
  38. The police activity detector of claim 37 wherein the                wherein said police activity detector is configurable in
interface is an OBDII compliant interface.                                  response to digital signals received via said digital inter-
   39. The police activity detector of claim 37 wherein the                  face connector.
interface is an IVBD compliant interface.                                 41. The police activity detector of claim 40, wherein said
   40. A police activity detector comprising:                          electromagnetic signals include radar signals in a radar band.
   a receiver section adapted to receive electromagnetic sig-             42. The police activity detector of claim 40, wherein said
      nals indicative of police activity;                              electromagnetic signals are carried in the visible or infrared
                                                                       spectrum.
   an alert section responsive to the receiver section and
                                                                          43. The police activity detector of claim 40 wherein said
      adapted to provide an alert if a received electromagnetic
                                                                  10   interface connector is connectable to a digital computer for
      signal correlates to a police signal;
                                                                       configuration of said detector.
   a digital interface connector compliant with the mini-B
      USB standard;                                                                           * * * * *




                                                                                                                          APP. 047
           Case 3:18-cv-00161-N Document 38 Filed 11/16/18 Page 50 of 74 PageID 740
                      UNITED STATES PATENT AND TRADEMARK OFFICE
                                  CERTIFICATE OF CORRECTION
PATENT NO.             : 7,576,679 Bl                                                                                Page 1 of 2
APPLICATION NO.        : 11/620443
DATED                  : August 18, 2009
INVENTOR(S)            : Steven K. Orr et al.
It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:



         Column 1, line 43, change "band" to --bands--.

         Column 1, line 48, change "DSP=s" to --DSP's--.

         Column 1, line 50, change "DSP=s" to --DSP's--.

         Column 2, line 26, change "was" to --were--.

         Column 2, line 28, change ">polluters=" to --'polluters' --.

         Column 2, line 33, change "product=s" to --product's--.

         Column 4, line 27, change "maintain" to --maintains--.

         Column 4, line 42, change "DRAWING" to --DRAWINGS--.

         Column 4, line 57, change "a illustration" to --an illustration--.

         Column 6, line 29, change "receiver=s" to --receiver's--.

         Column 7, line 62, change "navigation system" to --navigation system.--.

         Column 10, line 32, change "rapidly compares" to --rapidly compare--.

         Column 10, line 53, change "detector=s" to --detector's--.

         Column 12, line 58, change "show" to --shows--.

         Column 13, line 41, change "were" to --was--.




                                                                                       Signed and Sealed this

                                                                              Twenty-ninth Day of June, 2010




                                                                                                  David J. Kappos
                                                                              Director of the United States Patent and Trademark Office


                                                                                                                         APP. 048
     Case 3:18-cv-00161-N Document 38 Filed 11/16/18                        Page 51 of 74 PageID 741
CERTIFICATE OF CORRECTION (continued)                                                 Page 2 of 2
U.S. Pat. No. 7,576,679 Bl



    Column 13, line 52, change "a give area" to --a given area--.

    Column 14, line 63, before as; add --is--.

    Column 15, line 25, change "records" to --record--.

    Column 15, line 37, delete "a"; after is.

    Column 16, line 30, change "at" to --in--.

    Column 16, line 49, delete "it"; after upon.

    Column 17, line 44, add --are--; before selected.

    Column 19, line 26, change "routes are traversed." to --routes is traversed.--.

    Column 19, line 28, add --of--; after beginning.

    Column 20, line 33, change "steps 132" to --step 132--.

    Column 23, line 2, delete "of'; after confirm.

    Column 23, line 5, change "is" to --are--.

    Column 24, line 9, change "non GPS" to --nonGPS--.

    Column 24, line 18, change "non GPS" to --nonGPS--.

    Column 25, line 2, change "signals" to --signal--.

    Column 25, line 29, change "received" to --receiver--.

    Column 26, line 66, change "applicant's" to --applicants'--.




                                                                                              APP. 049
       Case 1:09-cv-00105-BLW Document 56 Filed 06/29/10 Page 1 of 7
  Case 3:18-cv-00161-N Document 38 Filed 11/16/18 Page 52 of 74 PageID 742




                            United States District Court
                                   For The District of Idaho


HOYT A. FLEMING,                                    )
                                                    )
        Plaintiff,                                  )
                                                    )
vs.                                                 )            Case No. 09-CV-105-BLW
                                                    )
ESCORT, INC., et al,                                )
                                                    )
        Defendant.                                  )


                                                ORDER


        This matter is before the Court for claim construction. The parties seek construction

of various terms. The Court held a Markman1 hearing on November 18, 2009. Having

considered the written materials and the arguments of counsel, the Court FINDS as

follows:

                                           I. Background

        This Order concerns the construction of claims contained in U.S. Patent Nos.

RE39,038 and RE40,653. These patents relate to radar detectors for alerting drivers that

their speed is being monitored by police radar and, among other things, to a combination

of radar detector and global positioning system (“GPS”) receiver.




        1
         Markman v. W estview Instruments, Inc., 52 F.3d 967 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S.
470 (1996).




                                                                                            APP. 050
       Case 1:09-cv-00105-BLW Document 56 Filed 06/29/10 Page 2 of 7
  Case 3:18-cv-00161-N Document 38 Filed 11/16/18 Page 53 of 74 PageID 743




                             II. Claim Construction Standard

       The first step in a patent infringement case is to construe the asserted claims. See

Markman v. Westview Instruments, Inc., 52 F.3d 967, 976 (Fed.Cir.1995) (en banc), aff'd,

517 U.S. 370 (1996). Construction of the patent claims, is a matter of law for the court.

Id. at 979. The goal of claim construction is to determine the meaning a term would have

to a person of ordinary skill in the art after reviewing the intrinsic record at the time of the

invention. O2 Micro Int'l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1362

(Fed.Cir.2008). To interpret the claims, the Court must look first to the intrinsic evidence

of record, i.e., the patent itself, including the claims, the specification and, if in evidence,

the prosecution history. See Phillips v AWH Corp., 415 F.3d 1303, 1314-15 (Fed.Cir.

2005) (en banc). Such intrinsic evidence is the most significant source of the legally

operative meaning of disputed claim language. Id. A patentee may choose to be his own

lexicographer and use terms in a manner other than their ordinary meaning. Id. at 1316.

“In such cases, the inventor’s lexicography governs.” Id.

       “When the parties present a fundamental dispute regarding the scope of a claim

term, it is the court's duty to resolve it.” Id. at 1362. At the same time, the court is not

required to construe every limitation present in a patent’s asserted claims. Id. “In some

cases, the ordinary meaning of claim language . . . may be readily apparent even to lay

judges, and claim construction in such cases involves little more than the application of the

widely accepted meaning of commonly understood words.” Phillips v AWH Corp., 415 F.3d

                                              -2-



                                                                                    APP. 051
       Case 1:09-cv-00105-BLW Document 56 Filed 06/29/10 Page 3 of 7
  Case 3:18-cv-00161-N Document 38 Filed 11/16/18 Page 54 of 74 PageID 744




1303, 1314 (Fed.Cir. 2005) (en banc).

                                       III. Discussion

       The point of a Markman hearing is to interpret claims so that a jury of lay-persons

can determine if the patent is infringed. If claims use ordinary language with well-known

meanings, there is no need to assist the jury by interpreting that language. That is largely

the case here. The defendants seek interpretation of many terms that are used in a plain

and common sense. Plaintiff Fleming’s brief contains a very telling table comparing the

patent before and after applying defendants’ proposed definitions. The “before” language

is clear; the “after” language is burdensome and confusing.

       The Court finds that only 4 terms require interpretation: (1) velocity, (2) non-volatile

memory, (3) mute button, and (4) predetermined. With regard to the other interpretations

sought by defendants, the Court rejects them as they add unnecessary complexity to terms

that are used in their plain English sense.

       A. Velocity

       Defendants allege that the word “velocity” should be defined to include both speed

and direction. They cite the testimony of their expert, Dr. Grindon, that one skilled in the

art defines velocity as a vector measurement of the rate and direction of motion. Yet that

definition makes no sense when applied to the patents at issue here. Throughout these

patents, Fleming consistently used “velocity” to mean simply speed. For example, the ‘038

patent states that a user could “[program] the predetermined velocity to 65 miles per hour.”

                                              -3-



                                                                                   APP. 052
       Case 1:09-cv-00105-BLW Document 56 Filed 06/29/10 Page 4 of 7
  Case 3:18-cv-00161-N Document 38 Filed 11/16/18 Page 55 of 74 PageID 745




Here, velocity simply means speed. That is the case each time it is used. Defendants cite

in their briefing a single instance where, they allege, Fleming used velocity to refer to both

speed and direction:

       Even if a police radar signal is monitoring the speed of the operator’s vehicle,
       because the velocity of the vehicle is below the legal speed limit, the
       operator of the vehicle may not need to be alerted to the presence of the
       police radar signal.

See ‘038 Patent at col.39-43.

       Defendants point to this quote as an example where “the patentee expressly chose

to use the term velocity only in connection with the vehicle, which truly has a velocity, i.e.,

a speed and direction.” See Defs.’ Resp. 10. This sentence proves Fleming’s point – the

patent uses velocity and speed interchangeably. After all, the entire premise of the

sentence is that “velocity . . . is below the legal speed limit.” While it is odd that Fleming

didn’t just use the word “speed” throughout his patent, he was at least consistent in using

velocity to mean speed. As Phillips makes clear, Fleming can be his own lexicographer.

Accordingly, the term “velocity” is construed defined to mean “speed.”

       B. Non-Volatile Memory

       With respect to the term “non-volatile memory,” the parties indicate 3 differences:

(1) memory vs. storage medium; (2) are not lost vs. remain unaltered; and (3) cut vs.

switched. Difference (3) is unimportant as counsel did not address it in their briefing, nor

did they address it during the hearing. The word “switched” seems more apt than the



                                              -4-



                                                                                   APP. 053
       Case 1:09-cv-00105-BLW Document 56 Filed 06/29/10 Page 5 of 7
  Case 3:18-cv-00161-N Document 38 Filed 11/16/18 Page 56 of 74 PageID 746




informal “cut.”

       With regard to difference (1), the defense seeks to transform the word Fleming used

– “memory” – into the phrase “storage medium.” The defense, however, does not explain

why the term “memory” needs any elaboration. “Memory” is a common word, and so well-

understood that it needs no further definition. While it is associated with computers, its use

is so ubiquitous that it cannot be described as technical jargon. “There is no need to inject

verbiage into such a straightforward and ordinary term.” Pagemelding, Inc. v. Feeva

Technology, Inc., 2009 WL 2588883 at *10 (N.D. Cal. Aug. 10, 2009) (refusing to

paraphrase word in patent that was “non-technical . . . in plain English, and derive[d] no

special meaning from the Patent.”).

       Difference (2) concerns what happens to data when the power is switched off – it

is either “not lost” or it ‘remains unaltered.” The Court finds that the word “retained” better

captures this difference. Accordingly, “non-volatile memory” means “memory that is

retained when power is switched off.”

       C. Mute Button

       Fleming seeks to define “mute button” as a “button for muting.” The defense seeks

to define it as a “user interface” for muting. Once again, the term “button” is so well-

understood that no further elaboration is necessary. Accordingly, the defense definition

is rejected and “mute button” means a “button for muting.”




                                              -5-



                                                                                   APP. 054
       Case 1:09-cv-00105-BLW Document 56 Filed 06/29/10 Page 6 of 7
  Case 3:18-cv-00161-N Document 38 Filed 11/16/18 Page 57 of 74 PageID 747




       D. Predetermined

       Fleming contends that “predetermined” should be defined as “determined in

advance.” The defendants contend “predetermined should be defined as “programmed,

preset, or established.” Fleming’s definition is consistent with the standard dictionary

definition. Defense expert Dr. Grindon urges the defense interpretation but fails to explain

why. “Conclusory, unsupported assertions by experts as to the definition of a claim term

are not useful to a court.    Phillips, 415 F.3d at 1318. Dr. Grindon’s interpretation is

conclusory and hence unpersuasive.         For that reason, it is rejected.     Accordingly,

“Predetermined” means “determined in advance.”

       E. Other Terms

       Defendants seek interpretation of many other terms. Their proposed definitions add

unnecessary elaboration. For example, defendants take the clear phrase “determining the

position” and read it to mean “quantitatively calculating, concluding, ascertaining, or fixing

the location, coordinates or proximity.” This convoluted interpretation is necessary,

according to Dr. Grindon, because “determining the position” is “a quantitative

ascertainment, used for quantitative distance measurement.” See Grindon Expert Op. 5.

The Court disagrees. Furthermore, “determining the position” is a plain English phrase

unlikely to confuse and/or mislead a jury. Therefore, the defense’s definition is rejected.

       As another example, the defense seeks to define “alert” as a “warning, alarm, or

indicator.” The defense, however, offers no explanation as to why the plain English

                                             -6-



                                                                                  APP. 055
       Case 1:09-cv-00105-BLW Document 56 Filed 06/29/10 Page 7 of 7
  Case 3:18-cv-00161-N Document 38 Filed 11/16/18 Page 58 of 74 PageID 748




meaning of alert would confuse or mislead the jury and thus require a more elaborate

definition. For these reasons, the Court rejects defendants’ proffered interpretations.

                                     IV. Conclusion

       Based on the foregoing reasons, the term “velocity” is construed defined to mean

“speed.” The term “non-volatile memory” means “memory that is retained when power is

switched off.”     The term   “mute button” means a “button for muting.” The term

“predetermined” means “determined in advance.” The Court rejects all other proposed

interpretations.

       IT IS SO ORDERED.

       DATED this     29th    day of June, 2010.




                                                       United States District Judge




                                           -7-



                                                                              APP. 056
Case 3:18-cv-00161-N Document 38 Filed 11/16/18   Page 59 of 74 PageID 749




                                                                 APP. 057
Case 3:18-cv-00161-N Document 38 Filed 11/16/18   Page 60 of 74 PageID 750




                                                                 APP. 058
Case 3:18-cv-00161-N Document 38 Filed 11/16/18   Page 61 of 74 PageID 751




                                                                 APP. 059
Case 3:18-cv-00161-N Document 38 Filed 11/16/18   Page 62 of 74 PageID 752




                                                                 APP. 060
Case 3:18-cv-00161-N Document 38 Filed 11/16/18   Page 63 of 74 PageID 753




                                                                 APP. 061
Case 3:18-cv-00161-N Document 38 Filed 11/16/18   Page 64 of 74 PageID 754




                                                                 APP. 062
Case 3:18-cv-00161-N Document 38 Filed 11/16/18   Page 65 of 74 PageID 755




                                                                 APP. 063
  Case 3:18-cv-00161-N Document 38 Filed 11/16/18                   Page 66 of 74 PageID 756


                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

ESCORT INC.,

       Plaintiff,
                                                                    CASE NO. 3:18-CV-161-N
       v.
                                                                          PATENT CASE
UNIDEN AMERICA CORPORATION,
                                                                   JURY TRIAL DEMANDED
       Defendant.




                         UNIDEN’S PARAGRAPH 4-1(a) DISCLOSURES

       Pursuant to Paragraph 4-1(a) of the Court’s Amended Miscellaneous Order No. 62,

Defendant Uniden America Corporation (“Uniden”) makes the following disclosure of proposed

claim terms and claim elements from U.S. Patent Nos. RE39,038 (“the ’038 Patent”), RE40,653

(the “’653 Patent”), and 7,576,679 (the “’679 Patent”) (collectively, the “Patents-in-Suit”) for

construction. Pursuant to Paragraph 4-1(b), Uniden is prepared to meet and confer with Plaintiff at

a mutually agreeable time to combine and finalize the parties’ respective lists of claim terms and

claim elements to be construed and to facilitate the preparation of the Joint Claim Construction and

Prehearing Statement for the Patents-in-Suit.

       These proposed claim terms and claim elements are based on the asserted claims identified

in Plaintiff’s Paragraph 3-1 and 3-2 Disclosures. If other claims become relevant through

information learned in discovery or otherwise, Uniden reserves the right to propose claim terms and

claim elements for construction for, and in light of, such additional claims. In the instances in which

Uniden identifies a phrase below as a proposed phrase for construction, Uniden identifies for

potential construction both the words within the phrase (individually) and the phrase as a whole.

                                                  1

                                                                                          APP. 064
  Case 3:18-cv-00161-N Document 38 Filed 11/16/18                  Page 67 of 74 PageID 757


Uniden also reserves the right to contend that any of the terms or phrases listed herein additionally

or alternatively render the claim or claims in which that term or phrase appears indefinite. Uniden

also reserves the right to supplement, amend, and/or modify the following list of proposed claim

terms and claim elements for claim construction to facilitate the ultimate preparation of the Joint

Claim Construction and Pre-Hearing Statement.

List of Proposed Claim Terms, Phrases and Clauses in the ’038 Patent for Construction

   1.    “detected” (Claims 1, 11) / “utilized to detect” (Claim 21)

   2.    “determining the position of a radar detector” (claim 19)

   3.    “determining the velocity of the radar detector” (Claim 21)

   4.    “determining the distance between the position of the radar detector and another
         position” (Claim 33)

   5.    “determining the bearing between the position of the radar detector and another
         position.” (Claim 34)

   6.    “program storage device [or memory device] that is coupled to the microprocessor”
         (Claims 19, 21, 31, 33, 34, 35, 36, 38, 42)

   7.     “the global positioning system receiver is operable to provide the microprocessor with
         data that indicates the velocity of the radar detector.” (Claim 29). This element should
         be governed by 35 U.S.C. § 112(6).

   8.    “the global positioning system receiver is operable to provide the microprocessor with
         data that indicates the heading of the radar detector.” (Claim 30). This element should
         be governed by 35 U.S.C. § 112(6).

   9.    “the micro processor is operable to disable the alert based at least in part upon the
         signal strength of the incoming radar signal.” (Claim 49). This element should be
         governed by 35 U.S.C. § 112(6).

   10.   “the micro processor is operable to enable the alert based at least in part upon the signal
         strength of the incoming radar signal.” (Claim 50). This element should be governed by
         35 U.S.C. § 112(6).

List of Proposed Claim Terms, Phrases and Clauses in the ’653 Patent for Construction

   1. “[determining]/[determines] a first position of the radar detector” (Claim 22, 38)


                                                 2

                                                                                        APP. 065
  Case 3:18-cv-00161-N Document 38 Filed 11/16/18                Page 68 of 74 PageID 758


   2. “[determining]/[determines] a second position of the radar detector” (Claim 22, 38)

   3. “the second position” (Claim 22, 27, 28, 29, 31, 32, 33, 38, 43, 45)

   4. “receiving data based at least in part upon the second position” (Claim 22, 38)

   5. “[based]/[based at least in part] upon data received from the [button]/[mute button]”
      (Claim 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 41, 42, 43, 44, 45, 46, 47)

   6. “the button/a button” (Claims 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 41, 42, 43, 44, 45,
      46, 47)

   7. “data related to the frequency of the incoming radar signal” (Claim 29, 33)

   8. “performing an act that is unrelated to muting an alert” (Claim 34, 47)

List of Proposed Claim Terms, Phrases and Clauses in the ’679 Patent for Construction

   1. “correlates to a law enforcement signal” (Claim 1)

   2. “correlates to a police signal” (Claims 28, 40)

   3. “speed determining circuit” (Claim 28)

   4. “position determining circuit” (Claims 1, 12, 28, 33)

   5. “warning suppression mode” (Claim 1)

   6. “suppress” (Claim 1)




                                                3

                                                                                      APP. 066
  Case 3:18-cv-00161-N Document 38 Filed 11/16/18       Page 69 of 74 PageID 759


Dated: August 20, 2018             Respectfully submitted,

                                   By: /s/ David B. Conrad
                                       Neil J. McNabnay
                                       njm@fr.com
                                       Texas Bar No. 24002583
                                       David B. Conrad
                                       conrad@fr.com
                                       Texas Bar No. 24049042
                                       Theresa M. Dawson
                                       tdawson@fr.com
                                       Texas Bar No. 24065128

                                          FISH & RICHARDSON P.C.
                                          1717 Main Street, Suite 5000
                                          Dallas, TX 75201
                                          (214) 747-5070 (Telephone)
                                          (214) 747-2091 (Facsimile)

                                   ATTORNEYS FOR DEFENDANT
                                   UNIDEN AMERICA CORPORATION




                                      4

                                                                         APP. 067
  Case 3:18-cv-00161-N Document 38 Filed 11/16/18               Page 70 of 74 PageID 760


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on August 20, 2018 to all counsel of record via electronic mail.

                                                   /s/ David B. Conrad
                                                   David B. Conrad




                                               5

                                                                                    APP. 068
Case 3:18-cv-00161-N Document 38 Filed 11/16/18   Page 71 of 74 PageID 761




                                                                 APP. 069
Case 3:18-cv-00161-N Document 38 Filed 11/16/18   Page 72 of 74 PageID 762




                                                                 APP. 070
Case 3:18-cv-00161-N Document 38 Filed 11/16/18   Page 73 of 74 PageID 763




                                                                 APP. 071
Case 3:18-cv-00161-N Document 38 Filed 11/16/18   Page 74 of 74 PageID 764




                                                                 APP. 072
